EXHIBIT 10.60
 
Published CUSIP Number: 12709QAA9
 


 
CREDIT AGREEMENT
 
Dated as of February 13, 2012
 
among
 
[Missing Graphic Reference]
 
CABOT MICROELECTRONICS CORPORATION,
as the Borrower,
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent, Swing Line Lender
 
and an L/C Issuer,
 
and
 
The Other Lenders Party Hereto
 
BANK OF AMERICA MERRILL LYNCH
and
J.P. MORGAN SECURITIES LLC,
as
Joint Lead Arrangers and Joint Book Managers
 
JPMORGAN CHASE BANK, N.A.,
as
Syndication Agent
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as
Documentation Agent


 
 

 
 
1

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
 
SectionPage
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS 
 

 
 
1.01
Defined Terms 
 

 
1.02
Other Interpretive Provisions 
 

 
1.03
Accounting Terms 
 

 
1.04
Rounding 
 

 
1.05
Exchange Rates; Currency Equivalents 
 

 
1.06
Additional Alternative Currencies 
 

 
1.07
Change of Currency 
 

 
1.08
Times of Day 
 

 
1.09
Letter of Credit Amounts 
 

 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS 
 

 
 
2.01
Loans 
 

 
2.02
Borrowings, Conversions and Continuations of Loans 
 

 
2.03
Letters of Credit 
 

 
2.04
Swing Line Loans 
 

 
2.05
Prepayments 
 

 
2.06
Termination or Reduction of Revolving Credit Commitments 
 

 
2.07
Repayment of Loans 
 

 
2.08
Interest 
 

 
2.09
Fees 
 

 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate 
 

 
2.11
Evidence of Debt 
 

 
2.12
Payments Generally; Administrative Agent’s Clawback 
 

 
2.13
Sharing of Payments by Lenders 
 

 
2.14
Revolving Credit Facility Increase 
 

 
2.15
Cash Collateral 
 

 
2.16
Defaulting Lenders. 
 

 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY 
 

 
 
3.01
Taxes 
 

 
3.02
Illegality 
 

 
3.03
Inability to Determine Rates 
 

 
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans 
 

 
3.05
Compensation for Losses 
 

 
3.06
Mitigation Obligations; Replacement of Lenders 
 

 
3.07
Survival 
 

 
ARTICLE IV.
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS 
 

 
 
4.01
Conditions to Effectiveness 
 

 
4.02
Conditions to all Credit Extensions 
 

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES 
 

 
 
5.01
Existence, Qualification and Power 
 

 
5.02
Authorization; No Contravention 
 

 
5.03
Governmental Authorization; Other Consents 
 

 
5.04
Binding Effect 
 

 
5.05
Financial Statements; No Material Adverse Effect 
 

 
5.06
Litigation 
 

 
5.07
No Default 
 

 
5.08
Ownership of Property; Liens 
 

 
5.09
Environmental Compliance 
 

 
5.10
Insurance 
 

 
5.11
Taxes 
 

 
5.12
ERISA Compliance 
 

 
5.13
Subsidiaries 
 

 
5.14
Margin Regulations; Investment Company Act 
 

 
5.15
Disclosure 
 

 
5.16
Compliance with Laws 
 

 
5.17
Taxpayer Identification Number 
 

 
5.18
Intellectual Property; Licenses, Etc 
 

 
5.19
OFAC 
 

 
5.20
Solvency 
 

 
5.21
Collateral Documents 
 

 
ARTICLE VI.
AFFIRMATIVE COVENANTS 
 

 
 
6.01
Financial Statements 
 

 
6.02
Certificates; Other Information 
 

 
6.03
Notices 
 

 
6.04
Payment of Obligations 
 

 
6.05
Preservation of Existence, Etc 
 

 
6.06
Maintenance of Properties 
 

 
6.07
Maintenance of Insurance 
 

 
6.08
Compliance with Laws 
 

 
6.09
Books and Records 
 

 
6.10
Inspection Rights 
 

 
6.11
Use of Proceeds 
 

 
6.12
Additional Subsidiaries 
 

 
6.13
Further Assurances 
 

 
6.14
Compliance with Contracts 
 

 
ARTICLE VII.
NEGATIVE COVENANTS 
 

 
 
7.01
Liens 
 

 
7.02
Investments 
 

 
7.03
Indebtedness 
 

 
7.04
Fundamental Changes 
 

 
7.05
Dispositions 
 

 
7.06
Restricted Payments 
 

 
7.07
Change in Nature of Business 
 

 
7.08
Transactions with Affiliates 
 

 
7.09
Burdensome Agreements 
 

 
7.10
Use of Proceeds 
 

 
7.11
Financial Covenants 
 

 
7.12
Amendments to Organization Documents 
 

 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES 
 

 
 
8.01
Events of Default 
 

 
8.02
Remedies Upon Event of Default 
 

 
8.03
Application of Funds 
 

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
ARTICLE IX.
ADMINISTRATIVE AGENT 
 

 
 
9.01
Appointment and Authority 
 

 
9.02
Rights as a Lender 
 

 
9.03
Exculpatory Provisions 
 

 
9.04
Reliance by Administrative Agent 
 

 
9.05
Delegation of Duties 
 

 
9.06
Resignation of Administrative Agent 
 

 
9.07
Non-Reliance on Administrative Agent and Other Lenders 
 

 
9.08
No Other Duties, Etc 
 

 
9.09
Administrative Agent May File Proofs of Claim; Credit Bidding 
 

 
9.10
Collateral and Guaranty Matters 
 

 
9.11
Secured Cash Management Agreements and Secured Hedge Agreements114

 
ARTICLE X.
MISCELLANEOUS 
 

 
 
10.01
Amendments, Etc 
 

 
10.02
Notices; Effectiveness; Electronic Communication 
 

 
10.03
No Waiver; Cumulative Remedies; Enforcement 
 

 
10.04
Expenses; Indemnity; Damage Waiver 
 

 
10.05
Payments Set Aside 
 

 
10.06
Successors and Assigns 
 

 
10.07
Treatment of Certain Information; Confidentiality 
 

 
10.08
Right of Setoff 
 

 
10.09
Interest Rate Limitation 
 

 
10.10
Counterparts; Integration; Effectiveness 
 

 
10.11
Survival of Representations and Warranties 
 

 
10.12
Severability 
 

 
10.13
Replacement of Lenders 
 

 
10.14
Governing Law; Jurisdiction; Etc 
 

 
10.15
Waiver of Jury Trial 
 

 
10.16
No Advisory or Fiduciary Responsibility 
 

 
10.17
Electronic Execution of Assignments and Certain Other Documents 
 

 
10.18
USA PATRIOT Act 
 

 
10.19
Judgment Currency 
 

 
SIGNATURES………………………………………………………………………….S-1

 
4

--------------------------------------------------------------------------------

 

SCHEDULES
 
1.01           Mandatory Cost Formulae
2.01           Commitments and Applicable Percentages
2.03           Existing Letters of Credit
2.07(a)                      Term Loan Repayment
5.06           Litigation
5.13           Subsidiaries
7.01           Existing Liens
7.02           Existing Investments
7.03           Existing Indebtedness
7.09           Existing Burdensome Agreements
 
10.02           Administrative Agent’s Office; Certain Addresses for Notices
 
EXHIBITS
Form of
 
A           Loan Notice
B           Swing Line Loan Notice
C-1           Revolving Credit Note
C-2           Term Loan Note
D           Compliance Certificate
E           Assignment and Assumption
F           Guaranty
G           Pledge Agreement
H           Security Agreement
I           IP Security Agreement
J-1-4           U.S. Tax Compliance Certificates
K           Letter of Credit Reports
 

 
5

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of February
13, 2012, among CABOT MICROELECTRONICS CORPORATION, a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
 
The Borrower has requested that the Lenders provide a revolving credit facility
and a term loan facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.                      DEFINITIONS AND ACCOUNTING TERMS
 
1.01           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, by the Borrower and/or any of its Subsidiaries
of, or any transaction that results in the Borrower and/or any of its
Subsidiaries owning, whether by purchase, merger, exclusive inbound license or
otherwise, (a) a controlling equity interest or other controlling ownership
interest in another Person (including the purchase of an option, warrant or
convertible or similar type of security to acquire such a controlling interest
at the time it becomes exercisable by the holder thereof), whether by purchase
of such equity or other ownership interest or upon the exercise of an option or
warrant for, or conversion of securities into, such equity or other ownership
interest, or (b) assets of another Person which constitute all or substantially
all of the assets of such Person or of a division, line of business or other
business unit of such Person.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders.
 
“Agreement” means this Credit Agreement.
 
“Alternative Currency” means each of Euro, Sterling, Yen, Singapore Dollar and,
subject to availability after the Closing Date, each other currency (other than
Dollars) that is approved in accordance with Section 1.06 (including, without
limitation, New Taiwan Dollar and South Korean Won approved in accordance with
Section 1.06).
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or any L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
 
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $50,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Aggregate Revolving Credit Commitments.
 
“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Loan Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term Loan Facility represented by (i) at any time
during the Availability Period, such Term Loan Lender’s Term Loan Commitment at
such time and (ii) thereafter, the principal amount of such Term Loan Lender’s
Term Loans outstanding at such time, and (b) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Credit Commitments represented by such Revolving Credit Lender’s Revolving
Credit Commitment at such time, in each case, subject to adjustment as provided
in Section 2.16.  If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 2.06 or Section 8.02, or if
the Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.
 
“Applicable Rate” means the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):
 
Pricing Level
Consolidated
Leverage Ratio
Eurocurrency Rate Loans/Letter of Credit Fees
Base Rate Loans
Commitment Fee/Ticking Fee
1
Greater than or equal to 1.75 to 1.00
2.00%
0.25%
0.35%
2
Less than 1.75 to 1.00, but greater than or equal to 1.25 to 1.00
1.75%
0.25%
0.30%
3
Less than 1.25 to 1.00
1.50%
0.00%
0.25%



 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Term Loan Lenders (in the case of the Term Loan Facility) and the
Required Revolving Lenders (in the case of the Revolving Credit Facility),
Pricing Level 1 shall apply in respect of the Term Loan Facility and the
Revolving Credit Facility, in each case as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and in each case shall remain in effect until the date on which such Compliance
Certificate is delivered.  The Applicable Rate in effect from the Closing Date,
subject to the proviso in the immediately preceding sentence, until the date on
which the Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ending June 30, 2012 shall be determined
based upon Pricing Level 2.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
 
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or any L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
 
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) an L/C Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the Swing
Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means MLPFS and J.P. Morgan Securities LLC, in their respective
capacities as joint lead arrangers and joint book managers.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
 
“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 30, 2011,
and the related consolidated statements of income, changes in stockholder’s
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
 
“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02 and (b) in respect of the Term Loan
Facility, the period from and including the Closing Date to the earliest of (i)
the date that falls three months after the Closing Date and (ii) the date of
termination of the commitments of the respective Term Loan Lenders to make Term
Loans pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate on such day plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
 
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.  All Base Rate Loans shall be denominated in
Dollars.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Loan Borrowing, as the context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, California or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located, and:
 
(a)  if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market;
 
(b)  if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, a TARGET Day;
 
(c)  if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such currency;
and
 
(d)  if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with insurance proceeds,
indemnity payments, condemnation awards (or payments in lieu thereof) or damage
recovery proceeds shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the amount of such
insurance proceeds, indemnity payments, condemnation awards (or payments in lieu
thereof) or damage recovery proceeds, as the case may be.
 
“Capitalized Leases” means, in respect of any Person, all leases by that Person
as lessee that have been or should be, in accordance with GAAP, recorded as
capitalized leases on the balance sheet of that Person.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Revolving Credit Lenders, as collateral for L/C Obligations or obligations of
the Revolving Credit Lenders to fund participations in respect of L/C
Obligations, cash or deposit account balances or, if the Administrative Agent
and the applicable L/C Issuer benefitting from such collateral shall agree in
their sole discretion, other credit support, in each case pursuant to customary
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer and in each case in an amount
equal to 105% of the aggregate face amount of the applicable Outstanding Amount
of L/C Obligations.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (or, in the case of Foreign Subsidiaries or foreign
operations, any country that is a member of the Organization for Economic
Cooperation and Development (“OECD”)) having maturities of not more than 360
days from the date of acquisition thereof; provided that the full faith and
credit of the United States of America (or, in the case of Foreign Subsidiaries
or foreign operations, any country that is a member of the OECD) is pledged in
support thereof;
 
(b)           (i) time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank or (ii) overnight Federal Funds
transactions that are issued or sold by any bank or its holding company or by a
commercial banking institution that (A)(1)(x) is a Lender or (y) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (2) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (3) has combined capital and
surplus of at least $500,000, in each case with maturities of not more than one
year from the date of acquisition thereof, or (B) in the case of Foreign
Subsidiaries or foreign operations, a commercial banking institution organized
under the laws of any country that is a member of the OECD and whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than one year from the
date of acquisition thereof;
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have a rating of at least Aa2 from Moody’s or AA
from S&P;
 
(e)           tax exempt variable rate commercial paper, tax-exempt adjustable
rate option tender bonds and other tax-exempt bonds or notes issued by
municipalities in the United States, having a short term rating of at least
MIG-1 or VMIG-1 or SP-1 or a long term rating of at least AA by S&P or Aa2 by
Moody’s;
 
(f)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (b) above;
and
 
(g)           with respect to any Foreign Subsidiary or foreign operations: (i)
readily marketable obligations issued by the national government of the country
in which such Foreign Subsidiary maintains its chief executive office or such
Foreign Subsidiary or foreign operations conduct business provided such country
is a member of the OECD, in each case maturing within one year after the date of
investment therein, (ii) certificates of deposit of, bankers acceptances of, or
time deposits with, any commercial bank which is organized and existing under
the Laws of the country in which such Foreign Subsidiary maintains its chief
executive office or such Foreign Subsidiary or foreign operations conduct
business provided such country is a member of the OECD, and whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Foreign Bank”), and in each case with maturities of not more than 180
days from the date of acquisition and (iii) the equivalent of demand deposit
accounts which are maintained with an Approved Foreign Bank; and
 
(h)           other financial instruments or investments as agreed by the
Borrower and the Administrative Agent from time to time.
 
“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.
 
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided, however, that for any of
the foregoing to be included as a “Secured Cash Management Agreement” on any
date of determination by the Administrative Agent, the applicable Cash
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a written notice to the Administrative
Agent prior to such date of determination.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
 
(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all of the property that is or is intended under the terms of
the Collateral Documents to be subject to Liens in favor of the Administrative
Agent for the benefit of the Secured Parties, including all of the “Collateral”
referred to therein; provided that in no event will more than 65% of the voting
stock of any Foreign Subsidiary be included in the Collateral or otherwise
pledged as security for the Secured Obligations.
 
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the IP Security Agreement, collateral assignments, Security Joinder
Agreements, Pledge Agreement Supplements, Pledge Joinder Agreements, IP Security
Agreement Supplements, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.
 
“Commitment” means a Term Loan Commitment or a Revolving Credit Commitment, as
the context may require.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign taxes based on income,
profits, revenue, business activities, capital or similar measures payable by
the Borrower and its Subsidiaries during such period, (iii) depreciation and
amortization expense, (iv) other non-cash charges, losses and expenses
(including, but not limited to, share-based compensation expense, abnormal
capacity utilization expense and inventory revaluation and inventory writeoff
expense), (v) other cash extraordinary, unusual or non-recurring losses,
expenses or charges that (A) are attributable to financial advisory fees,
accounting fees, legal fees and other similar advisory and consulting fees and
related out-of-pocket expenses related to any offering of Equity Interests of
the Borrower, any Investment permitted hereunder, any acquisition or incurrence
of Indebtedness permitted hereunder, any global tax planning initiative, any
litigation or any other unusual, extraordinary or nonrecurring event or
transaction (in each case, whether or not such transaction is successful) or (B)
are not of the type described in the foregoing clause (a)(v)(A) and, together
with clause (a)(v)(A), do not to exceed an aggregate of $1,000,000 during any
such period and (vi) fees, charges and expenses incurred in connection with the
Special Dividend and the negotiation, execution and consummation of the
transactions contemplated by this Agreement and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income, profits, revenue, business activities, capital or
similar tax credits of the Borrower and its Subsidiaries for such period, (ii)
all non-cash items increasing Consolidated Net Income for such period, (iii) all
amounts in respect of extraordinary, unusual or non-recurring cash gains not to
exceed an aggregate of $1,000,000 during any such period and (iv) cash payments
made during such period with respect to non-cash charges that were added back
pursuant to clause (a)(iv) above in a prior period.
 
For purposes of making the calculation referred to in this definition,
acquisitions or Investments that have been made by the Borrower or any of its
Subsidiaries and including any related financing transactions, during the
relevant period or subsequent to such period and on or prior to the date of such
calculation (the “applicable transaction”), shall be deemed to have occurred on
the first day of the applicable period and such calculation shall be made giving
pro forma effect to any cost savings and other operating improvements and
synergies in connection with such applicable transaction (without duplication of
actual benefits realized during such period from the same) which cost savings
and other operating improvements and synergies (a) are factually supportable and
determined in good faith by the Borrower, as certified to the Administrative
Agent, and (b) do not exceed, in respect of any applicable transaction, 5% of
Consolidated EBITDA acquired in connection with such applicable transaction
prior to the inclusion in such calculation of such cost savings and other
operating improvements and synergies.
 
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, without duplication, the ratio of (a) (i) Consolidated EBITDA,
less (ii) the aggregate amount of all cash Capital Expenditures, less (iii) the
aggregate amount of Federal, state, local and foreign income taxes paid in cash,
in each case, of or by the Borrower and its Subsidiaries to (b) the sum of (i)
Consolidated Interest Charges, (ii) the aggregate amount of all regularly
scheduled principal payments or redemptions or similar acquisitions for value of
outstanding Indebtedness for borrowed money, but excluding any such payments to
the extent refinanced through the incurrence of additional Indebtedness
otherwise expressly permitted under the terms of the this Agreement, (iii) the
aggregate amount of all Restricted Payments made in cash (but excluding
Restricted Payments permitted under Sections 7.06(c), (e)(i), (e)(ii), (e)(iii)
and (g)), (iv) to the extent the proceeds thereof are not used to fund Capital
Expenditures or operating losses, the aggregate amount of all Investments made
in cash permitted under Section 7.02(c)(iv), and (v) all cash payments under
Capitalized Leases, in each case for the period of the four consecutive fiscal
quarters of the Borrower most recently ended.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Obligations) and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of Capitalized Leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Borrower or any Subsidiary, and (g) all Indebtedness of the types referred
to in clauses (a) through (f) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.
 
“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations, and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by the Borrower and its Subsidiaries on a consolidated basis.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recent period of four consecutive fiscal quarters of the
Borrower most recently ended.
 
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate under the Revolving Credit Facility plus 2% per
annum.
 
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good-faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including, in the case of any Revolving Credit Lender, in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s good-faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or Federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuers, the Swing Line Lender and each other Lender promptly following such
determination.
 
“Direct Foreign Subsidiary” means any Foreign Subsidiary owned directly by the
Borrower or a Domestic Subsidiary.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or any L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States other than any Subsidiary
described in clause (b) of the definition of “Foreign Subsidiary”.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
 
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon  the Borrower or any ERISA Affiliate.
 
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
 
“Eurocurrency Rate” means:
 
(a)           for any Interest Period with respect to a Eurocurrency Rate Loan,
the rate per annum equal to (i) with respect to Eurocurrency Rate Loans
denominated in any currency other than Singapore Dollars, the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, (ii) with respect to Eurocurrency Rate Loans denominated in Singapore
Dollars, the offshore Singapore interest rate as determined by the
Administrative Agent at 11:00 a.m., London time, as published on Reuters SGDF=,
two Business Days prior to the commencement of such Interest Period, for
deposits in Singapore Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or, (iii) if either such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in the relevant
currency for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch (or other Bank of America branch or Affiliate)
to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in Same Day Funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London or other offshore
interbank market for such currency at their request at the date and time of
determination.
 
“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency
Rate.”  Revolving Credit Loans may be denominated in Dollars or in an
Alternative Currency.  All Revolving Credit Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes or other Taxes imposed in lieu of net income, Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) any branch
profits tax imposed by the United States or any similar tax imposed in any other
jurisdiction in which the Borrower is located, (c) any backup withholding Tax
that is required by the Code to be withheld from amounts payable to a Recipient,
(d) U.S. Federal withholding Taxes imposed on amounts payable to or for the
account of a Recipient with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Recipient
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower pursuant to Section 10.13) or (ii) in the
case of a Lender, such Lender changes its Lending Office, except in each case to
the extent that, pursuant to Section 3.01(a) or (c), amounts with respect to
such Taxes were payable either to such Lender's assignor immediately before such
Recipient became a party hereto or to such Lender immediately before it changed
its Lending Office, (e) Taxes attributable to such Recipient’s failure or
inability (other than as a result of Change in Law) to comply with Section
3.01(e), and (f) any Taxes imposed pursuant to FATCA.  Notwithstanding anything
to the contrary contained in this definition, “Excluded Taxes” shall not include
any withholding tax imposed at any time on payments made by or on behalf of a
Foreign Subsidiary to any Recipient hereunder or under any other Loan Document,
provided that such Recipient shall have complied with Section 3.01(e)(i).
 
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of November 24, 2003, among the Borrower, Bank of America (as
successor by merger to LaSalle Bank National Association), as administrative
agent, and a syndicate of lenders, as amended by that certain First Amendment to
Amended and Restated Credit Agreement dated as of October 30, 2008 and as
further amended, restated, supplemented or otherwise modified from time to time.
 
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 2.03.
 
“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.
 
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than obligations under Secured Cash
Management Agreements or Secured Hedge Agreements not yet due and payable and
contingent indemnification obligations), and (c) all Letters of Credit have
terminated or expired (other than Letters of Credit that have been Cash
Collateralized).
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the letter agreement, dated January 13, 2012, among the
Borrower, Bank of America and MLPFS.
 
“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
 
“Foreign Plan” has the meaning specified in Section 5.12(d).
 
“Foreign Subsidiary” means any Subsidiary that is (a) organized under the laws
of a jurisdiction other than the United States or (b) a Domestic Subsidiary of a
Subsidiary described in clause (a) above.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to any L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders in accordance with the
terms hereof.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, that the
term “Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any Acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guarantors” means, collectively, each existing and future direct and indirect
Domestic Subsidiary of the Borrower.
 
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F.
 
“Guaranty Joinder Agreement” means each Guaranty Joinder Agreement,
substantially in the form thereof attached to the Guaranty, executed and
delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract not prohibited under Article VII, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Swap Contract not prohibited under Article VII, in each case, in its capacity
as a party to such Swap Contract.
 
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out or similar obligation until such
obligation appears in the liabilities section of the balance sheet of such
Person and (iii) any earn-out or similar obligation that appears in the
liabilities section of the balance sheet of such Person to the extent that (A)
such Person is indemnified for the payment thereof by a Solvent Person or (B)
amounts to be applied to the payment therefor are in escrow);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).
 
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Appropriate Lenders; provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
 
“Internal Restructuring” means, collectively, (a) (i) the Disposition of foreign
branches of Domestic Subsidiaries and foreign assets of Domestic Subsidiaries to
the Borrower or any Subsidiary of the Borrower (whether or not any such
Subsidiary is a Guarantor) and (ii) the establishment of additional U.S. or
foreign branches or Persons, in each case, as part of the implementation of
international tax planning by the Borrower and its Subsidiaries or (b) the
Disposition of (i) assets of Cabot Microelectronics Global Corporation, Korea
Branch, to Hanguk Cabot Microelectronics, LLC and (ii) assets of Cabot
Microelectronics Corporation Taiwan Branch to a direct or indirect Subsidiary,
organized under the laws of the Republic of China, of Cabot Microelectronics
Global Corporation or the Borrower.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person (it being understood, for the avoidance of
doubt, that the Guarantee of obligations of another Person that do not
constitute Indebtedness shall not constitute an Investment), or (c) an
Acquisition.  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.
 
“IP Rights” has the meaning specified in Section 5.18.
 
“IP Security Agreement” means an intellectual property security agreement, in
substantially the form of Exhibit I, as supplemented from time to time by the
execution and delivery of IP Security Agreement Supplements.
 
“IP Security Agreement Supplement” means each IP Security Agreement Supplement,
substantially in the form thereof attached to the IP Security Agreement executed
and delivered by a Guarantor to the Administrative Agent pursuant to Section
6.12 or otherwise.
 
“IP Security Joinder Agreement” means each IP Security Joinder Agreement,
substantially in the form thereof attached to the IP Security Agreement,
executed and delivered by a Guarantor to the Administrative Agent pursuant to
Section 6.12 or otherwise.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application relating to such Letter of Credit, and any other document,
agreement and instrument entered into by the applicable L/C Issuer and the
Borrower (or any Subsidiary) or in favor of any L/C Issuer and relating to such
Letter of Credit.
 
“Judgment Currency” has the meaning specified in Section 10.19.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.  All L/C Advances shall be denominated
in Dollars.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.  All L/C Borrowings shall be
denominated in Dollars.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuers” means (a) Bank of America or any of its Affiliates designated by
Bank of America in its capacity as issuer of Letters of Credit hereunder, or any
successor to Bank of America in its capacity as an issuer of Letters of Credit
hereunder, and (b) any other Lender, selected by the Borrower and reasonably
acceptable to the Administrative Agent, in its capacity as an issuer of Letters
of Credit hereunder or any successor to such Lender in its capacity as an issuer
of Letters of Credit hereunder, which Lender consents to its appointment by the
Borrower as an issuer of Letters of Credit hereunder pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.  All references to the L/C Issuer shall mean any L/C
Issuer, the L/C Issuer issuing the applicable Letter of Credit, or all L/C
Issuers, as the context may imply.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the Aggregate Revolving Credit Commitments.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, Revolving Credit Loan or a Swing Line Loan.
 
“Loan Documents” means, collectively, this Agreement, each Note, each Collateral
Document, each Issuer Document, the Post-Closing Agreement, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.15 of this Agreement, the Fee Letter, and the Guaranty.
 
“Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
 
“Material Adverse Effect” means (a) a material adverse effect on the operations,
business, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole; (b) a material adverse effect on the ability
of the Borrower or any Guarantor to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower or any
Guarantor of any Loan Document to which it is a party.
 
“Maturity Date” means February 13, 2017; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
 
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, and (b) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii) or
otherwise an amount equal to 105% of the Outstanding Amount of all L/C
Obligations.
 
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, and its
successors.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Net Cash Proceeds” means, with respect to any Disposition pursuant to Section
7.05(g) by any Loan Party, the excess, if any, of (a) the sum of cash and Cash
Equivalents received as consideration for such Disposition in excess of
$1,000,000 (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (b) the sum of (i) the principal amount of,
premium or penalty, if any, and interest on any Indebtedness that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (ii) the
reasonable and customary (or reasonably necessary) out-of-pocket commissions,
fees, transfer Taxes and other expenses (including attorneys’, accountants’ and
investment banking fees) incurred by such Loan Party in connection with such
transaction and (iii) income taxes paid or reasonably estimated to be actually
payable within two years of the date of the relevant transaction as a result of
any gain recognized in connection therewith; provided that, if the amount of any
estimated income taxes pursuant to subclause (iii) exceeds the amount of income
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds, as and when
such excess is reasonably determined by the Borrower with finality (but in any
event within one year after such income taxes were paid or payable).
 
“New Taiwan Dollar” means the lawful currency of the Republic of China.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
“Note” means a Term Loan Note or a Revolving Credit Note, as the context may
require.
 
“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) the Borrower’s
obligations pursuant to Section 10.04(a) and 10.04(b) in respect of costs and
expenses of the Administrative Agent, its Affiliates, any Lender or any L/C
Issuer, as applicable, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof pursuant
to any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
 
“Outstanding Amount” means (a) with respect to Term Loans and Swing Line Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Term Loans and Swing
Line Loans, as the case may be, occurring on such date; (b) with respect to
Revolving Credit Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Revolving Credit Loans
occurring on such date; and (c) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, any L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Participant Register” has the meaning specified in Section 10.06(d).
 
“Participating Member State” means each state so described in any EMU
Legislation.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
“Permitted Liens” means the Liens not prohibited by Section 7.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledge Agreement” means that certain Pledge Agreement dated as of the Closing
Date among the Borrower, the Guarantors party thereto and the Administrative
Agent, substantially in the form of Exhibit G, as supplemented from time to time
by the execution and delivery of Pledge Joinder Agreements and Pledge Agreement
Supplements.
 
“Pledge Agreement Supplement” means each Pledge Agreement Supplement,
substantially in the form thereof attached to the Pledge Agreement executed and
delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.
 
“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement executed and delivered by a
Guarantor or any other Person to the Administrative Agent pursuant to Section
6.12 or otherwise.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
“Post-Closing Agreement” means that certain Post-Closing Agreement dated as of
the Closing Date between the Borrower and the Administrative Agent.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Qualifying Control Agreement” means a customary agreement, among a Loan Party,
a depository institution or securities intermediary and the Administrative
Agent, which agreement is in form and substance reasonably acceptable to the
Administrative Agent and which provides the Administrative Agent with “control”
(as such term is used in Article 9 of the UCC) over the deposit account(s) or
securities account(s) described therein.
 
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors and
representatives of such Person and of such Person’s Affiliates.
 
“Removal Effective Date” has the meaning specified in Section 9.06(b).
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Facility Lenders” means (a) for the Revolving Credit Facility, the
Required Revolving Lenders and (b) for the Term Loan Facility, the Required Term
Loan Lenders.
 
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender which is a Revolving Credit Lender has failed to fund that
have not been reallocated to and funded by another Revolving Credit Lender shall
be deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer,
as the case may be, in making such determination.
 
“Required Revolving Lenders” means, at any time, Revolving Credit Lenders having
Total Revolving Credit Exposures representing more than 50% of the Total
Revolving Credit Exposures of all Revolving Credit Lenders.  The Total Revolving
Credit Exposure of any Defaulting Lender which is a Revolving Credit Lender
shall be disregarded in determining Required Revolving Lenders at any time;
provided that, the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Revolving Credit Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer, as
the case may be, in making such determination.
 
“Required Term Loan Lenders” means, at any time, Term Loan Lenders having Total
Term Loan Exposures representing more than 50% of the Total Term Loan Exposures
of all Lenders.  The Total Term Loan Exposure of any Defaulting Lender shall be
disregarded in determining Required Term Loan Lenders at any time.
 
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
 
“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, assistant treasurer,
controller or any vice president of a Loan Party and, solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of a Loan Party, and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a written notice to
the Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
 
“Revaluation Date” means (a) with respect to any Loan, each of the
following:  (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii)
the last day of each fiscal quarter of the Borrower, and (iv) such additional
dates as the Administrative Agent shall determine or the Required Lenders shall
require (but in any event not more than once per calendar quarter); and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by any L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of the Existing Letters
of Credit, February 29, 2012, (iv) the last day of each fiscal quarter of the
Borrower, and (v) such additional dates as the Administrative Agent or any L/C
Issuer shall determine or the Required Lenders shall require (but in any event
not more than once per calendar quarter).
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same currency and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
 
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swing Line Loans at such time.
 
“Revolving Credit Facility” means, at any time, the revolving credit facility
provided in this Agreement in the aggregate amount of the Revolving Credit
Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Increase Effective Date” has the meaning specified in Section
2.14(d).
 
“Revolving Credit Lender” means, at any time, (a) so long as any Revolving
Credit Commitment is in effect, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving Credit Commitments have
terminated or expired, any Lender that has a Revolving Credit Loan or a
participation in L/C Obligations or Swing Line Loans at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-1.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or an L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
 
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available
at  http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or Person.
 
“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ ofac/sdn /index.html, or as otherwise
published from time to time.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.
 
“Secured Obligations” means (a) all Obligations and (b) all obligations of the
Borrower arising under Secured Cash Management Agreements and Secured Hedge
Agreements, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks party to a Secured Hedge Agreement, the Cash
Management Banks party to a Secured Cash Management Agreement, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
 
“Security Agreement” means the Security Agreement dated as of the Closing Date
by the Borrower and the Guarantors to the Administrative Agent for the benefit
of the Secured Parties, substantially in the form of Exhibit H, as supplemented
from time to time by the execution and delivery of Security Joinder Agreements.
 
“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Guarantor or any other Person to the Administrative Agent
pursuant to Section 6.12 or otherwise.
 
“Singapore Dollar” means the lawful currency of the Republic of Singapore.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
“South Korean Won” means the lawful currency of South Korea.
 
“Special Dividend” means that certain cash dividend to be made by the Borrower
on or after the Closing Date not to exceed $15 per share of common stock of the
Borrower, and expected to approximate an aggregate amount of $350,000,000, as
may be adjusted for the share balances outstanding as of the payable date of
such dividend.
 
“Special Notice Currency” means, at any time, an Alternative Currency other than
Euros, Sterling and the currency of a country that is a member of the
Organization for Economic Cooperation and Development at such time located in
North America or Europe.
 
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or an L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that an L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
 
“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means, at any time, an amount equal to the lesser of (a)
$10,000,000 and (b) the Aggregate Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving Credit
Commitments.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the application of
applicable Debtor Relief Laws to such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
 
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Loan” means an advance made by any Term Loan Lender under the Term Loan
Facility.  All Term Loans shall be denominated in Dollars.
 
“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to Section
2.01(a).
 
“Term Loan Commitment” means, as to each Term Loan Lender, its obligation during
the Availability Period to make Term Loans to the Borrower pursuant to Section
2.01(a) in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Term Loan Lender’s name on Schedule
2.01 under the caption “Term Loan Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Term Loan Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
 
“Term Loan Credit Exposure” means, as to any Term Loan Lender at any time, the
aggregate principal amount at such time of its outstanding Term Loans.
 
“Term Loan Facility” means the term loan facility provided for in this Agreement
(a) at any time during the Availability Period and prior to the making of Term
Loans pursuant to Section 2.01(a), the aggregate amount of the Term Loan
Commitments at such time and (b) thereafter, the aggregate principal amount of
the Term Loans of all Term Loan Lenders outstanding at such time.
 
“Term Loan Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term Loan Commitment at such time, (b) at any time during the
Availability Period in respect of the Term Loan Facility, any Lender that has a
Term Loan Commitment at such time and (c) at any time after the Availability
Period in respect of the Term Loan Facility, any Lender that holds Term Loans at
such time.
 
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing Term Loans made by such Term Loan Lender, substantially
in the form of Exhibit C-2.
 
“Total Credit Exposure” means, as to any Lender at any time, the sum of the
total Revolving Credit Exposure and Total Term Loan Exposure of such Lender at
such time.
 
“Total Revolving Credit Exposure” means, as to any Revolving Credit Lender at
any time, the unused Revolving Credit Commitments and Revolving Credit Exposure
of such Revolving Credit Lender at such time.
 
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
 
“Total Term Loan Exposure” means, as to any Term Loan Lender at any time, the
unused Term Loan Commitments and Term Loan Credit Exposure of such Term Loan
Lender at such time.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
 
“Yen” and “¥” mean the lawful currency of Japan.
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
1.02           Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03           Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.
 
(b)           Changes in GAAP.  If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless a
mutually acceptable amendment addressing such changes has been entered into, as
provided for above.
 
(c)           Financial Covenant Adjustments.  Except as otherwise expressly
provided herein, with respect to the calculation of any financial covenant,
whether pursuant to Section 7.11 or otherwise, that includes a period (or a
portion of a period) prior to the date of the consummation of any acquisition of
any Person or substantially all the assets of any Person, references to “the
Borrower and its Subsidiaries” shall include each acquired Person, and all such
acquired assets and liabilities from any Person, as if the acquisition had been
consummated on the first day of any such period of measurement.
 
1.04           Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05           Exchange Rates; Currency Equivalents.  The Administrative Agent
or an L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or an L/C Issuer, as applicable.
 
(b)           Wherever in this Agreement in connection with a Revolving Credit
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Credit Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in
an Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or an L/C Issuer, as the case may be.
 
(c)           Notwithstanding the foregoing, for purposes of determining
compliance with Sections 7.01, 7.02, 7.03 and 7.05 with respect to any amount of
Lien, Investment, Indebtedness, Disposition, or Restricted Payment (each, a
“Covenant Transaction”) in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Covenant Transaction is incurred or
made.
 
1.06 Additional Alternative Currencies.  The Borrower may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the applicable
L/C Issuer.
 
(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., ten Business Days prior to the date of the first desired
Credit Extension in such currency, in the case of a Credit Extension involving
the Borrowing of Loans, or five Business Days prior to the date of the first
desired Credit Extension in such currency, in the case of a Credit Extension
involving the issuance of a Letter of Credit (or such other time or date as may
be agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the respective L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the respective L/C Issuer
thereof.  Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the respective L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., five Business Days after receipt (or, in the case of an
L/C Issuer, two Business Days after receipt) of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.
 
(c)           Any failure by a Lender or an L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency.  If the Administrative Agent and
all the Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Loans;
and if the Administrative Agent and the applicable L/C Issuer consents to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrower.
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
1.07           Change of Currency.  Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Revolving Credit Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Revolving Credit Borrowing,
at the end of the then current Interest Period.
 
(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent and the Borrower
may from time to time agree (such consent of the Borrower not to be unreasonably
withheld, delayed or conditioned) to be appropriate to reflect the adoption of
the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.
 
(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent and the Borrower
may from time to time agree (such consent of the Borrower not to be unreasonably
withheld, delayed or conditioned) to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.
 
(d)           If the Euro ceases to be the lawful national currency unit of all
of the Participating Member States that had adopted the Euro as their lawful
currency on or prior to the Closing Date or if Sterling ceases to be the lawful
currency of the United Kingdom, the Borrower and the Administrative Agent and
the Revolving Credit Lenders will negotiate in good faith to amend the Loan
Documents to (i) comply with any generally accepted conventions and market
practice in the relevant interbank market, as reasonably determined by the
Administrative Agent and the Required Lenders, and (ii) otherwise appropriately
reflect the change in currency.
 
1.08           Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.09           Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.
 
ARTICLE II.                                THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01           Loans.  (a)                      Term Loan Borrowing.  Subject to
the terms and conditions set forth herein, each Term Loan Lender severally
agrees to make a single loan to the Borrower in Dollars on any Business Day
during the Availability Period in an amount not to exceed such Term Loan
Lender’s Term Loan Commitment.  The Term Loan Borrowing shall consist of Term
Loans made simultaneously by the Term Loan Lenders in accordance with their
respective Term Loan Commitments.  Amounts borrowed under this Section 2.01(a)
and repaid or prepaid may not be reborrowed.  Term Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.
 
(b)           Revolving Credit Borrowings.  Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make loans
(each such loan, a “Revolving Credit Loan”) to the Borrower in Dollars or in one
or more Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that (i) after giving effect to any Revolving Credit Borrowing, (A) the
Total Revolving Credit Outstandings shall not exceed the Aggregate Revolving
Credit Commitments and (B) the Revolving Credit Exposure of any Revolving Credit
Lender shall not exceed such Lender’s Revolving Credit Commitment, and (ii)
after giving effect to any Revolving Credit Borrowing in an Alternative
Currency, the aggregate Outstanding Amount of all Revolving Credit Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit.  Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
 
2.02           Borrowings, Conversions and Continuations of Loans.
 
(a)           Each Term Loan Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans to Base
Rate Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurocurrency Rate Loans having
an Interest Period other than one, two, three or six months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 12:00 noon (i) four Business
Days prior to the requested date of such Borrowing, conversion or continuation
of Eurocurrency Rate Loans denominated in Dollars, or (ii) five Business Days
(or six Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them.  Not later
than 12:00 noon, (i) three Business Days before the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, the Administrative Agent shall notify the Borrower (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by all the Lenders.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof or such lesser
amount as is equal to the entire unused balance of the applicable
Commitment.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or such lesser amount as is
equal to the entire unused balance of the applicable Commitment.  Each Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Loan Borrowing, a Revolving Credit Borrowing, a conversion of
Term Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, (v) if applicable, the duration
of the Interest Period with respect thereto, and (vi) in the case of any
Revolving Credit Borrowing, the currency of the Revolving Credit Loans to be
borrowed.  If the Borrower fails to specify a currency in a Loan Notice
requesting a Revolving Credit Borrowing, then the Revolving Credit Loans so
requested shall be made in Dollars.  If the Borrower fails to specify a Type of
Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.  No Revolving Credit Loan may be
converted into or continued as a Revolving Credit Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Credit Loan and reborrowed in the other currency.
 
(b)           Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
(and currency) of its Applicable Percentage under such Facility of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Appropriate
Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Revolving Credit Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection.  In the case of
(i) a Term Loan Borrowing, each Appropriate Lender shall make the amount of its
Term Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for Dollar-denominated payments not later than
2:00 p.m. on the Business Day specified in the applicable Loan Notice, or (ii) a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Revolving Credit Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
2:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Revolving Credit Loan in an Alternative Currency, in each case on the Business
Day specified in the applicable Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date a Loan Notice with respect to a
Revolving Credit Borrowing denominated in Dollars is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or, in the case of Revolving Credit Loans, any Alternative
Currency) without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)           After giving effect to all Term Loan Borrowings, all conversions
of Term Loans from one Type to the other, and all continuations of Term Loans as
the same Type, there shall not be more than five Interest Periods in effect in
respect of the Term Loan Facility.  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than eight Interest Periods in effect in respect of the
Revolving Credit Facility.
 
2.03           Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)           Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or any of its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or any of its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Aggregate Revolving Credit Commitments, (y)
the Revolving Credit Exposure of any Revolving Credit Lender shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s and its Subsidiaries’ ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower and its Subsidiaries may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.
 
(ii)           No L/C Issuer shall issue any Letter of Credit, if:
 
(A)           subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or
 
(B)           the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless (1) the Revolving Credit
Lenders have otherwise agreed or (2) the Borrower has Cash Collateralized all
L/C Obligations with respect to such Letter of Credit.
 
(iii)           No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
 
(B)           the issuance of the Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;
 
(C)           except as otherwise agreed by the Administrative Agent and such
L/C Issuer, the Letter of Credit is in an initial stated amount less than the
Dollar Equivalent of $100,000;
 
(D)           except as otherwise agreed by the Administrative Agent and such
L/C Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
 
(E)           any Revolving Credit Lender is at that time a Defaulting Lender,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrower or such Revolving Credit Lender to eliminate such L/C Issuer’s
actual or reasonably determined potential Fronting Exposure (after giving effect
to Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other L/C Obligations as to which such L/C Issuer has actual or
reasonably determined potential Fronting Exposure, as it may elect in its sole
discretion; or
 
(F)           such L/C Issuer does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency.
 
(iv)           No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
 
(v)           No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(vi)           Each L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by such L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and the Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the applicable L/C Issuer, by personal delivery or by any other
means acceptable to such L/C Issuer.  Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other customary matters as such L/C Issuer may reasonably request.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other customary
matters as such L/C Issuer may reasonably request.  Additionally, the Borrower
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably request pursuant to its policies of general
applicability to other account parties for whom such L/C Issuer issues letters
of credit.
 
(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, any L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the such L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the applicable L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer for any such extension.  Once an Auto-Extension
Letter of Credit has been issued, the Revolving Credit Lenders shall be deemed
to have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date (unless the Borrower has Cash
Collateralized all L/C Obligations under such Letter of Credit); provided,
however, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.
 
(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse the applicable L/C Issuer in such Alternative Currency, unless (A)
such L/C Issuer (at its option) shall have specified in such notice that it will
require reimbursement in Dollars, or (B) in the absence of any such requirement
for reimbursement in Dollars, the Borrower shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse such L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, such L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  Not
later than 12:00 noon on the date of any payment by any L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by any L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (provided that the Borrower received notice thereof, in
either case, prior to 10:00 a.m. on such date or, in the case of a Letter of
Credit to be reimbursed in an Alternative Currency, at least two hours prior to
the Applicable Time and during normal business hours of the Borrower), the
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency; and,
if notice of drawing is not received by 10:00 a.m. (or, in the case of a Letter
of Credit to be reimbursed in an Alternative Currency, at least two hours prior
to the Applicable Time and during normal business hours of the Borrower) on such
date, the Borrower shall reimburse such L/C Issuer through the Administrative
Agent by 12:00 noon on the next Business Day (the date upon which the Borrower
shall be obligated to reimburse such L/C Issuer pursuant to this subclause (i),
the “Honor Date”).  If the Borrower fails to so reimburse applicable L/C Issuer
by such time, the Administrative Agent shall promptly notify each Revolving
Credit Lender of the Honor Date, the amount of the unreimbursed drawing (in the
case of a Letter of Credit denominated in an Alternative Currency, expressed in
Dollars in the amount of the Dollar Equivalent thereof) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Revolving Credit Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice).  Any notice given by the applicable L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
(ii)           Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 2:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.
 
(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Credit Lender in satisfaction of
its participation obligation under this Section 2.03.
 
(iv)           Until each Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage of such
amount shall be solely for the account of such L/C Issuer.
 
(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Revolving Credit Lender may have against such L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default; or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Credit
Lender’s obligation to make Revolving Credit Loans pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Loan Notice).  No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
 
(vi)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, such L/C Issuer
shall be entitled to recover from such Revolving Credit Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing.  If such Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Credit Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the applicable L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.
 
(d)           Repayment of Participations.
 
(i)           At any time after the applicable L/C Issuer has made a payment
under any Letter of Credit and has received from any Revolving Credit Lender
such Revolving Credit Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Revolving Credit Lender
its Applicable Revolving Credit Percentage thereof in Dollars and in same day
funds.
 
(ii)           If any payment received by the Administrative Agent for the
account of the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required
to be returned under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by such L/C Issuer in its
discretion), each Revolving Credit Lender shall pay to the Administrative Agent
for the account of such L/C Issuer its Applicable Revolving Credit Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Revolving Credit
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.  The obligations of the Revolving Credit Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
(e)           Obligations Absolute. The obligation of the Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)           waiver by such L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
such L/C Issuer which does not in fact materially prejudice the Borrower;
 
(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;
 
(vi)           any payment made by such L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;
 
(vii)           any payment by such L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
 
(viii)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or
 
(ix)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuers. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
applicable L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the applicable L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or (iii)
the due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the applicable L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the applicable L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and the applicable L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the applicable L/C Issuer’s willful misconduct or gross negligence or
the applicable L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the applicable
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the applicable L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.  The applicable L/C Issuer may send
a Letter of Credit or conduct any communication to or from the beneficiary via
the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.
 
(g)           Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the applicable L/C Issuer and the Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each standby
Letter of Credit.  Notwithstanding the foregoing, the applicable L/C Issuer
shall not be responsible to the Borrower for, and the applicable L/C Issuer’s
rights and remedies against the Borrower shall not be impaired by, any action or
inaction of the applicable L/C Issuer required under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the applicable
L/C Issuer or the beneficiary is located, the practice stated in the ISP or UCP,
as applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
 
(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance, subject to Section 2.16, with its Applicable Revolving Credit
Percentage a Letter of Credit fee (the “Letter of Credit Fee”), in Dollars, for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section
1.09.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.
 
(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, a fronting fee with respect to each Letter of Credit,
at a rate per annum equal to 0.125% (or such lesser amount to any respective L/C
Issuer as the Borrower may agree to in writing with such L/C Issuer), computed
on the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears  Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  In addition, the Borrower shall pay directly to the applicable L/C Issuer
for its own account, in Dollars, the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of such L/C
Issuer relating to letters of credit as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
 
(j)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)           Letter of Credit Reports.  For so long as any Letter of Credit
issued by an L/C Issuer is outstanding, such L/C Issuer shall deliver to the
Administrative Agent on the last Business Day of each calendar month, and on
each date that an L/C Credit Extension occurs with respect to any such Letter of
Credit, a report in the form of Exhibit K, appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.
 
(l)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
2.04           Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, shall make loans in Dollars (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period with respect to the Revolving Credit Facility in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total Revolving Credit Outstandings shall not exceed the Aggregate
Revolving Credit Commitments, and (ii) the Revolving Credit Exposure of any
Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment, (y) the Borrower shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it has, or by
such Credit Extension may have, Fronting Exposure.  Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage times the amount of such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied (and one or more such conditions are not, in fact, satisfied), then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower either
by (i) crediting the account of the Borrower on the books of the Swing Line
Lender with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to, and reasonably acceptable
to, the Swing Line Lender by the Borrower.
 
(c)           Refinancing of Swing Line Loans.
 
(i)           The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02.  The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Applicable Revolving Credit Percentage
of the amount specified in such Loan Notice available to the Administrative
Agent in Same Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office for Dollar-denominated
payments not later than 1:00 p.m. on the day specified in such Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.
 
(iii)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be.  A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
 
(iv)           Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
 
(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate.  The Administrative Agent will make such demand upon the request
of the Swing Line Lender.  The obligations of the Revolving Credit Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.05           Prepayments. (a)  Optional.  (i)  The Borrower may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Term Loans or Revolving Credit Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 12:00 noon (1) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (2) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (3) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof; (C) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of the Alternative
Currency Equivalent of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (D) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility).  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of any facility or instrument refinancing all
or a portion of the outstanding Term Loans or Revolving Credit Commitments or
upon the consummation of an acquisition transaction, in which case such notice
of prepayment may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified date) if such condition is not satisfied. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a) shall be applied to the principal repayment
installments thereof on a pro-rata basis.  Subject to Section 2.16, each
prepayment pursuant to this Section 2.05(a) shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.
 
(ii)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
(b)           Mandatory.
 
(i)           If any Loan Party Disposes of any property pursuant to Section
7.05(g) which results in the realization by such Person of Net Cash Proceeds,
the Borrower shall prepay an aggregate principal amount of Term Loans (if any)
equal to 100% of such Net Cash Proceeds promptly upon receipt thereof by such
Person (such prepayments to be applied as set forth in clause (ii)
below); provided, however, that, with respect to any Net Cash Proceeds described
in this Section 2.05(b)(i), at the election of the Borrower (as notified by the
Borrower to the Administrative Agent promptly following the consummation of such
Disposition), and so long as no Default shall have occurred and be continuing,
such Loan Party may use all or any portion of such Net Cash Proceeds to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of the Borrower and its Subsidiaries or to make Acquisitions permitted
under Section 7.02(f), so long as within 365 days after the receipt of such Net
Cash Proceeds, such use shall have been consummated (as certified by the
Borrower in writing to the Administrative Agent) (provided that to the extent
such use has not consummated on or before the end of such 365-day period, if the
Borrower certifies to the Administrative Agent that the Loan Party has entered
into a binding commitment to use all or a portion of such Net Cash Proceeds for
such reinvestment, such 365-day period shall be extended to 545 days from the
date of the consummation of the applicable Disposition for all or such portion,
as the case may be, of such Net Cash Proceeds); and provided further, however,
that any Net Cash Proceeds not subject to such definitive agreement or so used
shall be promptly applied to the prepayment of the Term Loans as set forth in
this Section 2.05(b)(i).
 
(ii)           Each prepayment of Term Loans pursuant to Section 2.05(b)(i)
shall be applied to the principal repayment installments of the Term Loans on a
pro-rata basis.  Subject to Section 2.16, such prepayments shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
the Term Loan Facility.
 
(iii)           If for any reason the Total Revolving Credit Outstandings at any
time exceed the Aggregate Revolving Credit Commitments at such time, then within
four Business Days after receipt of notice thereof from the Administrative
Agent, the Borrower shall prepay Revolving Credit Loans, Swing Line Loans and/or
L/C Borrowings and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(iii) unless, after the prepayment of the Revolving Credit Loans and
Swing Line Loans, the Total Revolving Credit Outstandings exceed the Aggregate
Revolving Credit Commitments at such time.
 
(iv)           If the Outstanding Amount of all Revolving Credit Loans
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within four
Business Days after receipt of notice thereof from the Administrative Agent, the
Borrower shall prepay Revolving Credit Loans in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect.
 
(v)           Except as otherwise provided in Section 2.16, prepayments of the
Revolving Credit Facility made pursuant to this Section 2.05(b), first, shall be
applied ratably to the L/C Borrowings and the Swing Line Loans, and second,
shall be applied ratably to the outstanding Revolving Credit Loans.
 
2.06           Termination or Reduction of Revolving Credit Commitments.
 
(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Credit Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Aggregate Revolving Credit Commitments, the Letter of Credit Sublimit
or the Swing Line Sublimit; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. three Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $2,000,000 or any whole multiple of $500,000 in
excess thereof or such lesser amount as is equal to the entire unused balance of
the Aggregate Revolving Credit Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit, as applicable, (iii) the Borrower shall not terminate or
reduce (A) the Aggregate Revolving Credit Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Aggregate Revolving Credit Commitments, (B) the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if, after giving
effect thereto and to any concurrent prepayments hereunder, the Outstanding
Amount of Swing Line Loans would exceed the Swing Line Sublimit and (iv) if,
after giving effect to any reduction or termination of the Aggregate Revolving
Credit Commitments, the Alternative Currency Sublimit, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Credit Commitments, such Sublimit shall be automatically reduced by
the amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit.  The amount of any such Aggregate Revolving Credit Commitment
reduction shall not be applied to the Alternative Currency Sublimit or Letter of
Credit Sublimit unless otherwise specified by the Borrower.  Any reduction of
the Aggregate Revolving Credit Commitments shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Applicable
Revolving Credit Percentage.  All fees accrued until the effective date of any
termination of all of the Aggregate Revolving Credit Commitments shall be paid
on the effective date of such termination.  A notice of termination or reduction
of the Aggregate Revolving Credit Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of any facility or instrument refinancing all
or a portion of the outstanding Term Loans or Revolving Credit Commitments or
upon the consummation of an acquisition transaction, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
 
(b)           Mandatory.  The aggregate Term Loan Commitments shall be
automatically and permanently reduced to zero at 1:00 p.m. on the last day of
the Availability Period for the Term Loan Facility.
 
2.07           Repayment of Loans.
 
(a)           Term Loans.  If the Term Loan Facility has been funded in
accordance with Section 2.01(a), then the Borrower shall repay Term Loans to the
Term Loan Lenders in quarterly principal installments on the dates and in the
principal amounts set forth on Schedule 2.07(a) (which principal amounts shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05); provided, however, that the final
principal repayment installment of the Term Loans shall be repaid on the
Maturity Date and in any event shall be in an amount equal to the aggregate
principal amount of all Term Loans outstanding on such date.
 
(b)           Revolving Credit Loans.  The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.
 
(c)           Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Loan is
made and (ii) the Maturity Date.
 
2.08           Interest.
 
(a)           Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender denominated in an Alternative Currency,
which Loan is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.
 
(b)           (i)           If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)           While any Event of Default exists under Section 8.01(f) of this
Agreement, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iv)           Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses (b)(i), (b)(ii) and (b)(iii)
above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(v)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
2.09           Fees.  In addition to certain fees described in subsections (h)
and (i) of Section 2.03:
 
(a)           Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee in Dollars equal to the
Applicable Rate times the actual daily amount by which the Aggregate Revolving
Credit Commitments exceeds the sum of (i) the Outstanding Amount of Revolving
Credit Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving Credit Commitments for purposes of
determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period with respect to the Revolving Credit Facility,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period.  The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
 
(b)           Ticking Fee.  If the Term Loan Facility has not been funded in
accordance with Section 2.01(a) on or before the date that is 45 days after the
Closing Date a ticking fee in Dollars shall accrue from such date until the
earlier of the date upon which Term Loans are made pursuant to Section 2.01(a)
hereof and the date upon which the Availability Period with respect to the Term
Loan Facility terminates (such date, the “Ticking Fee Termination Date”)
(including at any time during which one or more of the conditions in Article IV
is not met) in an amount equal to the Applicable Rate times the aggregate Term
Loan Commitments.  Such ticking fee shall be due and payable to the
Administrative Agent, for the account of each Term Loan Lender in accordance
with its Applicable Percentage, on the Ticking Fee Termination Date, subject to
adjustment as provided in Section 2.16.
 
(c)           Other Fees. (i) The Borrower shall pay to (A) MLPFS and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter, and (B) any other Arranger
(other than MLPFS), for its own account, in Dollars, fees as may be separately
agreed upon in writing in the amounts and at the times specified in such
agreements.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
(ii)           The Borrower shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10           Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurocurrency Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Revolving Credit Loans
denominated in Alternative Currencies (other than Euro, Sterling, Yen and
Singapore Dollars) as to which the market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the applicable L/C Issuer, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII.  The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.
 
2.11           Evidence of Debt.
 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.
 
(b)           In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
2.12           Payments Generally; Administrative Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Revolving Credit Loans denominated in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified
herein.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder with respect to principal and interest on Revolving Credit
Loans denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment
amount.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
(b)           (i)  Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable L/C Issuer hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Appropriate Lenders or
the applicable L/C Issuer, as the case may be, the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the Appropriate
Lenders or the applicable L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.
 
A notice from the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.13           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any of the Facilities due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of the Facilities due and payable
to all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations in respect of any of
the Facilities owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time, then, in each case
under clauses (a) and (b) above, the Lender receiving such greater proportion
shall (A) notify the Administrative Agent of such fact, and (B) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:
 
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.15, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
2.14           Revolving Credit Facility Increase.
 
(a)           Request for Revolving Credit Increase.  Upon notice to the
Administrative Agent (which shall promptly notify the Revolving Credit Lenders),
the Borrower may from time to time, request an increase in the Aggregate
Revolving Credit Commitments by an amount (for all such requests) not exceeding
$75,000,000; provided that any such request for an increase shall be in a
minimum amount of $25,000,000 and in increments of $5,000,000 in excess thereof
or, if less, the entire remaining unused amount.  At the time of sending such
notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Revolving Credit Lender is requested
to respond (which shall in no event be less than five Business Days from the
date of delivery of such notice to the Revolving Credit Lenders).
 
(b)           Revolving Credit Lender Elections to Increase.  Each Revolving
Credit Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Revolving Credit Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Revolving Credit Percentage of such requested increase.  Any Revolving Credit
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Credit Commitment.
 
(c)           Notification by Administrative Agent; Additional Revolving Credit
Lenders.  The Administrative Agent shall promptly notify the Borrower and each
Revolving Credit Lender of the Revolving Credit Lenders’ responses to each
request made hereunder.  To achieve the full amount of a requested increase, and
subject to the approval of the Administrative Agent, the L/C Issuers and the
Swing Line Lender (which approvals shall not be unreasonably withheld or
delayed), the Borrower may also invite additional Eligible Assignees to become
Revolving Credit Lenders pursuant to a customary joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
 
(d)           Effective Date and Allocations.  If the Aggregate Revolving Credit
Commitments are increased in accordance with this Section 2.14, the
Administrative Agent and the Borrower shall determine the effective date (the
“Revolving Credit Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Borrower and the
Revolving Credit Lenders of the final allocation of such increase and the
Revolving Credit Increase Effective Date.
 
(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Borrower, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (except to the extent that such representation and warranty is
qualified by reference to materiality or Material Adverse Effect, in which case
it shall be true and correct in all respects) on and as of the Revolving Credit
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except to the extent that such
representation and warranty is qualified by reference to materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects) as
of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, and (B) no Default or
Event of Default exists.  The Borrower shall prepay any Revolving Credit Loans
outstanding on the Revolving Credit Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Revolving Credit Percentages arising from any nonratable increase in the
Revolving Credit Commitments under this Section.  On any Revolving Credit
Increase Effective Date, each Revolving Credit Lender that increased its
Revolving Credit Commitment pursuant to this Section 2.14 and each Eligible
Assignee that became a Revolving Credit Lender in connection with this Section
2.14 (i) will be deemed to have purchased a participation in each then
outstanding Eurocurrency Rate Loan that remains unpaid and Letter of Credit
equal to its Applicable Percentage of such Revolving Credit Loan or Letter of
Credit and the participation of each other Revolving Credit Lender in such
Letter of Credit shall be adjusted accordingly and (ii) will acquire (and will
pay to the Administrative Agent, for the account of each Revolving Credit
Lender, in immediately available funds, an amount equal to) its Applicable
Percentage of the Outstanding Amount of all L/C Obligations.
 
(f)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
2.15           Cash Collateral.
 
(a)           Certain Credit Support Events.  If (i) the applicable L/C Issuer
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an L/C Borrowing, (ii) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, (iii)
the Borrower shall be required to provide Cash Collateral pursuant to Section
8.02(c), or (iv) there shall exist a Defaulting Lender, the Borrower shall
promptly (in the case of clause (iii) above) or within four Business Days (in
all other cases) following any request by the Administrative Agent or the
applicable L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).  In
addition, if at any time that the Outstanding Amount of all L/C Obligations at
such time exceeds 105% of the Letter of Credit Sublimit then in effect, then,
within four Business Days after receipt of notice from the Administrative Agent,
the Borrower shall Cash Collateralize the L/C Obligations in an amount equal to
the amount by which the Outstanding Amount of all L/C Obligations exceeds the
Letter of Credit Sublimit.
 
(b)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.15(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuers as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked, interest
bearing deposit accounts at Bank of America. The Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
 
(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Revolving Credit Lender that is a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
 
(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Revolving Credit Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vi))) or
(ii) the good-faith determination by the Administrative Agent and each L/C
Issuer that there exists excess Cash Collateral; provided, however, (x) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (y) the Person providing Cash Collateral and each L/C Issuer may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
 
2.16           Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders”,
“Required Revolving Lenders”, “Required Term Loan Lenders” and Section 10.01.
 
(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, if such Defaulting Lender is a Revolving Credit Lender,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to any L/C Issuer or Swing Line Lender hereunder; third, if such
Defaulting Lender is a Revolving Credit Lender, to Cash Collateralize any L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.15; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y) if
such Defaulting Lender is a Revolving Credit Lender, Cash Collateralize any L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, in the case of a Defaulting Lender under any Facility,
to the payment of any amounts owing to the other Lenders under such Facility (in
the case of the Revolving Credit Facility, including any L/C Issuer or Swing
Line Lender) as a result of any judgment of a court of competent jurisdiction
obtained by any Lender under such Facility (in the case of the Revolving Credit
Facility, including any L/C Issuer or the Swing Line Lender) against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders under the applicable Facility on
a pro rata basis (and ratably among all applicable Facilities computed in
accordance with the Defaulting Lenders’ respective funding deficiencies) prior
to being applied to the payment of any Loans of, or L/C Obligations owed to,
such Defaulting Lender under the applicable Facility until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.16(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii)           Certain Fees.
 
(A)           No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) or (b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
 
(B)           Each Defaulting Lender which is a Revolving Credit Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Revolving Credit Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 2.15.
 
(C)           With respect to any fee payable under Section 2.09(a) or (b) or
any Letter of Credit Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender which is a Revolving Credit Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to an L/C Issuer and Swing Line Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
 
(iv)           Reallocation of Applicable Revolving Credit Percentages to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders which are Revolving Credit Lenders in accordance with
their respective Applicable Revolving Credit Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 4.02 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
(v)           Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lender’s Fronting Exposure with respect to
such Defaulting Lender; provided that such prepayment shall be applied to reduce
such Defaulting Lender’s participation in such Swing Line Loans and shall not
reduce the participation of any Non-Defaulting Lender in such Swing Line Loans
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure with
respect to such Defaulting Lender in accordance with the procedures set forth in
Section 2.15.
 
(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent
and, in the case that a Defaulting Lender is a Revolving Credit Lender, the
Swing Line Lender and the L/C Issuers agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Credit Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Lender’s having been a Defaulting Lender.
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
ARTICLE III.                                TAXES, YIELD PROTECTION AND
ILLEGALITY
 
3.01           Taxes.
 
(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
(i)           Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall to the extent permitted by applicable
Laws be made without deduction or withholding for any Taxes, except as required
by applicable Laws.  If any applicable Laws (as determined in the good faith
discretion of the Administrative Agent) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.
 
(ii)           If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
 
(iii)           If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, but without duplication, the Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
 
(c)           Tax Indemnifications.  (i) Without duplication of the provisions
of subsection (a) above, the Borrower shall, and does hereby, indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  The Borrower shall, and does hereby indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender or an L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.  Upon making such payment to the
Administrative Agent, the Borrower shall be subrogated to the rights of the
Administrative Agent pursuant to Section 3.01(c)(ii) below against the
applicable Defaulting Lender or L/C Issuer (other than the right of set off
pursuant to the last sentence of Section 3.01(c)(ii)).
 
(ii)           Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Borrower, as applicable, against any Excluded Taxes
attributable to such Lender or such L/C Issuer, in each case, that are payable
or paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
 
(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
(e)           Status of Lenders; Tax Documentation.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(I)           executed originals of IRS Form W-8BEN;
 
(II)           executed originals of IRS Form W-8ECI;
 
(III)           (x) a certificate substantially in the form of Exhibit J-1 to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or
 
(IV)           executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
(iii)           Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
 
(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or an L/C Issuer, or have any obligation
to pay to any Lender or any L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses and net of any loss or gain realized in the conversion of such funds
from or to another currency (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or an L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
 
3.02           Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all such Eurocurrency Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal  for such Lender to
determine or charge interest rates based upon the Eurocurrency Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.
 
3.03           Inability to Determine Rates.  If the Required Revolving
Lenders (in the case of the Revolving Credit Facility) or the Required Term Loan
Lenders (in the case of the Term Loan Facility) determine that for any reason in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof that (a) deposits (whether denominated in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank eurodollar market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Revolving Lenders (in the case of the Revolving
Credit Facility) or the Required Term Loan Lenders (in the case of the Term Loan
Facility)) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies under the
appropriate Facility or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans under the appropriate
Facility in the amount specified therein.
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
3.04           Increased Costs; Reserves on Eurocurrency Rate Loans.
 
(a)           Increased Costs Generally.  If any Change in Law occurring after
the date that such Lender or L/C Issuer first became a Lender or L/C Issuer, as
applicable, shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or any L/C Issuer;
 
(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (f) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
 
(iii)           result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or
 
(iv)           impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law occurring after the date that such Lender or L/C Issuer
first became a Lender or L/C Issuer, as applicable, affecting such Lender or
such L/C Issuer or any Lending Office of such Lender or such Lender’s or such
L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company for any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall include a written statement, setting forth in reasonable detail the basis
for calculating such amount or amounts and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or such L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or such L/C
Issuer’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)           Reserves on Eurocurrency Rate Loans. The Borrower shall pay to
each Lender, (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided that the Borrower shall have received at least ten days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender, together with a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 3.04(e).  If a Lender fails to give notice ten days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable ten days from receipt of such notice.
 
(f)           For the avoidance of doubt, the foregoing provisions of this
Section 3.04 (i) shall not entitle any Recipient to compensation in respect of
any Connection Income Taxes or Taxes described in clauses (b) through (f) of the
definition of “Excluded Taxes”, (ii) shall not apply to (A) Indemnified Taxes
imposed on payments by or on account of any obligations of the Borrower or under
any Loan Document, (B) Other Taxes, or (C) any Excluded Taxes imposed with
respect to payments by or on account of any obligation of any Loan Party under
any Loan Document, it being understood that such Indemnified Taxes Other Taxes
and Excluded Taxes shall be governed exclusively by Section 3.01 and (iii) shall
not relieve any Lender or L/C Issuer of any obligation pursuant to Section
3.01(e) nor entitle any Lender or L/C Issuer to any duplication of any right
pursuant to, or payment made pursuant to, Section 3.01.
 
3.05           Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent), which demand shall include a written statement,
setting forth in reasonable detail the basis for calculating amounts owed to
such Lender pursuant to this Section 3.05, from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense actually incurred, without duplication of any amounts to which a
Lender is otherwise entitled pursuant to the other provisions of this Article
III, by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;
 
(c)           any failure by the Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or
 
(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
 
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract (but excluding any loss
of anticipated profits).  The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
3.06           Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
or such L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or has invoked the provisions of Section 3.02, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.
 
3.07           Survival.  All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV.                                CONDITIONS PRECEDENT TO EFFECTIVENESS
AND CREDIT EXTENSIONS
 
4.01           Conditions to Effectiveness.  This Agreement shall become
effective on the date that each of the following conditions have been satisfied
(or waived in accordance with Section 10.01):
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
 
(i)           executed counterparts of each of this Agreement, the Guaranty, the
Security Agreement, the Pledge Agreement, the IP Security Agreement, and each
other Collateral Document, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;
 
(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;
 
(iii)           such customary certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;
 
(iv)           such customary documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that the Borrower and each Guarantor is validly existing and in
good standing in its jurisdiction of organization;
 
(v)           favorable opinions of Wachtell, Lipton, Rosen & Katz, as New York
counsel to the Loan Parties, Prickett, Jones & Elliott, P.A., as Delaware
counsel to the Loan Parties and H. Carol Bernstein, General Counsel to the
Borrower, addressed to the Administrative Agent and each Lender;
 
(vi)           a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
(vii)           a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since
September 30, 2011 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;
 
(viii)           evidence that the Existing Credit Agreement has been or
concurrently with the Closing Date is being terminated;
 
(ix)           searches of ownership of intellectual property in the appropriate
governmental offices and such patent/trademark/copyright filings as reasonably
requested by the Administrative Agent in order to perfect the Administrative
Agent’s security interest in intellectual property that constitutes Collateral;
 
(x)           completed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s reasonable
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;
 
(xi)           stock or membership certificates, if any, evidencing the Equity
Interests pledged pursuant to the Collateral Documents and undated stock or
transfer powers duly executed in blank; in each case to the extent such Equity
Interests are certificated;
 
(xii)           to the extent required to be delivered pursuant to the terms of
the Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with note powers, allonges or
assignments as may be necessary or appropriate to perfect the Administrative
Agent’s and the Secured Parties’ security interest in the Collateral;
 
(xiii)           executed counterparts of the Post-Closing Agreement;
 
(xiv)           subject to the Post-Closing Agreement, copies of insurance
declaration pages, certificates and endorsements of insurance evidencing
liability and property insurance meeting the requirements set forth herein or in
the Collateral Documents;
 
(xv)           a solvency certificate signed by a Responsible Officer of the
Borrower as to the Solvency of the Borrower and its Subsidiaries as of the
Closing Date; and
 
(xvi)           such other customary instruments, certificates or documents as
the Administrative Agent the Required Lenders reasonably may request to the
extent such requests are provided in writing at least five Business Days in
advance of the Closing Date.
 
(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.
 
(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid, to the extent required herein, all reasonable and documented fees, charges
and disbursements of one counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced at
least two Business Days prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the Closing Date.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
4.02           Conditions to all Credit Extensions.  The obligation of each
Lender and each L/C Issuer to honor the initial Request for Credit Extension and
each other Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:
 
(a)           Each of the representations and warranties of the Borrower
contained in Article V or any other Loan Document shall be true and correct in
all material respects (except to the extent that such representation and
warranty is qualified by reference to materiality or Material Adverse Effect, in
which case it shall be true and correct in all respects) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except to the extent that such
representation and warranty is qualified by reference to materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects) as
of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01.
 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)           The Administrative Agent and, if applicable, the relevant L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
 
(d)           In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Revolving Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the applicable L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.
 
(e)           In the case of a Term Loan Borrowing, all fees required to be paid
(if any) pursuant to Section 2.09(b) shall have been paid or shall be paid
substantially simultaneously with such Term Loan Borrowing or with the proceeds
thereof.
 
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE V.                                REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01           Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
 
5.02           Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Liens
created under the Loan Documents) under, or require any payment to be made under
(i) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law,
except, in each case referred to in clauses (b) and (c), to the extent that such
conflict, breach, contravention, creation, payment or violation could not
reasonably be expected to have a Material Adverse Effect.
 
5.03           Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof, subject to
Permitted Liens) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, in each case other than (i)
those that have been obtained or made and are in full force and effect, (ii)
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to the Administrative Agent for filing and/or recordation, as of the
Closing Date and (iii) those the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.
 
5.04           Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
 
5.05           Financial Statements; No Material Adverse Effect.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.
 
(b)           The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated December 31, 2011, and the related consolidated statements of
income and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
 
(c)           Since September 30, 2011, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
 
5.06           Litigation.  Except as disclosed in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower after due and diligent investigation, threatened or contemplated,
in each case, in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that, either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
 
5.07           No Default.  Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
 
5.08           Ownership of Property; Liens.  Each of the Borrower and each
Subsidiary has good and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Permitted Liens.
 
5.09           Environmental Compliance.  The Borrower and its Subsidiaries are
in compliance with all applicable Environmental Laws, except the non-compliance
thereof that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
5.10           Insurance.  The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.
 
5.11           Taxes.  The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, except, in each case, where
the failure to do so could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.  There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.
 
5.12           ERISA Compliance.
 
(a)           Except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each Plan and Foreign
Plan is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other Laws.  Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from Federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the IRS.  To the best knowledge of the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status,
except as could not reasonably be expected to result in material liability to
the Borrower.
 
(b)           There are no pending or, to the knowledge of the Borrower,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that  could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
 
(c)           (i) No ERISA Event has occurred, and neither the Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
actuarial report for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction with respect to a Pension Plan that could
reasonably be expected to be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or, to the
knowledge of the Borrower and its ERISA Affiliates, exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.
 
(d)           With respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by the Borrower or any Subsidiary that is not subject to United
States Law (a “Foreign Plan”):
 
(i)           any employer and employee contributions required by Law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with applicable generally
accepted accounting practices in the relevant jurisdiction;
 
(ii)           the fair market value of the assets of each Foreign Plan required
to be funded by applicable Law, the liability of each insurer for any Foreign
Plan required to be funded through insurance or the book reserve established for
any Foreign Plan to the extent required by generally accepted accounting
practices in the relevant jurisdiction, together with any accrued contributions,
is sufficient to procure or provide for the accrued benefit obligations, as of
the date hereof, with respect to all current and former participants in such
Foreign Plan according to the actuarial assumptions and valuations most recently
used to account for such obligations in accordance with applicable generally
accepted accounting principles in the relevant jurisdiction; and
 
(iii)           each Foreign Plan required to be registered under applicable Law
has been registered and has been maintained in good standing with applicable
regulatory authorities.
 
5.13           Subsidiaries.  As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed on Schedule 5.13.
 
5.14           Margin Regulations; Investment Company Act.
 
(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
5.15           Disclosure.  The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished, and when taken together with
any disclosures made by the Borrower in any publicly available filings with the
SEC) contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, taken as a whole, in the light of
the circumstances under which they were made, not misleading; provided that,
with respect to financial estimates, projected or forecasted financial
information and other forward-looking information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time made, it being understood that (a) such estimates,
projections, forecasts and other forward-looking information, as to future
events, are not to be viewed as facts and that the actual results may differ
significantly from the projected or forecasted information or results and that
such differences may be material and that such estimates, projections, forecasts
and forward-looking information are not a guarantee of financial performance and
(b) no representation or warranty is made with respect to information of a
general economic or general industry nature.
 
5.16           Compliance with Laws.  Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
5.17           Taxpayer Identification Number.  The Borrower’s true and correct
U.S. taxpayer identification number as of the Closing Date is set forth on
Schedule 10.02.
 
5.18           Intellectual Property; Licenses, Etc.  The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except where the failure to own or
possess the right to use such IP Rights or such conflicts could not reasonably
be expected to have a Material Adverse Effect.  To the knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person except where such infringements, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any of the foregoing is pending or, to
the knowledge of the Borrower, threatened in writing, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
5.19           OFAC. No Loan Party, nor (to the knowledge of any Loan Party) any
Affiliate of the Borrower: (a) is a Sanctioned Person, (b) has any of its assets
in Sanctioned Entities, or (c) derives any of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities,
in each case, that would constitute a violation of applicable Laws. The proceeds
of any Credit Extension will not be used and have not been used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, in each case, that would
constitute a violation of applicable Laws.
 
5.20           Solvency.  The Borrower is, individually, and together with its
Subsidiaries on a consolidated basis, Solvent.
 
5.21           Collateral Documents.  The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Permitted Liens) on all right, title and interest of the respective Loan
Parties in the Collateral described therein.  Upon the filing of appropriate
Uniform Commercial Code financing statements in the appropriate governmental
offices, the Liens created by the Collateral Documents will be perfected Liens,
to the extent the filing of such financing statements are effective to perfect
such Liens.
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
ARTICLE VI.                                AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) obligations under Secured Cash Management
Agreements or Secured Hedge Agreements not yet due and payable and (ii)
contingent indemnification obligations), shall remain unpaid or unsatisfied, or
any Letter of Credit that has not been Cash Collateralized shall remain
outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:
 
6.01           Financial Statements.  Deliver to the Administrative Agent (which
will promptly furnish such information to each Lender):
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower (commencing with the fiscal year ended
September 30, 2012), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income, changes in stockholders’ equity, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
 
(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended March 31, 2012), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, and
the related consolidated statement of cash flows for the portion of the
Borrower’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and
 
(c)           as soon as practical and in any event within 45 days after the end
of each fiscal year of the Borrower (commencing with the fiscal year ended
September 30, 2012), a consolidated operating budget (including revenues and
expenses) and consolidated financial projections for the Borrower and its
Subsidiaries on a quarterly basis for such upcoming fiscal year (including the
fiscal year in which the Maturity Date occurs), prepared by management of the
Borrower.
 
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.
 
6.02           Certificates; Other Information.  Deliver to the Administrative
Agent (which will promptly furnish such information to each Lender):
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under the financial covenants set forth herein or, if any such Default
shall exist, stating the nature and status of such event (which certificate may
be limited to the extent required by applicable accounting rules, policies or
guidelines);
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ended June 30, 2012), (i) a duly
completed Compliance Certificate and (ii) if applicable, a duly completed
certificate as set forth in the last paragraph of the definition of
“Consolidated EBITDA”, in each case signed by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
 
(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;
 
(d)           promptly after the same are publicly available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
 
(e)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation (or possible
investigation or other inquiry that the Borrower believes is reasonably likely
to lead to an investigation) by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof, to the extent
permitted by Law; and
 
(f)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
delivered to the Administrative Agent for posting on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents pursuant to clause (i) above and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side
Information.”  Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
 
6.03           Notices.  Promptly after a Responsible Officer of the Borrower
obtains knowledge thereof, notify the Administrative Agent (which  will promptly
thereafter furnish to the Lenders):
 
(a)           of the occurrence of any Default;
 
(b)           of the occurrence of any event or matter (including (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws) that has
resulted or could reasonably be expected to result in a Material Adverse Effect;
 
(c)           of the occurrence of any ERISA Event that could reasonably be
expected to result in material liability to the Borrower; and
 
(d)           of the occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i).
 
Each notice pursuant to this Section 6.03 (other than Section 6.03(d)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
6.04           Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, in each case, except the extent that the failure to pay and
discharge such obligations, assessments, charges, levies, claims, Indebtedness
and liabilities could not reasonably be expected to have a Material Adverse
Effect.
 
6.05           Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing (or equivalent
status, if any) under the Laws of the jurisdiction of its organization except in
a transaction permitted by Section 7.04 or 7.05 and except, in the case of a
Subsidiary that is not a Loan Party, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, except to the extent the
non-preservation of such registered patent, trademarks, trade name or service
mark could not reasonably be expected to have a Material Adverse Effect.
 
6.06           Maintenance of Properties.  (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
6.07           Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.
 
6.08           Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09           Books and Records.  (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
 
6.10           Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its officers, and independent public accountants, all
at such reasonable times during normal business hours, with reasonable frequency
and upon reasonable advance notice to the Borrower; provided, however, that,
excluding any such visits and inspections during the continuation of an Event of
Default, (x) only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 6.10, (y) the first such inspection in each calendar
year shall be conducted at the sole expense (which expenses shall be documented,
reasonable and customary) of the Borrower without charge to the Administrative
Agent and (z) any additional such inspections in a calendar year after the first
such inspection in such calendar year shall be conducted at the sole expense of
the Administrative Agent without charge to the Borrower; provided further
however, that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon at least one day’s advance notice to the Borrower
(provided that such advance notice shall not be required to the extent that the
giving of such notice would be prohibited by Law or would, in the good faith
judgment of the Administrative Agent, be likely to have an adverse effect on the
interests of the Lenders).  The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s accountants.
 
6.11           Use of Proceeds.  Use the proceeds of the Credit Extensions for
general corporate purposes not in contravention of any Law or of any Loan
Document including, but not limited to, (a) acquisitions, distributions and
dividends (including the payment of the Special Dividend) which are not
prohibited hereunder, and (b) the refinancing of certain Indebtedness of the
Borrower, including Indebtedness outstanding under the Existing Credit
Agreement.
 
6.12           Additional Subsidiaries.  As soon as practicable (but in any
event within thirty (30) days or, in any such case, such longer period as the
Administrative Agent may agree in its reasonable discretion) after the
acquisition, creation or designation of any Domestic Subsidiary (or the date a
Subsidiary otherwise qualifies as a Domestic Subsidiary), cause to be delivered
to the Administrative Agent each of the following:
 
(a)           a Guaranty Joinder Agreement duly executed by such Domestic
Subsidiary;
 
(b)           a Security Joinder Agreement duly executed by such Subsidiary
(with all schedules thereto appropriately completed) and, if such Person owns
material intellectual property and the Administrative Agent so requests, an IP
Security Joinder Agreement (with all schedules thereto appropriately completed),
together with such Uniform Commercial Code financing statements on Form UCC-1 or
otherwise duly executed, if applicable, by such Subsidiary as “Debtor” and
naming the Administrative Agent, for the benefit of the Secured Parties, as
“Secured Party,” in form, substance and number sufficient in the reasonable
opinion of the Administrative Agent to be filed in all Uniform Commercial Code
filing offices in all jurisdictions in which filing is necessary or advisable to
perfect in favor of the Administrative Agent for the benefit of the Secured
Parties the Lien on Collateral conferred under such Collateral Document to the
extent such Lien may be perfected by Uniform Commercial Code filing, and if such
Subsidiary owns any Domestic Subsidiary or Direct Foreign Subsidiary, a Pledge
Joinder Agreement (with all schedules thereto appropriately completed) duly
executed by such Subsidiary;
 
(c)           a Pledge Joinder Agreement (or an amendment to a Pledge Joinder
Agreement or a Pledge Agreement Supplement, as applicable) by the direct owner
of the Equity Interests in such Subsidiary, which Pledge Joinder Agreement (or
amendment or supplement) effects the pledge of the Equity Interests in such
Subsidiary pursuant to the Pledge Agreement, together with such Uniform
Commercial Code financing statements on Form UCC-1 or otherwise duly executed by
such pledgor as “Debtor” and naming the Administrative Agent, for the benefit of
the Secured Parties, as “Secured Party,” in form, substance and number
sufficient in the reasonable opinion of the Administrative Agent to be filed in
all Uniform Commercial Code filing offices in all jurisdictions in which filing
is necessary or advisable to perfect in favor of the Administrative Agent for
the benefit of the Secured Parties the Lien on such Equity Interests;
 
(d)           if requested by the Administrative Agent, an opinion of counsel to
the Subsidiary dated as of the date of delivery of the Guaranty Joinder
Agreement and other Loan Documents provided for in this Section 6.12 and
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably acceptable to the Administrative Agent, including opinions,
assumptions and qualifications similar to those contained in the opinions of
counsel delivered pursuant to Section 4.01(a);
 
(e)           the documents described in Sections 4.01(a)(iii), (iv), (vi), (xi)
and (xii) with respect to such Subsidiary; and
 
(f)           evidence satisfactory to the Administrative Agent that all taxes,
filing fees, recording fees related to the perfection of the Liens securing the
Secured Obligations have been paid and all reasonable costs and expenses of the
Administrative Agent in connection therewith have been paid.
 
6.13           Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
6.14           Compliance with Contracts.  Comply in all respects with each
term, condition and provision of all of its Contractual Obligations, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect; provided, however, that the Borrower or any Subsidiary
may contest any such Contractual Obligation in good faith through applicable
proceedings so long as adequate reserves are maintained in accordance with GAAP.
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
ARTICLE VII.                                NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) obligations under Secured Cash Management Agreements
or Secured Hedge Agreements not yet due and payable and (ii) contingent
indemnification obligations) hereunder shall remain unpaid or unsatisfied, or
any Letter of Credit that has not been Cash Collateralized shall remain
outstanding, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:
 
7.01           Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
 
(a)           Liens pursuant to any Loan Document (including Liens on Cash
Collateral and Liens granted in favor of an L/C Issuer pursuant to Section
2.03(a)(iii)(E));
 
(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that, with respect to the Liens
listed on Schedule 7.01 and any renewals or extensions thereof, (i) the property
covered thereby is not changed (other than (I) after-acquired property that is
affixed or incorporated into the property covered by such Lien and (II) proceeds
and products thereof), (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b) or such obligations do not constitute Indebtedness;
 
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)           deposits or other security to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations
(including obligations under Environmental Laws), surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, do not secure
monetary obligations that are material in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
 
(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(i)           Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness (and any accessions, additions,
replacements or improvements thereon or proceeds thereof) and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;
 
(j)           Liens securing Indebtedness permitted under Section 7.03(f);
 
(k)           other Liens in the aggregate principal amount not to exceed
$5,000,000;
 
(l)           Liens securing Indebtedness permitted under Section 7.03(g);
 
(m)           Liens on any assets of any Person at the time such assets are
acquired by the Borrower or a Subsidiary or such Person becomes a Subsidiary (in
a transaction otherwise permitted hereunder) or is merged, amalgamated or
consolidated with or into the Borrower or a Subsidiary and, in each case, not
created in contemplation of or in connection with such event; provided that (i)
no such Lien shall extend to or cover any other property or assets of any Loan
Party or any Subsidiary (including such Person), as the case may be, and (ii)
such Lien shall secure only those obligations that it secures on the date of
such Acquisition or the date such Person becomes a Subsidiary (or is so merged,
amalgamated or consolidated) and any refinancing or replacement thereof;
 
(n)           any interest of title of a lessor or licensor, and leases or
licenses granted by the Borrower or any Subsidiaries to others, in each case in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of the business;
 
(o)           Liens of sellers of goods to the Borrower and its Subsidiaries
arising under Article 2 of the UCC or similar provisions of applicable Law in
the ordinary course of business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;
 
(p)           Liens arising pursuant to Law in favor of a Governmental Authority
in connection with the importation of goods in the ordinary course of business;
 
(q)           Liens arising as a matter of law or created in the ordinary course
of business in the nature of (i) normal and customary rights of setoff and
banker’s liens upon deposits of cash in favor of banks or other depository
institutions and (ii) Liens securing reasonable and customary fees for services
in favor of banks, securities intermediaries or other depository institutions;
and
 
(r)           Liens attaching to earnest money deposits (or equivalent deposits
otherwise named) made in connection with proposed acquisitions permitted under
this Agreement.
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
7.02           Investments.  Make any Investments, except:
 
(a)           Investments held by the Borrower or such Subsidiary in the form of
cash and Cash Equivalents;
 
(b)           Loans and advances to officers, directors and employees of the
Borrower and Subsidiaries in the ordinary course of business in an aggregate
amount not to exceed $1,000,000 at any time outstanding or as otherwise required
by operation of law or a legally binding commitment relating to insurance or
indemnity obligations;
 
(c)           Investments of (i) the Borrower in any Guarantor that is a
Subsidiary, (ii) any Guarantor in the Borrower or another Guarantor that is a
Subsidiary, (iii) any Subsidiary that is not a Guarantor in the Borrower, any
Guarantor or any Subsidiary that is not a Guarantor, and (iv) the Borrower or
any Guarantor in any Subsidiary that is not a Guarantor, in each instance, in
the ordinary course of business, consistent with past practice;
 
(d)           (i) Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and (ii) Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;
 
(e)           Guarantees permitted by Section 7.03;
 
(f)           Investments in the form of Acquisitions; provided that,
immediately before and immediately after giving effect to any such Acquisition,
(i) no Default or Event of Default shall have occurred and be continuing
(including without limitation any Event of Default arising from any failure to
comply with the financial covenants set forth in Section 7.11) and (ii) the
Consolidated Leverage Ratio shall be at least 0.25 to 1.00 less than the maximum
Consolidated Leverage Ratio in effect on the date of such Acquisition, in each
case such calculation to be determined pursuant to Section 1.03(c) and on the
basis of the financial information most recently delivered to the Administrative
Agent pursuant to Section 6.01(a) or (b) as though such Acquisition had been
consummated as of the first day of the four consecutive fiscal-quarter period
covered thereby;
 
(g)           Investments in respect of any Internal Restructuring;
 
(h)           Investments as a result of any transaction permitted under Section
7.04 or 7.05;
 
(i)           Investments existing on, or pursuant to legally binding written
commitments in existence on, the date hereof and listed on Schedule 7.02 and, in
each case, any extensions, modifications, refinancings or renewals thereof so
long as the amount of any Investment made pursuant to this clause (i) is not
increased at any time above the amount of such Investment existing or committed,
as applicable, on the date hereof;
 
(j)           Investments of a Person (i) existing at the time such Person
becomes a Subsidiary or consolidates or merges with the Borrower or any
Subsidiary or (ii) that are acquired as part of an Acquisition, in each case, so
long as such Investments were not made in contemplation of such Person becoming
a Subsidiary or of such consolidation or merger or other Acquisition;
 
(k)           Investments resulting from any pledge permitted under Section
7.01;
 
(l)           deposits, prepayments, advances in the form of a prepayment of
expenses and other credits to suppliers made in the ordinary course of business;
 
(m)           Investments in respect of Swap Contracts permitted by Section
7.03(d);
 
(n)           Investments consisting of the redemption, purchase, repurchase or
retirement of Equity Interests permitted under Section 7.06; and
 
(o)           other Investments not exceeding (i) $5,000,000 in the aggregate in
any fiscal year of the Borrower and (ii) $15,000,000 in the aggregate over the
term of this Agreement.
 
7.03           Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)           Indebtedness under the Loan Documents;
 
(b)           Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
 
(c)           (i) Guarantees of any Loan Party in respect of Indebtedness of any
other Loan Party otherwise permitted hereunder, (ii) Guarantees of any
Subsidiary that is not a Guarantor in respect of Indebtedness of the Borrower,
any Guarantor or any Subsidiary that is not a Guarantor and (iii) Guarantees of
the Borrower or any Guarantor in respect of Indebtedness of any Subsidiary that
is not a Guarantor in an aggregate amount not to exceed $5,000,000 at any time
outstanding;
 
(d)           obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, property or business held or
conducted or reasonably anticipated to be held or conducted by such Person, or
changes in the value of securities issued by such Person, and not for purposes
of speculation or taking a “market view;” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;
 
(e)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided that immediately before
and immediately after giving effect to the incurrence of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing (including
without limitation any Event of Default arising from any failure to comply with
the financial covenants set forth in Section 7.11), such calculation to be
determined pursuant to Section 1.03(c) and on the basis of the financial
information most recently delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b) as though such Indebtedness had been incurred as of the
first day of the four consecutive fiscal-quarter period covered thereby;
provided, further, that the aggregate amount of all such Indebtedness shall not
exceed $10,000,000 at any time outstanding;
 
(f)           Indebtedness of the Borrower or any Subsidiary in an aggregate
amount not to exceed $5,000,000 at any time outstanding;
 
(g)           Indebtedness of any Subsidiary that is not a Guarantor; provided
that (i) such Indebtedness shall not be Guaranteed by the Borrower or any
Guarantor (except to the extent otherwise permitted under this Section 7.03) and
(ii) immediately before and immediately after giving effect to the incurrence of
such Indebtedness, no Default or Event of Default shall have occurred and be
continuing (including without limitation any Event of Default arising from any
failure to comply with the financial covenants set forth in Section 7.11), such
calculation to be determined pursuant to Section 1.03(c) and on the basis of the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b) as though such Indebtedness had been incurred
as of the first day of the four consecutive fiscal-quarter period covered
thereby;
 
(h)           unsecured Indebtedness of any Person that becomes, and continues
as, a Subsidiary after the date hereof and unsecured Indebtedness in respect of
assets acquired pursuant to an Acquisition and existing at the time of such
Acquisition; provided that (i) no such Indebtedness is created in contemplation
of such Acquisition, (ii) immediately before and immediately after giving effect
to the incurrence of such Indebtedness, no Default or Event of Default shall
have occurred and be continuing (including without limitation any Event of
Default arising from any failure to comply with the financial covenants set
forth in Section 7.11), such calculation to be determined pursuant to Section
1.03(c) and on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 6.01(a) or (b), (iii) such
Indebtedness has a stated maturity date that is at least three months after the
Maturity Date and (iv) such Indebtedness either (A) contains terms and covenants
that are no more restrictive, taken as a whole, than the terms and covenants set
forth in this Agreement or (B) to the extent that the terms and covenants in
respect of such Indebtedness are more restrictive, taken as a whole, than the
terms and covenants set forth in this Agreement, this Agreement shall be amended
(which amendment shall, notwithstanding the provisions of Section 10.01, require
the consent of only the Administrative Agent) prior to, or simultaneously with,
the issuance of any such Indebtedness so that the terms and covenants in this
Agreement shall be no less restrictive; provided, however, that, if all other
conditions set forth in this clause (h) have otherwise been satisfied, the
Borrower and its Subsidiaries shall be permitted to incur Indebtedness with a
maturity date that is not at least three months after the Maturity Date in an
aggregate amount of $10,000,000 at any time outstanding;
 
(i)           unsecured Indebtedness not otherwise permitted hereunder; provided
that (i) immediately before and immediately after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing (including without limitation any Event of Default
arising from any failure to comply with the financial covenants set forth in
Section 7.11) such calculation to be determined pursuant to Section 1.03(c) and
on the basis of the financial information most recently delivered to the
Administrative Agent pursuant to Section 6.01(a) or (b), (ii) such Indebtedness
has a stated maturity date that is at least three months after the Maturity Date
and (iii) such Indebtedness either (A) contains terms and covenants that are no
more restrictive, taken as a whole, than the terms and covenants set forth in
this Agreement or (B) to the extent that the terms and covenants in respect of
such Indebtedness are more restrictive, taken as a whole, than the terms and
covenants set forth in this Agreement, this Agreement shall be amended (which
amendment shall, notwithstanding the provisions of Section 10.01, require the
consent of only the Administrative Agent) prior to, or simultaneously with, the
issuance of any such Indebtedness so that the terms and covenants in this
Agreement shall be no less restrictive; and
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
(j)           any other Indebtedness incurred as a result of a transaction
permitted under Article VII (including Indebtedness owed by any Subsidiary to
the Borrower or any other Subsidiary or any Indebtedness owed by the Borrower to
any Subsidiary that is permitted as an Investment pursuant to Section 7.02,
Indebtedness incurred in connection with an Investment or Disposition permitted
hereunder constituting indemnification obligations or obligations in respect of
purchase price or similar adjustments, and Indebtedness representing the
deferred obligation to purchase common stock or common stock options permitted
under Section 7.06).
 
7.04           Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:
 
(a)           any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the continuing or surviving Person shall be a Guarantor;
 
(b)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or to another Subsidiary; provided that if the transferor in such a
transaction is a Guarantor, then the transferee must either be the Borrower or a
Guarantor;
 
(c)           (i) any Subsidiary may merge into or consolidate with any other
Person, and (ii) the Borrower or any Subsidiary may permit any other Person to
merge into or consolidate with it; provided that in the case of any such merger
to which (x) the Borrower is a party, the surviving Person shall be the
Borrower, and (y) any Guarantor is a party, the surviving Person shall be a
Guarantor;
 
(d)           the Borrower and its Subsidiaries may make (i) Dispositions
permitted by Section 7.05, (ii) Investments made in accordance with Section
7.02, and (iii) Restricted Payments made in accordance with Section 7.06; and
 
(e)           the Borrower or any Subsidiary may engage in any such transaction
in connection with or in order to effect the Internal Restructuring.
 
7.05           Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:
 
(a)           Dispositions of obsolete or worn out property, in the ordinary
course of business, or of property no longer used or useful in the business of
the Borrower or such Subsidiary, in each case whether now owned or hereafter
acquired;
 
(b)           (i) Dispositions of inventory in the ordinary course of business
and (ii) Dispositions of cash and Cash Equivalents in the ordinary course of
business;
 
(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)           Dispositions of property by the Borrower or any Subsidiary to the
Borrower or to any other Subsidiary; provided that if the transferor of such
property is the Borrower or a Guarantor, the transferee thereof must either be
the Borrower or a Guarantor or such transfer must otherwise be permitted as an
Investment pursuant to Section 7.02;
 
(e)           Dispositions permitted by Section 7.04 (other than clause (d)(i)
thereof), the making of any Investments permitted by Section 7.02, the creation,
incurrence or assumption of any Lien permitted under Section 7.01 and the making
of any Restricted Payments permitted by Section 7.06;
 
(f)           (i) Dispositions of inventory, the lease or subleasing of
interests in real property, the surrender or waiver of contractual rights or the
settlement and the release or surrender of contract or tort, in each case, in
the ordinary course of business and (ii) the licensing, whether exclusive or
non-exclusive, of intellectual property to the extent such licensing does not
materially interfere with the business of the Borrower and its Subsidiaries,
taken as a whole;
 
(g)           Dispositions by any Loan Party not otherwise permitted under this
Section 7.05; provided that the aggregate book value of all property Disposed of
in reliance on this clause (g) in any fiscal year shall not exceed $15,000,000
during such year; and
 
(h)           Dispositions by any Subsidiary of the Borrower that is not a
Guarantor not otherwise permitted under this Section 7.05; provided that the
aggregate book value of all property Disposed of in reliance on this clause (h)
in any fiscal year shall not exceed $15,000,000 during such year;
 
(i)           Dispositions of property to the extent that such property
constitutes an Investment permitted by Section 7.02;
 
(j)           Dispositions of auction rate securities;
 
provided, however, that any Disposition pursuant to this Section 7.05(a), (b),
(c), (d) (but solely with respect to Dispositions by Loan Parties to
non-Guarantor Subsidiaries), and (f) through (j) shall be for fair market value;
 
(k)           Dispositions in connection with or in order to effect the Internal
Restructuring; and
 
(l)           the sale or discount or factoring, in each case without recourse
and in the ordinary course of business, of overdue accounts receivable arising
in the ordinary course of business.
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
7.06           Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
 
(a)           so long as no Default shall have occurred and be continuing (both
immediately before and immediately after the making of such Restricted Payment,
including without limitation, any Event of Default arising from any failure to
comply with the financial covenants set forth in Section 7.11):
 
(i)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(ii)           the Borrower and each Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;
 
(iii)           the Borrower or any Subsidiary may distribute rights pursuant to
a stockholder rights plan or redeem such rights in accordance with the terms of
such plan;
 
(iv)           the Borrower and each Subsidiary may make Restricted Payments to
shareholders of any Person (other than an Affiliate of the Borrower) acquired by
merger pursuant to an acquisition permitted under this Agreement;
 
(v)           the Borrower may pay any dividend or distribution within 60 days
after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Agreement (including the
other provisions of this Section 7.06); and
 
(vi)           the Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchange for Equity Interests in the Borrower or
arising out of stock dividends, splits, combinations or business combinations;
 
(b)           the Borrower may repurchase Equity Interests issued by it that
have been withheld in respect of taxes payable upon the vesting of equity awards
to pursuant to the Borrower’s and its Subsidiaries’ equity incentive plans or
program;
 
(c)           the Borrower may pay the Special Dividend;
 
(d)           the Borrower may make Restricted Payments, pursuant to and in
accordance with equity compensation plans or programs and other benefit and
compensation plans, programs or agreements for directors, officers, employees or
advisors of the Borrower and its Subsidiaries;
 
(e)           each Subsidiary may make Restricted Payments to (i) the Borrower,
(ii) the Guarantors, (iii) any other Subsidiary and (iv) so long as no Default
shall have occurred and be continuing (both immediately before and immediately
after the making of such Restricted Payment, including without limitation, any
Event of Default arising from any failure to comply with the financial covenants
set forth in Section 7.11), any other Person that owns an Equity Interest in
such Subsidiary, ratably according to their respective holdings of the type of
Equity Interest in respect of which such Restricted Payment is being made;
 
(f)           the Borrower may declare or pay cash dividends to its
stockholders;
 
(g)           the Borrower may purchase, redeem or otherwise acquire for cash
Equity Interests issued by it; and
 
(h)           the Borrower may repurchase Equity Interests upon the exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options.
 
7.07           Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related, reasonably complementary or incidental thereto.
 
7.08           Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than (a) on fair and reasonable terms substantially as
favorable to the Borrower or such Subsidiary as would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, (b) any transactions between or among the
Borrower and any Subsidiary or between and among any Subsidiaries to the extent
not otherwise prohibited hereunder, (c) Restricted Payments permitted by Section
7.06 and Investments permitted by Section 7.02 and (d) (i) customary fees to,
and indemnifications of, directors of the Loan Parties and their respective
Subsidiaries in the ordinary course of business and (ii) employment and
severance arrangements for and compensation, bonuses, stock option and stock
ownership plans and indemnification arrangements and benefit plans (and the
making of payments, awards or grants in cash, securities or otherwise pursuant
thereto or the funding thereof) for officers, directors and employees of the
Loan Parties and their respective Subsidiaries in the ordinary course of
business and approved by the Board of Directors of the respective Loan Party.
 
7.09           Burdensome Agreements.  Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to the Borrower or any Guarantor,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person, or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person; provided, however, that this Section 7.09 shall not prohibit:
 
(A)           a negative pledge contained in either (x) Indebtedness of a
Subsidiary in existence on the date that such Subsidiary became a Subsidiary so
long as such Indebtedness was not entered into solely in contemplation of such
Person becoming a Subsidiary or (y) Indebtedness outstanding on the date hereof
and listed on Schedule 7.09, in each case so long as such provision does not
impair or conflict with any Collateral Document or with Section 6.12 hereof;
 
(B)           such provisions as may be contained in any refinancing or
replacing Indebtedness permitted under Section 7.03; provided that the terms of
such provisions shall be no less favorable in any material respect to the
Administrative Agent and the Lenders as were contained in the Indebtedness being
refinanced or replaced;
 
(C)           provisions contained in the terms of any agreement governing
Indebtedness permitted under Section 7.03 and provisions contained in the terms
of any agreement governing Liens permitted under Section 7.01 that impose
restrictions on the property subject to such Liens;
 
(D)           agreements restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, in each case relating solely to
the assets subject to such lease or license or assets relating solely to such
joint venture agreement;
 
(E)           provisions contained in sales agreements, purchase agreements,
acquisition agreements (including by way of merger, acquisition or
consolidation) entered into by the Borrower or any Subsidiary in respect of a
transaction permitted hereunder and solely to the extent in effect pending the
closing of such transaction;
 
(F)           customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business; and
 
(G)           any such limitations or requirements that are binding on a Person
at the time such Person first became a Subsidiary of the Borrower, so long as
all such limitations and requirements were not entered into in contemplation of
such Person becoming a Subsidiary of the Borrower, together with any replacement
agreement thereof so long as the terms thereof are not materially less favorable
to such Subsidiary.
 
7.10           Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
7.11           Financial Covenants.
 
(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the last day of any period of four consecutive fiscal quarters of
the Borrower ending on the last day of each fiscal quarter during the periods
set forth below to be greater than the ratio set forth below opposite such
period:
 
Four Fiscal Quarters Ending
Maximum Consolidated Leverage Ratio
June 30, 2012 through June 30, 2013
3.00 to 1.00
September 30, 2013 through June 30, 2014
2.75 to 1.00
September 30, 2014 and thereafter
2.50 to 1.00



 
(b)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio, as of the last day of any fiscal quarter of the
Borrower (commencing with the fiscal quarter ending June 30, 2012), to be less
than 1.25 to 1.00.
 
7.12           Amendments to Organization Documents.  With respect to the
Borrower and each Guarantor, amend, modify or change its Organization
Documents in any material respect if such amendment, modification or change
would have a Material Adverse Effect on the interests of the Lenders or the
Administrative Agent, taken as a whole.
 
ARTICLE VIII.                                EVENTS OF DEFAULT AND REMEDIES
 
8.01           Events of Default.  Any of the following shall constitute an
Event of Default:
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or (ii)
within three days after the same becomes due, any interest on any Loan or on any
L/C Obligation, or any fee due hereunder, or (iii) within five days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or
 
(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03,
6.05(a) (solely with respect to a Loan Party), 6.10, or 6.12 or Article VII of
the Credit Agreement, or any term, covenant or agreement contained in the
Post-Closing Agreement; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days following the earlier of (i) notice thereof to the
Borrower from the Administrative Agent or any Lender and (ii) the date on which
a Responsible Officer knew or reasonably should have known; provided that, if
the default is curable and such Loan Party is making diligent efforts to cure
such default, in each case as determined by the Administrative Agent in its
reasonable discretion, such Loan Party shall have an additional 60 days after
said 30 days to cure the default; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party in Article V, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made (except to the
extent such representation or warranty is qualified by reference to materiality
or Material Adverse Effect, in which case it shall be true and correct in all
respects); or
 
(e)           Cross-Acceleration.  (i) Any Indebtedness of the Borrower or any
Subsidiary (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) in excess of $10,000,000, shall
become due (A) before the stated maturity by acceleration of the maturity
thereof by reason of breach or default or (B) by its terms and shall not be
paid, or (ii) there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as defined in such Swap Contract) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as defined in such Swap
Contract) and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than $10,000,000; or
 
(f)           Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against the Borrower or any
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $10,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) and (i) enforcement proceedings are commenced
by any creditor upon such judgment or order, or (ii) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10,000,000; or
 
(j)           Invalidity of Loan Documents; Collateral Documents.  Any (i)
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document or (ii)
Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Permitted Liens) on the Collateral purported to be covered thereby; or
 
(k)           Change of Control.  There occurs any Change of Control.
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
8.02           Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
 
(a)           declare the commitment of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and
 
(d)           exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.
 
8.03           Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Sections 2.15 and 2.16, be applied by the Administrative Agent in the
following order:
 
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Secured Obligations arising under the
Loan Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuers and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuers, the Hedge Banks and the Cash Management
Banks in proportion to the respective amounts described in this clause Fourth
held by them;
 
Fifth, to the Administrative Agent for the account of the applicable L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.15; and
 
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.
 
ARTICLE IX.                                ADMINISTRATIVE AGENT
 
9.01           Appointment and
Authority.  (A)                                                                Each
of the Lenders and each of the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Except as expressly provided
in Section 9.06 or 9.10, the provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuers, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions (other than the rights of the Borrower and the Subsidiaries as set
forth in Section 9.06 and the provisions of Section 9.10).  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and each of the
L/C Issuers hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and such L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
9.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article IX and
Article X (including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
 
9.02           Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
9.03           Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
9.05           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
9.06           Resignation of Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States, and in each case such successor shall require the
consent of the Borrower at all times other than during the existence of an Event
of Default under Section 8.01(f) (such consent not to be unreasonably withheld
or delayed).  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed (and whether or not the Borrower has consented to
any such successor as provided for herein), such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
 
(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
 
(d)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements reasonably
satisfactory to Bank of America to effectively assume the obligations of Bank of
America  with respect to such Letters of Credit.
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
9.07           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08           No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Joint Book Managers,
Syndication Agent or Documentation Agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.
 
9.09           Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuers and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed
in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
this Agreement;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or any L/C Issuer in any such proceeding.
 
The Loan Parties and the Secured Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Lenders, to (a) credit
bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code or any similar Laws in any other
jurisdictions to which a Loan Party is subject, or (b) credit bid and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any other sale or foreclosure conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with applicable Law.  In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of the Administrative
Agent to credit bid and purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of the Administrative Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Secured Parties whose
Secured Obligations are credit bid shall be entitled to receive interests
(ratably based upon the proportion of their Secured Obligations credit bid in
relation to the aggregate amount of Secured Obligations so credit bid) in the
asset or assets so purchased (or in the Equity Interests of the acquisition
vehicle or vehicles that are used to consummate such purchase).  Except as
provided above and otherwise expressly provided for herein or in the other
Collateral Documents, the Administrative Agent will not execute and deliver a
release of any Lien on any Collateral.  Upon request by the Administrative Agent
or the Borrower at any time, the Secured Parties will confirm in writing the
Administrative Agent’s authority to release any such Liens on particular types
or items of Collateral pursuant to this Section 9.09.
 
9.10           Collateral and Guaranty Matters.  Each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and each of the L/C Issuers irrevocably direct the Administrative Agent:
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 10.01;
 
(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
 
(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will (and each of the Secured Parties irrevocably authorizes and directs the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.
 
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
9.11           Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein, no Cash Management
Bank or Hedge Bank that obtains the benefit of the provisions of Section 8.03,
the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received
written notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.  The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements in the case of a
Facility Termination Date.
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
ARTICLE X.                                MISCELLANEOUS
 
10.01           Amendments, Etc.  Except as otherwise set forth herein, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
 
(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender, except as otherwise provided therein;
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender, except for an increase to the Aggregate Revolving Credit
Commitments as provided in Section 2.14;
 
(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby and entitled to such amount; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
 
(e)           change (i) Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or (ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.05(b) or 2.06, respectively, in any
manner that materially and adversely affects the Lenders under a Facility
without the written consent of the Required Facility Lenders under such
Facility;
 
(f)           amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Lender;
 
(g)           change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
 
(h)           release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;
 
(i)           release all or substantially all of the value of the Guaranty
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release shall be made automatically);
 
(j)           impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Facility Lenders under such Facility; or
 
(k)           amend Section 9.09 without the written consent of each Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of any L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender or all Lenders or each affected Lender under a Facility may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender or all Lenders or each affected Lender under a Facility that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.  Further,
notwithstanding anything to the contrary, any Loan Document may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by the Borrower and the Administrative Agent (without the
consent of any Lender) to correct an immaterial defect or error or to grant a
new Lien for the benefit of the Secured Parties or extend an existing Lien over
additional property.
 
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.
 
10.02           Notices; Effectiveness; Electronic Communication.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronically as described in
subsection (b) as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
 
(i)           if to the Borrower or any other Loan Party, the Administrative
Agent, any L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
 
(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder shall be permitted to be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swing Line Lender, each L/C Issuer and the Borrower agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
electronics mail or procedures approved by it and specified to each other.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet.
 
(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuers and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
 
(e)           Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
 
10.03           No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuers or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Obligations provided under the Loan Documents, to have
agreed to the foregoing provisions.
 
10.04           Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of
McGuireWoods LLP and any other counsel retained with the Borrower’s consent
(such consent not to be unreasonably withheld or delayed)), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of one counsel for the Administrative Agent, and all Lenders
and, if necessary, one firm of local counsel in each appropriate jurisdiction
(and shall not include, for the avoidance of doubt, the allocated cost of
internal counsel) and, in the case of an actual or perceived conflict of
interests where the Lender affected by such conflict informs the Borrower of
such conflict, such Lender’s own counsel after receipt of the Borrower’s
consent, which consent shall not be unreasonably withheld or delayed), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented fees, charges and disbursements of any one counsel
for any Indemnitee and, if necessary, one local counsel in each appropriate
jurisdiction, in each case for all Indemnitees (and, in the case of an actual or
perceived conflict of interest where any Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafter, after receipt of the
Borrower’s consent (such consent not to be unreasonably withheld, delayed or
conditioned), retains its own counsel, of another firm of counsel for such
affected Indemnitee)), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee (or that of any of its respective Subsidiaries or
any of their respective officers, directors, employees or members), (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for a material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, or (z) result from claims of any Indemnitee
solely against one or more other Indemnitees (and not by one or more Indemnitees
against the Administrative Agent or any Arranger in such capacity) that have not
resulted from the action, inaction, participation or contribution of the
Borrower or its Subsidiaries or any of their respective Affiliates, officers,
directors, employees, agents, advisors or other representatives.  Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the applicable L/C Issuer, the Swing Line Lender or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), any L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
any L/C Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
 
 
 
46

--------------------------------------------------------------------------------

 
 
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Person party hereto shall assert, and each such
Person hereby waives, and acknowledges that no other such Person shall have, any
claim against any Indemnitee or against the Borrower or any of its Related
Parties or any of their respective equity holders or creditors, as applicable,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, any L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
10.05           Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
 
10.06           Successors and Assigns.
 
(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $5,000.000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities (and any separate revolving credit or term loan facilities
provided pursuant to the last paragraph of Section 10.01) on a non-pro rata
basis;
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Term Loan Commitment or any Revolving Credit Commitment if
such assignment is to a Person that is not a Lender with a Commitment in respect
of the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and
 
(C)           the consent of each L/C Issuer and the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.
 
(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer, the Swing Line Lender or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
(vii)           No Assignment Resulting in Additional Indemnified Taxes.  No
such assignment shall be made to any Person that, through its Lending Offices,
is not capable of lending the applicable Alternative Currencies to the Borrower
without the imposition of any additional Indemnified Taxes.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of the designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(f)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to subsection (b) above, Bank of America may,
(i) upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender.  In the event of any such resignation as an L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as an L/C Issuer or Swing Line Lender, as the
case may be.  If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
 
10.07           Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its, and its Affiliates’,
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and that the Administrative Agent, the Lender or
the L/C Issuer disclosing such Information to such Affiliate or its or its
Affiliates’ partners, directors, officers, employees, agents, advisors and
representatives shall remain responsible for compliance by such Affiliate or its
or such Affiliate’s partners, directors, officers, employees, agents, advisors
and representatives with the confidentiality obligations described in this
Section 10.07), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that the Person that discloses any Information pursuant to this clause
(c) shall notify the Borrower in advance of such disclosure (if permitted by
applicable Law) or shall provide the Borrower with prompt written notice of such
disclosure, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.14(c) or Section 10.01 or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the written consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower not
known by such source to be in breach of any duty of confidentiality with respect
to such Information.  For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis (and not as a result of a breach of a
duty of confidentiality owed by such Person to the Borrower with respect to such
Information) prior to disclosure by the Borrower or any Subsidiary, provided
that, in the case of information received from the Borrower or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
 
 
48

--------------------------------------------------------------------------------

 
 
 
10.08           Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
10.09           Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
10.10           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or any L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
10.11           Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12           Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, an L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
10.13           Replacement of Lenders.  If the Borrower is entitled to replace
a Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender (if permitted by applicable Law)
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06; provided, that the consent of the
assigned Lender shall not be required in connection with any such assignment and
delegation), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Sections 3.01, 3.04 and 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim under
Section 3.02, the applicable assignee shall not, at the time of such assignment,
be subject to Section 3.02;
 
(d)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(e)           such assignment does not conflict with applicable Laws; and
 
(f)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
 
 
49

--------------------------------------------------------------------------------

 
 
 
10.14           Governing Law; Jurisdiction; Etc.
 
(A)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(B)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15           Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16           No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
and the Lenders are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Administrative Agent, the Arrangers
and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, nor any Arranger, nor any Lender has any
obligation to disclose any of such interests to the Borrower and
its Affiliates.  To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, any Arranger or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
 
10.17           Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
10.18           USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
 
10.19           Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent would purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
 
[Remainder of page intentionally left blank; signature pages follow.]


 
 
 
50

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
CABOT MICROELECTRONICS CORPORATION, as Borrower
 
By:  /s/ William S.
Johnson                                                                
Name:  William S.
Johnson                                                                
Title:            Vice President,                                           
 
 Chief Financial Officer
 

 
 
51

--------------------------------------------------------------------------------

 

 
BANK OF AMERICA, N.A., as
 
Administrative Agent
 
By:    /s/ Denise
Jones                                                                
Name:  Denise Jones
Title:    Assistant Vice President
 

 
 
52

--------------------------------------------------------------------------------

 

 
BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swing Line Lender
 
By:  /s/ Patrick R. Keller                                                      
 
Name:    Patrick R. Keller                                                      
 
Title:      Senior Vice
President                                                      
 

 
 
53

--------------------------------------------------------------------------------

 

 
JPMORGAN CHASE BANK, N.A., as a Lender
 
By:  /s/ Tamara Roehm                                                      
 
Name:  Tamara Roehm                                                      
 
Title:            Senior
Banker                                                      
 

 
 
54

--------------------------------------------------------------------------------

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
By:  /s/ Lora
Powers                                                                
 
Name:  Lora
Powers                                                                
 
Title:            Vice President                                           
 

 
 
55

--------------------------------------------------------------------------------

 

 
BMO HARRIS FINANCING, INC., as a Lender
 
By:  /s/ Isabella Battista                                                      
 
Name:  Isabella Battista                                                      
 
Title:            Vice President                                           
 

 
 
56

--------------------------------------------------------------------------------

 

 
US BANK NATIONAL ASSOCIATION, as a Lender
 
By:  /s/ Mark A.
LoSchiavo                                                                
 
Name:  Mark A. LoSchiavo
 
Title:            Vice President
 

 
 
57

--------------------------------------------------------------------------------

 

SCHEDULE 1.01
 
MANDATORY COST FORMULAE
 
1.
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 
 
(a)
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 
 
(b)
the requirements of the European Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.  The Administrative Agent will, at the
request of the Borrower or any Lender, deliver to the Borrower or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 
3.
The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 
4.
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 
 
(a)
in relation to any Loan in Sterling:

 
AB+C(B-D)+E x 0.01
per cent per annum
100 - (A+C)

 
(b)
in relation to any Loan in any currency other than Sterling:

 
E x 0.01
per cent per annum
300

Where:
 
 
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
“B”
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to Section 2.08(b)
and, in the case of interest (other than on overdue amounts) charged at the
Default Rate, without counting any increase in interest rate effected by the
charging of the Default Rate) payable for the relevant Interest Period of such
Loan.

 
 
“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
 
“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
 
(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05).  A negative result obtained by subtracting D from B shall be taken as
zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Administrative Agent or the Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

 
8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 
 
(a)
the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

 
 
(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

 
Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lender’s Lending Office.

 
10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 
11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 
13.
The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01
 
COMMITMENTS
AND APPLICABLE PERCENTAGES


 
Lender
Revolving Credit Commitment
Applicable Revolving Credit Percentage
Bank of America, N.A.
$32,727,272.73
32.727272730%
JPMorgan Chase Bank, N.A.
$27,272,727.27
27.272727270%
Wells Fargo Bank, National Association
$20,000,000.00
20.000000000%
BMO Harris Financing, Inc.
$12,727,272.73
12.727272730%
U.S. Bank National Association
$7,272,727.27
7.272727270%
Total
$100,000,000.00
100.000000000%



 
Lender
Term Loan
Commitment
Applicable Percentage of Term Loan Facility
Bank of America, N.A.
$57,272,727.27
32.727272726%
JPMorgan Chase Bank, N.A.
$47,727,272.73
27.272727274%
Wells Fargo Bank, National Association
$35,000,000.00
20.000000000%
BMO Harris Financing, Inc.
$22,272,727.27
12.727272726%
U.S. Bank National Association
$12,727,272.73
7.272727274%
Total
$175,000,000.00
100.000000000%



 

 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.03
 
EXISTING LETTERS OF CREDIT
 


 
Applicant Name
Letter of Credit Number
Issuance Date
Expiration Date
Beneficiary Name
Currency
Amount
Cabot Microelectronics Corporation
00000003112841
6/9/2010
4/30/2013
Expiry – open ended.
Note: Automatically extended without amendment for additional one year periods
Bank of America U.K. (1)
GBP
60,000.00
QED Technologies International, Inc.
00000003118637
12/13/2011
11/30/2012
Bank of America Taiwan (2)
USD
515,869.00



 
(1) Beneficiary of bank guarantee from Bank of America U.K. is HM Customs and
Excise
 
(2) Beneficiary of bank guarantee from Bank of America Taiwan is National
Applied Research Laboratories
 

 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.07(a)
 
TERM LOAN REPAYMENT
 


 
Date of Amortization Payment
Amount of Amortization Payment
June 30, 2012
$2,187,500.00
September 30, 2012
$2,187,500.00
December 31, 2012
$2,187,500.00
March 31, 2013
$2,187,500.00
June 30, 2013
$2,187,500.00
September 30, 2013
$2,187,500.00
December 31, 2013
$2,187,500.00
March 31, 2014
$2,187,500.00
June 30, 2014
$3,281,250.00
September 30, 2014
$3,281,250.00
December 31, 2014
$3,281,250.00
March 31, 2015
$3,281,250.00
June 30, 2015
$4,375,000.00
September 30, 2015
$4,375,000.00
December 31, 2015
$4,375,000.00
March 31, 2016
$4,375,000.00
June 30, 2016
$6,562,500.00
September 30, 2016
$6,562,500.00
December 31, 2016
$6,562,500.00
Term Loan Maturity Date
$107,187,500.00



 

 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.06
 
LITIGATION
 
 
None.
 

 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.13
 
SUBSIDIARIES
 
1.
Cabot Microelectronics Global Corporation

 
2.
Cabot Microelectronics Polishing Corporation

 
3.
QED Technologies International, Inc.

 
4.
Cabot Microelectronics Japan KK

 
5.
Nihon Cabot Microelectronics KK

 
6.
Hanguk Cabot Microelectronics LLC

 
7.
Cabot Microelectronics Singapore Pte Ltd.

 
8.
Epoch Material Co., Ltd.

 

 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.01
 
EXISTING LIENS
 
 
Cabot Microelectronics Corporation
 
Jurisdiction -  Delaware Secretary of State
 
File #20074799986
 
File Date:  12/19/2007
 
Secured Party:  Toyota Motor Credit Corporation
 
Collateral:  Two (2) New Toyota's Model 8FGCU25 S/N 16529, 16531
 
 
QED Technologies International, Inc.
 
Jurisdiction - Delaware Secretary of State
 
File #20112028069
 
File Date:  05/27/2011
 
Secured Party:  United Rentals (North America), Inc.
 
Collateral:  Customer #1122726, Equipment #: 752168, Qty: 1, Invoice/Seq#
93622470-001, Make SKYJACK, Model SJIII3219, Description: SCISSOR 19FT ELEC MINI
* and the proceeds of the Equipment
 

 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.02
 
EXISTING INVESTMENTS1


 
Short Term Investments
CUSIP
Institution
 
Balance as of 1/31/12 (1)
Fidelity Institutional Money Market Tax-Exempt Portfolio Class I FTCXX
316176106
Bank of America Merrill Lynch
Merrill Lynch, Pierce, Fenner & Smith Incorporated
 
$  116,133
Fidelity Institutional Money Market Prime Money Market Portfolio Institutional
Class FIPXX
31607A208
Bank of America Merrill Lynch
Merrill Lynch, Pierce, Fenner & Smith Incorporated
 
$  37,926,058
BofA Municipal Reserves
097100424
Bank of America Merrill Lynch
Merrill Lynch, Pierce, Fenner & Smith Incorporated
 
$  33,024,000`
JPMorgan Tax Free Money Market Fund
4812A2744
J.P.Morgan Asset Management
J.P.Morgan Funds
 
$  29,173,257
BlackRock Liquidity Muni Fund Instl Shares
09248U817
J.P.Morgan Securities
J.P.Morgan Securities LLC
 
$  38,264,039
Goldman Sachs Financial Square Tax-Free Money Market Fund
38141W182
US Bank
 
$  37,866,400
Federated Tax-Free Obligations Fund Institutional Shares
60934N401
Oppenheimer
Oppenheimer & Co. Inc.
 
$  37,278,459



 
Long Term Investments
CUSIP
Institution
 
Balance as of 1/31/12 (1)
Houston Texas Airport System Revenue Bonds
442348L55
J.P.Morgan Securities
J.P.Morgan Securities LLC
 
$  4,950,000
Jefferson County Alabama Sewer Revenue Warrants
472682NK5
J.P.Morgan Securities
J.P.Morgan Securities LLC
 
$  3,325,000



 
Foreign Exchange Forward Contract (as of January 31, 2012):
Party
Institution
 
Value Date
Amount
Foreign Exchange Forward Contract
Cabot Microelectronics Corporation
JP Morgan Chase Bank, N.A.
 
2/15/2012
JPY 755,000,000

Note: This forward contract will terminate on 2/15/12.  CMC will enter into a
new forward contract on 2/13/12 for value date mid-March which will likely
reflect a different Yen amount.
 
Intercompany Loans
Lender
Borrower
Loan Agreement Date
Promissory Note Date
Promissory Note Principal Amount
Principal Outstanding as of  January 31, 2012 (1)
Cabot Microelectronics Corporation
Nihon Cabot Microelectronics KK
12/6/2005
12/6/2005
JPY 500,000,000
JPY 171,623,603
Cabot Microelectronics Corporation
Nihon Cabot Microelectronics KK
3/6/2006
3/6/2006
JPY 383,000,000
JPY 133,281,639
Cabot Microelectronics Corporation
Nihon Cabot Microelectronics KK
9/20/2006
9/20/2006
JPY 2,170,000,000
JPY 794,904,814
Cabot Microelectronics Corporation
Nihon Cabot Microelectronics KK
12/13/2007
12/18/2007
JPY 630,000,000
JPY 269,665,465
Cabot Microelectronics Corporation
Nihon Cabot Microelectronics KK
12/13/2007
1/28/2008
JPY 220,000,000
JPY 94,168,895
Cabot Microelectronics Corporation
Nihon Cabot Microelectronics KK
5/17/2011
5/25/2011
JPY 225,500,000
JPY 205,621,781
Epoch Material Co., Ltd.
Hanguk Cabot Microelectronics, LLC
12/28/2010
8/11/2011
USD 3,000,000
USD 3,000,000
Cabot Microelectronics Singapore Pte Ltd.
Hanguk Cabot Microelectronics, LLC
12/28/2010
5/23/2011
USD 6,000,000
USD 6,000,000
Cabot Microelectronics Singapore Pte Ltd.
Hanguk Cabot Microelectronics, LLC
9/15/2011
10/26/2011
USD 4,000,000
USD 4,000,000

 
1 Balances may vary over time as investments amount change, including between
January 31, 2012 and the Closing Date.



--------------------------------------------------------------------------------

 
1 Balances may vary over time as investments amount change, including between
January 31, 2012 and the Closing Date.
 

 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.03
 
EXISTING INDEBTEDNESS2
 
Lease of two forklift trucks between Cabot Microelectronics Corporation and
Toyota Financial Services, dated as of February 6, 2007
 


 
Foreign Exchange Forward Contract
Party
Institution
 
Value Date
Amount
Foreign Exchange Forward Contract
Cabot Microelectronics Corporation
JP Morgan Chase Bank, N.A.
 
2/15/2012
JPY 755,000,000

Note: This forward contract will terminate on 2/15/12.  CMC will enter into a
new forward contract on 2/13/12 for value date mid-March which will likely
reflect a different Yen amount.
 
Intercompany Loans
Lender
Borrower
Loan Agreement Date
Promissory Note Date
Promissory Note Principal Amount
Principal Outstanding as of  January 31, 2012 (2)
Cabot Microelectronics Corporation
Nihon Cabot Microelectronics KK
12/6/2005
12/6/2005
JPY 500,000,000
JPY 171,623,603
Cabot Microelectronics Corporation
Nihon Cabot Microelectronics KK
3/6/2006
3/6/2006
JPY 383,000,000
JPY 133,281,639
Cabot Microelectronics Corporation
Nihon Cabot Microelectronics KK
9/20/2006
9/20/2006
JPY 2,170,000,000
JPY 794,904,814
Cabot Microelectronics Corporation
Nihon Cabot Microelectronics KK
12/13/2007
12/18/2007
JPY 630,000,000
JPY 269,665,465
Cabot Microelectronics Corporation
Nihon Cabot Microelectronics KK
12/13/2007
1/28/2008
JPY 220,000,000
JPY 94,168,895
Cabot Microelectronics Corporation
Nihon Cabot Microelectronics KK
5/17/2011
5/25/2011
JPY 225,500,000
JPY 205,621,781
Epoch Material Co., Ltd.
Hanguk Cabot Microelectronics, LLC
12/28/2010
8/11/2011
USD 3,000,000
USD 3,000,000
Cabot Microelectronics Singapore Pte Ltd.
Hanguk Cabot Microelectronics, LLC
12/28/2010
5/23/2011
USD 6,000,000
USD 6,000,000
Cabot Microelectronics Singapore Pte Ltd.
Hanguk Cabot Microelectronics, LLC
9/15/2011
10/26/2011
USD 4,000,000
USD 4,000,000



 
2 Balances may vary over time as investments amount change, including between
January 31, 2012 and the Closing Date.
 



--------------------------------------------------------------------------------

 
2 Balances may vary over time as investments amount change, including between
January 31, 2012 and the Closing Date.
 

 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.09
 
EXISTING BURDENSOME AGREEMENTS
 
Schedule 7.03 is hereby incorporated by reference in its entirety.

 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.02
 
ADMINISTRATIVE AGENT’S OFFICE;
 
CERTAIN ADDRESSES FOR NOTICES
 
BORROWER:
 
Cabot Microelectronics Corporation
870 North Commons Drive
Aurora, Illinois 60504
Attention:
H. Carol Bernstein, General Counsel

Telephone:
(630) 375-5461

Facsimile:                      (630) 499-2644
Electronic Mail: Carol_Bernstein@cabotcmp.com
Website Address:
www.cabotcmp.com

 
Taxpayer Identification Number:  36-4324765

 
 
ADMINISTRATIVE AGENT:

 
Administrative Agent’s Office
 
(for payments and Requests for Credit Extensions):
 
Bank of America, N.A.
2001 Clayton Road
Mail Code:  CA4-702-02-25
Concord, California 94520
Attention:                      Kristine L. Kelleher
Telephone:                      925.675.8373
Telecopier:                      888.969.2414
Electronic Mail:  kristine.l.kelleher@baml.com
 
Bank of America, N.A.
Account No. (for Dollars):  3750836479
Ref:  Cabot Microelectronics Corporation
Attn: Credit Services
ABA# 026009593
 
Bank of America, London
Account No. (for Euro):  65280019
Ref:  Cabot Microelectronics Corporation
Attn: Credit Services
Swift Address: BOFAGB22
 
Bank of America, London
Account No. (for Sterling):  65280027
Ref:  Cabot Microelectronics Corporation
Attn: Credit Services
London Sort Code: 16-50-50
Swift Address: BOFAGB22
 
Bank of America, Tokyo
Account No. (for Yen):  606490661046
Ref:  Cabot Microelectronics Corporation
Attn:  Credit Services
Swift Address:  BOFAJPJX
 
Bank of America Singapore
Account No. (for Singapore Dollar):  621290661054
Ref:  Cabot Microelectronics Corporation
Attn: Credit Services
Swift Address: BOFASG2X
 
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
135 S. LaSalle Street
Mail Code:  IL4-135-05-41
Chicago, Illinois 60603
Attention:
Denise Jones

Telephone:
312.828.1846

Facsimile:
877.206.8413

 
Electronic Mail:  denise.j.jones@baml.com

 
L/C ISSUERS:
 
Bank of America, N.A.
 
Trade Operations

1000 W. Temple Street
Mail Code:  CA9-705-07-05
Los Angeles, California 90012
Attention:
Stella Rosales

Telephone:
213.417.9484

Facsimile:
213.457.8841

 
Electronic Mail:  stella.rosales@baml.com

 
 
SWING LINE LENDER:

 
Bank of America, N.A.
2001 Clayton Road
Mail Code:  CA4-702-02-25
Concord, California 94520
Attention:                      Kristine L. Kelleher
Telephone:                      925.675.8373
Telecopier:                      888.969.2414
Electronic Mail:  kristine.l.kelleher@baml.com
 
Bank of America, N.A.
Account No. (for Dollars):  3750836479
Ref:  Cabot Microelectronics Corporation
Attn: Credit Services
ABA# 026009593
 
 
 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF LOAN NOTICE
 
Date:  ___________, _____
 
To:
Bank of America, N.A., as Administrative Agent

 
 
Ladies and Gentlemen:

 
Reference is made to that certain Credit Agreement, dated as of February 13,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Cabot Microelectronics Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.
 
The undersigned hereby requests (select one):
 
A Borrowing of Revolving Credit Loans
A conversion or continuation of

 
Revolving Credit Loans

 
 
A Borrowing of Term Loans
A conversion or continuation of

 
Term Loans

 
1.           On                                                                (a
Business Day).
 
2.           In the amount of
$                                                               .
 
3.           Comprised
of                                                               .
 
[Type of Loan requested]
 
4.           In the following currency: ________________________.
 
5.           For Eurocurrency Rate Loans:  with an Interest Period of ___
months.
 

A-
Form of Loan Notice
 


 
 
 

--------------------------------------------------------------------------------

 

The Borrowing of Revolving Credit Loans, if any, requested herein complies with
the provisos to the first sentence of Section 2.01(b) of the Agreement, as
applicable.
 
 
CABOT MICROELECTRONICS CORPORATION
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           

A-2
Form of Loan Notice
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF SWING LINE LOAN NOTICE
 
Date:  ___________, _____
 
To:
Bank of America, N.A., as Swing Line Lender

 
 
Bank of America, N.A., as Administrative Agent

 
 
Ladies and Gentlemen:

 
Reference is made to that certain Credit Agreement, dated as of February 13,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Cabot Microelectronics Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.
 
The undersigned hereby requests a Swing Line Loan:
 
1.           On                                                                (a
Business Day).
 
2.           In the amount of
$                                                               .
 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
 
 
CABOT MICROELECTRONICS CORPORATION
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           

B-
Form of Swing Line Loan Notice
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
FORM OF REVOLVING CREDIT NOTE
 
 
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of February 13, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Cabot Microelectronics Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Revolving Credit Loan was denominated and in Same
Day Funds at the Administrative Agent’s Office for such currency.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
 
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
 

C-1-
Form of Revolving Credit Note
 
 
 

--------------------------------------------------------------------------------

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 
 
CABOT MICROELECTRONICS CORPORATION
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           

C-1-
Form of Revolving Credit Note
 
 
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO


 
Date
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
                                                                               
                         


C-1-
Form of Revolving Credit Note
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-2
 
FORM OF TERM LOAN NOTE
 
 
 
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Term Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of February 13, 2012 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Cabot Microelectronics Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars and in Same Day
Funds at the Administrative Agent’s Office for Dollar-denominated payments.  If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.
 
This Term Loan Note is one of the Term Loan Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  This Term Loan Note is
also entitled to the benefits of the Guaranty and is secured by the
Collateral.  Upon the occurrence and continuation of one or more of the Events
of Default specified in the Agreement, all amounts then remaining unpaid on this
Term Loan Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement.  Term Loans made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Loan Note and endorse thereon the date, amount and maturity of its Term
Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.
 

C-2-
Form of Term Loan Note
 
 
 

--------------------------------------------------------------------------------

 

THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
 
 
CABOT MICROELECTRONICS CORPORATION
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           

C-2-
Form of Term Loan Note
 
 
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO


 
Date
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
                                                                               
           


C-2-
Form of Term Loan Note
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:   , 20__
 
To:
Bank of America, N.A., as Administrative Agent

 
 
Ladies and Gentlemen:

 
Reference is made to that certain Credit Agreement, dated as of February 13,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Cabot Microelectronics Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is theof the Borrower, and that, as such, he/she is authorized to execute
and deliver this Compliance Certificate to the Administrative Agent on the
behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such Section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
 
3.           A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period, a Default has occurred and is
continuing, and
 
[select one:]
 
[to the best knowledge of the undersigned, during such fiscal period the
Borrower, no Default has occurred and is continuing.]
 
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following is a list of each such Default and its nature and status:]
 
4.           The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.
 
 
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of
 
 
,                  .
 
 
CABOT MICROELECTRONICS CORPORATION
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           

D-
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________ (“Statement Date”)
 
SCHEDULE 1
 
to the Compliance Certificate
 
($ in 000’s)
 
I.
Section 7.11(a) – Consolidated Leverage Ratio.

 
 
A.
Consolidated Funded Indebtedness at Statement Date:
$
 

 
 
B.
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

 
 
1.
Consolidated Net Income for Subject Period:
$
 

 
 
2.
Consolidated Interest Charges for Subject Period:
$
 

 
 
3.
Provision for Federal, state, local and foreign taxes for Subject

 
Period:
$
 

 
 
4.
Depreciation expenses for Subject Period:
$
 

 
 
5.
Amortization expenses for Subject Period:
$
 

 
 
6.
Non-cash charges, losses and expenses for Subject Period: 
$___________

 
 
7.
Extraordinary, unusual, or non-recurring cash losses, expenses or charges (i)
attributable to advisory, accounting, legal and other out-of-pocket fees related
to any offering of Equity Interests, any Investment, any Acquisition or
incurrence of Indebtedness, any global tax planning initiative, any litigation,
or any other unusual, extraordinary or nonrecurring event or (ii) not of the
type described in clause (i) for Subject Period (which, collectively, do not
exceed an aggregate of $1,000,000 during the Subject Period):$___________

 
 
8.
Fees, charges and expenses incurred in connection with the Special Dividend and
the Agreement for Subject Period: 
$___________

 
 
9.
Federal, state, local and foreign income, profits, revenue, business

 
 
activities, capital or similar tax credits of the Borrower and its

 
Subsidiaries for Subject Period:
$
 

 
 
10.
Non-cash items increasing Consolidated Net Income for

 
Subject Period:
$
 

 
 
11.
Extraordinary, unusual or non-recurring cash gains for Subject Period (not to
exceed $1,000,000 during the Subject Period): 
$___________

 
 
12.
Cash payments made with respect to non-cash charges set forth in Line I.B.6
above for Subject Period: 
$___________

 
 
13.
Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 – 9 – 10 – 11 –
12): 
$___________

 
 
C.
Consolidated Leverage Ratio (Line I.A ÷ Line I.B.13):
 
to 1

 
 
Maximum permitted:

 
Four Fiscal Quarters Ending
Maximum Consolidated Leverage Ratio
June 30, 2012 through June 30, 2013
3.00 to 1.00
September 30, 2013 through June 30, 2014
2.75 to 1.00
September 30, 2014 and thereafter
2.50 to 1.00



 
II.
Section 7.11(b) – Consolidated Fixed Charge Coverage Ratio.

 
 
A.
Consolidated EBITDA for Subject Period (Line I.B.13 above):$
   

 
 
B.
Cash Capital Expenditures for Subject Period:
$
 

 
 
C.
Federal, state, local and foreign income taxes paid in cash for

 
Subject Period:
$
 

 
 
D.
Consolidated Interest Charges for Subject Period:
$
 

 
 
E.
Regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding Indebtedness for borrowed money (but excluding such
payments to the extent refinanced through the incurrence of additional
Indebtedness otherwise expressly permitted under the terms of the Agreement) for
Subject Period:$
 

 
 
F.
Restricted Payments made in cash (but excluding Restricted Payments made under
Sections 7.06(c), (e)(i), (e)(ii), (e)(iii) and (g)) for Subject Period:
$
 

 
 
G.
To the extent the proceeds thereof are not used to fund Capital Expenditures or
operating losses, Investments made in cash under Section 7.02(c)(iv) for Subject
Period:
$
 

 
 
H.
All cash payments under Capitalized Leases for Subject Period:
$
 

 
 
I.
Consolidated Fixed Charge Ratio ((Line II.A - B - C) ¸ (Line II.D + E + F + G +
H)):
 
to 1

 
Minimum required (commencing with the fiscal quarter ending June 30, 2012): 1.25
to 1
 

D-
Form of Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount and
equal to the percentage interest identified below of all the outstanding rights
and obligations under the respective facilities identified below (including,
without limitation, the Letters of Credit and the Swing Line Loans included in
such facilities5) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 
1.           Assignor[s]:                      ______________________________
 
______________________________
[Assignor [is] [is not] a Defaulting Lender]
 
2.
Assignee[s]:
______________________________

 
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
 
3.           Borrower:                      Cabot Microelectronics Corporation,
a Delaware corporation
 
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 
5.
Credit Agreement:
Credit Agreement, dated as of February 13, 2012, among Cabot Microelectronics
Corporation, a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer, as amended, restated, extended, supplemented or
otherwise modified in writing from time to time

 
6.           Assigned Interest[s]:
 
Assignor[s]
Assignee[s]
Facility
Assigned
Aggregate
Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans6
CUSIP
Number
                 
____________
$________________
$_________
____________%
     
____________
$________________
$_________
____________%
     
____________
$________________
$_________
____________%
 

 
7.           Trade Date:                      __________________7
 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The Assignee (if it is not a Lender) agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in accordance with Section
10.06(b)(iv) of the Credit Agreement.
 



--------------------------------------------------------------------------------

 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
 
3 Select as appropriate.
 
 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
 
5 Include all applicable subfacilities.
 
 
6 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
7 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 

E-
Form of Assignment and Assumption
 


 
 
 

--------------------------------------------------------------------------------

 

 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR[S]8
[NAME OF ASSIGNOR]
 
By: _____________________________
 
[NAME OF ASSIGNOR]
 
By: _____________________________
 
Title:
 
ASSIGNEE[S]9
[NAME OF ASSIGNEE]
 
By: _____________________________
Title:
 
[NAME OF ASSIGNEE]
 
By: _____________________________
Title:



--------------------------------------------------------------------------------

 
8 Add additional signature blocks as needed.
 
 
9 Add additional signature blocks as needed.
 

E-
Form of Assignment and Assumption
 


 
 
 

--------------------------------------------------------------------------------

 

[Consented to and]10 Accepted:
 
BANK OF AMERICA, N.A., as
Administrative Agent
 
By: _________________________________
Title:
 
[Consented to:]11
 
By: _________________________________
Title:



--------------------------------------------------------------------------------

 
10 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
 
11 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuers) is required by the terms of the Credit
Agreement.
 

E-
Form of Assignment and Assumption
 


 
 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.         Representations and Warranties.
 
1.1.         Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.         Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v) and (vii) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Sections 6.01(a) or (b), as applicable, thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee (including
pursuant to Section 3.01(e)(ii)(A) with respect to any Lender that is a U.S.
Person and Section 3.01(e)(ii)(B) and (C) with respect to any Foreign Lender);
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.
 
3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.
 

E-
Form of Assignment and Assumption
 


 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF GUARANTY
 
GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT dated as of February 13, 2012 (this “Guaranty
Agreement”), is being entered into among EACH OF THE UNDERSIGNED AND EACH OTHER
PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A GUARANTY JOINDER
AGREEMENT (each a “Guarantor” and collectively the “Guarantors”) and BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for each of the Secured Parties (as defined in the Credit Agreement
referenced below).  All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.
 
RECITALS:
 
A.           Pursuant to that certain Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Cabot Microelectronics Corporation, a
Delaware corporation (the “Borrower”), the Administrative Agent and the lenders
now or hereafter party thereto (the “Lenders”), the Lenders have agreed to
provide to the Borrower a term loan facility and a revolving credit facility
with letter of credit, swing line and multicurrency sublimits.
 
B.           Certain additional extensions of credit may be made from time to
time for the benefit of the Guarantors pursuant to certain Secured Cash
Management Agreements and Secured Hedge Agreements (each as defined in the
Credit Agreement).
 
C.           It is a condition precedent to the Secured Parties’ obligations to
make and maintain such extensions of credit that the Guarantors shall have
executed and delivered this Guaranty Agreement to the Administrative Agent.
 
D.           Each Guarantor is, directly or indirectly, a Domestic Subsidiary of
the Borrower, engaged in interrelated business with the Borrower and will
materially benefit from such extensions of credit.  The credit extended under
the Credit Agreement will enhance the overall financial strength and stability
of the Borrower’s consolidated group of companies, including the Guarantors.
 
In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and under the Secured Cash
Management Agreements and Secured Hedge Agreements, the parties hereto agree as
follows:
 
1.           Guaranty.  Each Guarantor hereby jointly and severally,
unconditionally, absolutely, continually and irrevocably guarantees to the
Administrative Agent for the benefit of the Secured Parties the payment and
performance in full of the Guaranteed Liabilities (as defined below).  For all
purposes of this Guaranty Agreement, “Guaranteed Liabilities” means each Loan
Party’s prompt payment in full, when due or declared due and at all such times,
of all Secured Obligations and all other amounts pursuant to the terms of the
Credit Agreement, the Notes, and all other Loan Documents heretofore, now or at
any time or times hereafter owing, arising, due or payable from such Loan Party
to any one or more of the Secured Parties, including principal, interest,
premiums and fees (including all reasonable fees and expenses of counsel
(collectively, “Attorneys’ Costs”)).  The Guarantors’ obligations to the Secured
Parties under this Guaranty Agreement are hereinafter collectively referred to
as the “Guarantors’ Obligations” and, with respect to each Guarantor
individually, the “Guarantor’s Obligations”.  Notwithstanding the foregoing, the
liability of each Guarantor individually with respect to its Guarantor’s
Obligations shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.
 
Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.
 
The Guarantors’ Obligations are secured by collateral pursuant to various
Collateral Documents referred to in the Credit Agreement, including, without
limitation, the Security Agreement, the Pledge Agreement, the IP Security
Agreement, any other security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12 of the
Credit Agreement and any supplements or joinders thereto.
 
2.           Payment.                      If the Borrower shall default in
payment or performance of any of its Guaranteed Liabilities, whether principal,
interest, premium, fees (including, but not limited to, Attorneys’ Costs), or
otherwise, when and as the same shall become due, and after expiration of any
applicable grace period, whether according to the terms of the Credit Agreement,
by acceleration, or otherwise, or upon the occurrence and during the continuance
of any Event of Default under the Credit Agreement, then any or all of the
Guarantors will, upon demand thereof by the Administrative Agent, fully pay to
the Administrative Agent, for the benefit of the Secured Parties, subject to any
restriction on each Guarantor’s Obligations set forth in Section 1 hereof, an
amount equal to all the Guaranteed Liabilities then due and owing or declared or
deemed to be due and owing, including for this purpose, in the event of any
Event of Default under Section 8.01(f) of the Credit Agreement (and irrespective
of the applicability of any restriction on acceleration or other action as
against any other Loan Party under any Debtor Relief Laws), the entire
outstanding or accrued amount of all Secured Obligations. For purposes of this
Section 2, the Guarantors acknowledge and agree that “Guaranteed Liabilities”
shall be deemed to include any amount (whether principal, interest, premium,
fees) which would have been accelerated in accordance with Section 8.02 of the
Credit Agreement but for the fact that such acceleration could be unenforceable
or not allowable under any Debtor Relief Law.
 
3.           Absolute Rights and Obligations.  This is a guaranty of payment and
not of collection.  The Guarantors’ Obligations under this Guaranty Agreement
shall be joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all Collateral Documents to
which it is a party by reason of:
 
(a)           any lack of legality, validity or enforceability of the Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantors’ Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);
 
(b)           any action taken under any of the Related Agreements, any exercise
of any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;
 
(c)           any acceleration of the maturity of any of the Guaranteed
Liabilities, of the Guarantor’s Obligations with respect to obligations of any
other Guarantor, or of any other obligations or liabilities of any Person under
any of the Related Agreements;
 
(d)           any release, exchange, non-perfection, lapse in perfection,
disposal, deterioration in value, or impairment of any security for any of the
Guaranteed Liabilities, for any of the Guarantor’s Obligations with respect to
obligations of any Guarantor, or for any other obligations or liabilities of any
Person under any of the Related Agreements;
 
(e)           any dissolution of the Borrower, any other Loan Party or any other
party to a Related Agreement, or the combination or consolidation of the
Borrower, any other Loan Party or any other party to a Related Agreement into or
with another entity or any transfer or disposition of any assets of the
Borrower, any other Loan Party or any other party to a Related Agreement;
 
(f)           any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;
 
(g)           the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty or any other Loan Document now or hereafter in effect);
 
(h)           any waiver of, forbearance or indulgence under, or other consent
to any change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations with respect to
obligations of any other Guarantor, or any of the obligations or liabilities of
any party to any other Related Agreement;
 
(i)           any other circumstance whatsoever (with or without notice to or
knowledge of any Loan Party) which might in any manner or to any extent vary the
risks of such Loan Party, or might otherwise constitute a legal or equitable
defense available to, or discharge of, a surety or a guarantor, including
without limitation any right to require or claim that resort be had to the
Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’ Obligations.
 
It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Guaranty
Joinder Agreement shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment and performance as
herein provided.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.           Currency and Funds of Payment. All Guarantors’ Obligations for
payment will be paid in Dollars and in immediately available funds, regardless
of any law, regulation or decree now or hereafter in effect that might in any
manner affect the Guaranteed Liabilities, or the rights of any Secured Party
with respect thereto as against the Borrower or any other Loan Party, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by the Borrower or any other Loan Party of any or all of the Guaranteed
Liabilities.  If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Guarantor in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Guarantor
in the Agreement Currency, such Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Guarantor (or to any other Person who may be entitled thereto under
applicable law).
 
5.           Events of Default.  Without limiting the provisions of Section 2
hereof, in the event that there shall occur and be continuing an Event of
Default, then notwithstanding any collateral or other security or credit support
for the Guaranteed Liabilities, at the Administrative Agent’s election (at the
request of or with the consent of the Required Lenders) and without notice
thereof or demand therefor, each of the Guaranteed Liabilities and the
Guarantors’ Obligations shall immediately be and become due and payable, in each
case as and to the extent, and upon the terms, provided in the Credit Agreement.
 
6.           Subordination.  Until this Guaranty Agreement is terminated in
accordance with Section 22 hereof, each Guarantor hereby unconditionally
subordinates all present and future debts, liabilities or obligations now or
hereafter owing to such Guarantor (a) of the Borrower, to the payment in full of
the Guaranteed Liabilities, (b) of every other Guarantor (an “obligated
guarantor”), to the payment in full of the Guarantors’ Obligations of such
obligated guarantor, and (c) of each Loan Party, to the payment in full of the
obligations of such Loan Party owing to any Secured Party and arising under the
Loan Documents or any Secured Cash Management Agreement or Secured Hedge
Agreement.  All amounts due under such subordinated debts, liabilities, or
obligations shall, upon the occurrence and during the continuance of an Event of
Default, be collected and, upon request by the Administrative Agent, paid over
forthwith to the Administrative Agent for the benefit of the Secured Parties on
account of the Guaranteed Liabilities, the Guarantors’ Obligations, or such
other obligations, as applicable, and, after such request and pending such
payment, shall be held by such Guarantor as agent and bailee of the Secured
Parties separate and apart from all other funds, property and accounts of such
Guarantor.
 
7.           Suits.  Each Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to such Guarantor, the Guarantors’ Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against any one or more or all of
the Guarantors.  At the Administrative Agent’s election, one or more and
successive or concurrent suits may be brought hereon by the Administrative Agent
against any one or more or all of the Guarantors, whether or not suit has been
commenced against the Borrower, any other Guarantor, or any other Person and
whether or not the Secured Parties have taken or failed to take any other action
to collect all or any portion of the Guaranteed Liabilities or have taken or
failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.
 
8.           Set-Off and Waiver.  To the fullest extent permitted by law, each
Guarantor waives any right to assert against any Secured Party as a defense,
counterclaim, set-off, recoupment or cross claim in respect of its Guarantor’s
Obligations, any defense (legal or equitable) or other claim which such
Guarantor may now or at any time hereafter have against the Borrower or any
other Loan Party or any or all of the Secured Parties without waiving any
additional defenses, set-offs, counterclaims or other claims otherwise available
to such Guarantor.
 
9.           Waiver of Notice; Subrogation.
 
(a)           Each Guarantor hereby waives to the extent permitted by law notice
of the following events or occurrences:  (i) acceptance of this Guaranty
Agreement; (ii) the Lenders’ or L/C Issuers’, as applicable, heretofore, now or
from time to time hereafter making Loans and other Credit Extensions and
otherwise loaning monies or giving or extending credit to or for the benefit of
the Borrower or any other Loan Party, or otherwise entering into arrangements
with any Loan Party giving rise to Guaranteed Liabilities, whether pursuant to
the Credit Agreement or the Notes or any other Loan Document or Related
Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 3 hereof.  Each Guarantor agrees that each
Secured Party may heretofore, now or at any time hereafter do any or all of the
foregoing in such manner, upon such terms and at such times as each Secured
Party, in its sole and absolute discretion, deems advisable, without in any way
or respect impairing, affecting, reducing or releasing such Guarantor from its
Guarantor’s Obligations, and each Guarantor hereby consents to each and all of
the foregoing events or occurrences.
 
(b)           Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Secured Parties upon
demand by the Administrative Agent to such Guarantor without the Administrative
Agent being required, such Guarantor expressly waiving to the extent permitted
by law any right it may have to require the Administrative Agent, to (i)
prosecute collection or seek to enforce or resort to any remedies against the
Borrower or any other Guarantor or any other guarantor of the Guaranteed
Liabilities, or (ii) seek to enforce or resort to any remedies with respect to
any security interests, Liens or encumbrances granted to the Administrative
Agent or any Lender or other party to a Related Agreement by the Borrower, any
other Guarantor or any other Person on account of the Guaranteed Liabilities or
any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO
BY SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.
 
(c)           Each Guarantor further agrees that with respect to this Guaranty
Agreement, such Guarantor shall not exercise any of its rights of subrogation,
reimbursement, contribution, indemnity or recourse to security for the
Guaranteed Liabilities until 91 days immediately following the Facility
Termination Date shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its
assets.  If an amount shall be paid to any Guarantor on account of such rights
at any time prior to termination of this Guaranty Agreement in accordance with
the provisions of Section 22 hereof, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent, for the benefit of the Secured Parties, to be credited and applied upon
the Guarantors’ Obligations, whether matured or unmatured, in accordance with
the terms of the Credit Agreement or otherwise as the Secured Parties may
elect.  The agreements in this subsection shall survive repayment of all of the
Guarantors’ Obligations, the termination or expiration of this Guaranty
Agreement in any manner, including but not limited to termination in accordance
with Section 22 hereof, and occurrence of the Facility Termination Date.
 
10.           Effectiveness; Enforceability.  This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof.  Any claim or
claims that the Secured Parties may at any time hereafter have against a
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Secured Parties by written notice directed to such
Guarantor in accordance with Section 24 hereof.
 
11.           Representations and Warranties.  Each Guarantor warrants and
represents to the Administrative Agent, for the benefit of the Secured Parties,
that (a) it is duly authorized to execute and deliver this Guaranty Agreement
(or the Guaranty Joinder Agreement to which it is a party, as applicable), and
to perform its obligations under this Guaranty Agreement; (b) this Guaranty
Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable) has been duly executed and delivered on behalf of such Guarantor by
its duly authorized representatives; (c) this Guaranty Agreement (and any
Guaranty Joinder Agreement to which such Guarantor is a party) is legal, valid,
binding and enforceable against such Guarantor in accordance with its terms
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and (d) such
Guarantor’s execution, delivery and performance of this Guaranty Agreement (and
any Guaranty Joinder Agreement to which such Guarantor is a party) do not
violate or constitute a breach of (i) any of its Organization Documents, (ii)
any Contractual Obligation to which such Guarantor is a party, or (iii) any Law
to which it or its properties or operations is subject, except, in each case
referred to in clauses (ii) and (iii) where such breach or violation could not
reasonably be expected to have a Material Adverse Effect.
 
12.           Expenses and Indemnity.  Each Guarantor agrees to be jointly and
severally liable for all reasonable and documented out-of-pocket fees and
expenses, including reasonable Attorneys’ Costs, incurred by any Secured Party
in connection with the enforcement of this Guaranty Agreement, whether or not
suit is brought (including the fees, charges and disbursements of one counsel
for the Administrative Agent, and all Secured Parties and, if necessary, one
firm of local counsel in each appropriate jurisdiction (and shall not include,
for the avoidance of doubt, the allocated cost of internal counsel) and, in the
case of an actual or perceived conflict of interests where the Secured Party
affected by such conflict informs the Borrower of such conflict, such Secured
Party’s own counsel after receipt of the Borrower’s consent, which consent shall
not be unreasonably withheld or delayed).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
13.           Reinstatement.  Each Guarantor agrees that this Guaranty Agreement
shall continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.
 
14.           Attorney-in-Fact.  To the extent permitted by law, each Guarantor
hereby appoints the Administrative Agent, for the benefit of the Secured
Parties, as such Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.
 
15.           Reliance.  Each Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Secured Parties, that:  (a) such
Guarantor has adequate means to obtain on a continuing basis (i) from the
Borrower, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Guaranty Joinder Agreement (“Other Information”), and has adequate
access to the Loan Parties’ books and records and to such Other Information; (b)
such Guarantor is not relying on any Secured Party or its or their employees,
directors, agents or other representatives or Affiliates, to provide any such
information, now or in the future; (c) such Guarantor has been furnished with
and reviewed the terms of the Credit Agreement and such other Loan Documents and
Related Agreements as it has requested, is executing this Guaranty Agreement (or
the Guaranty Joinder Agreement to which it is a party, as applicable) freely and
deliberately, and understands the obligations and financial risk undertaken by
providing this Guaranty Agreement (and any Guaranty Joinder Agreement); (d) such
Guarantor has relied solely on the Guarantor’s own independent investigation,
appraisal and analysis of the Borrower and the other Loan Parties, such Persons’
financial condition and affairs, the Other Information, and such other matters
as it deems material in deciding to provide this Guaranty Agreement (and any
Guaranty Joinder Agreement) and is fully aware of the same; and (e) such
Guarantor has not depended or relied on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning the Borrower or the Borrower’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty Agreement (and any Guaranty Joinder Agreement), or for
any counseling, guidance, or special consideration or any promise therefor with
respect to such decision.  Each Guarantor agrees that no Secured Party has any
duty or responsibility whatsoever, now or in the future, to provide to such
Guarantor any information concerning the Borrower or any other Loan Party or
such Persons’ financial condition and affairs, or any Other Information, other
than as expressly provided herein, and that, if such Guarantor receives any such
information from any Secured Party or its or their employees, directors, agents
or other representatives or Affiliates, such Guarantor will independently verify
the information and will not rely on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, with
respect to such information.
 
16.           Rules of Interpretation.  The rules of interpretation contained in
Article I of the Credit Agreement shall be applicable to this Guaranty Agreement
and each Guaranty Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any extension of credit referred to herein or
guaranteed hereby.
 
17.           Entire Agreement.  This Guaranty Agreement and each Guaranty
Joinder Agreement, together with the Credit Agreement and other Loan Documents,
constitute and express the entire understanding between the parties hereto with
respect to the subject matter hereof, and supersede all prior negotiations,
agreements, understandings, inducements, commitments or conditions, express or
implied, oral or written, except as herein contained.  The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.  Except as provided in Section 22,
neither this Guaranty Agreement nor any Guaranty Joinder Agreement nor any
portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Credit Agreement.
 
18.           Binding Agreement; Assignment.  This Guaranty Agreement, each
Guaranty Joinder Agreement and the terms, covenants and conditions hereof and
thereof, shall be binding upon and inure to the benefit of the parties hereto
and thereto, and to their respective heirs, legal representatives, successors
and assigns; provided, however, that no Guarantor shall be permitted to assign
any of its rights, powers, duties or obligations under this Guaranty Agreement,
any Guaranty Joinder Agreement or any other interest herein or therein except as
expressly permitted herein or in the Credit Agreement.  Without limiting the
generality of the foregoing sentence of this Section 18, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof concerning assignments and
participations.  All references herein to the Administrative Agent shall include
any successor thereof.
 
19.           Secured Cash Management Agreements and Secured Hedging
Agreements.  No Secured Party (other than the Administrative Agent) that obtains
the benefit of this Guaranty Agreement shall have any right to notice of any
action or to consent to, direct or object to any action hereunder (including the
release, impairment or modification of any Guarantors’ Obligations or security
therefor) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Guaranty Agreement to the contrary, the Administrative Agent
shall only be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, the Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements to the extent
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as it may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.  Each Secured
Party not a party to the Credit Agreement that obtains the benefit of this
Guaranty Agreement shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.
 
20.           Severability.  If any provision of this Guaranty Agreement is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Guaranty Agreement shall not
be affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
21.           Counterparts.  This Guaranty Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty Agreement to produce or account for more than one such counterpart
executed by any Guarantor against whom enforcement is sought.  Without limiting
the foregoing provisions of this Section 21, the provisions of Section 10.10 of
the Credit Agreement shall be applicable to this Guaranty Agreement.
 
22.           Termination.  Subject to reinstatement pursuant to Section 13
hereof, this Guaranty Agreement and each Guaranty Joinder Agreement, and all of
the Guarantors’ Obligations hereunder (excluding those Guarantors’ Obligations
relating to Guaranteed Liabilities that expressly survive such termination)
shall terminate on the Facility Termination Date; provided, however, that any
Guarantor shall be automatically released from its Guarantor’s Obligations and
this Guaranty Agreement if such Guarantor ceases to be a Subsidiary after the
date hereof in accordance with the terms of the Credit Agreement.  At the
request of any Guarantor or the Borrower following any such termination or
release, the Administrative Agent shall execute and deliver to such Guarantor or
the Borrower such documents as such Guarantor or such Borrower shall reasonably
request to evidence such termination or release.
 
23.           Remedies Cumulative; Late Payments.  All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Secured Party provided by law or under the
Credit Agreement, the other Loan Documents or other applicable agreements or
instruments.  The making of the Loans and other Credit Extensions pursuant to
the Credit Agreement and other Related Agreements shall be conclusively presumed
to have been made or extended, respectively, in reliance upon each Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof.  Upon the
request of the Required Lenders, any amounts not paid when due under this
Guaranty Agreement shall bear interest at the Default Rate.
 
24.           Notices.  Any notice required or permitted hereunder or under any
Guaranty Joinder Agreement shall be given, (a) with respect to each Guarantor,
at the address of the Borrower indicated in Schedule 10.02 of the Credit
Agreement and (b) with respect to the Administrative Agent or any other Secured
Party, at the Administrative Agent’s address indicated in Schedule 10.02 of the
Credit Agreement.  All such addresses may be modified, and all such notices
shall be given and shall be effective, as provided in Section 10.02 of the
Credit Agreement for the giving and effectiveness of notices and modifications
of addresses thereunder.
 
25.           Joinder. Each Person that shall at any time execute and deliver to
the Administrative Agent a Guaranty Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Guarantor,
and all references herein and in the other Loan Documents to the Guarantors or
to the parties to this Guaranty Agreement shall be deemed to include such Person
as a Guarantor hereunder.
 
26.           Governing Law; Jurisdiction; Etc.
 
(a)           THIS GUARANTY AGREEMENT AND EACH GUARANTY JOINDER AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
 
(b)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY AGREEMENT OR ANY GUARANTY
JOINDER AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT AGAINST ANY GUARANTOR
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 24.  NOTHING IN THIS GUARANTY
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
27.           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
[Signature pages follow.]
 

F-
Form of Guaranty
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.


GUARANTORS:
 
CABOT MICROELECTRONICS GLOBAL CORPORATION,
as a Guarantor
 
By:_______________________________________
Name:           ____________________________________
Title:           ____________________________________
 
CABOT MICROELECTRONICS POLISHING CORPORATION,
as a Guarantor
 
By:_______________________________________
Name:           ____________________________________
Title:           ____________________________________
 
QED TECHNOLOGIES INTERNATIONAL, INC.,
as a Guarantor
 
By:_______________________________________
Name:           ____________________________________
Title:           ____________________________________

F-
Form of Guaranty
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., as Administrative
Agent
 
By:_______________________________________
Name:           Denise J. Jones
Title:           Assistant Vice President

F-
Form of Guaranty
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
[FORM OF]
 
GUARANTY JOINDER AGREEMENT
 
THIS GUARANTY JOINDER AGREEMENT dated as of _____________, 20__ (this “Guaranty
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Guarantor”), in favor of BANK OF AMERICA, N.A.,
in its capacity as administrative agent (the “Administrative Agent”) for the
Secured Parties (as defined in the Guaranty Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings provided
therefor in such Guaranty Agreement or, if not defined therein, in the Credit
Agreement referenced below).
 
RECITALS:
 
A.           Cabot Microelectronics Corporation, a Delaware corporation (the
“Borrower”), the lenders party thereto and the Administrative Agent are party to
that certain Credit Agreement dated as of February 13, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).
 
B.           Certain Subsidiaries of the Borrower are party to that certain
Guaranty Agreement dated as of February 13, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty Agreement”).
 
C.           The Joining Guarantor is a Domestic Subsidiary of the Borrower and
is required by the terms of the Credit Agreement to be joined as a party to the
Guaranty Agreement as a “Guarantor” thereunder.
 
D.           The Joining Guarantor will materially benefit directly and
indirectly from the making and maintenance of the extensions of credit made from
time to time under the Credit Agreement, Secured Cash Management Agreements and
Secured Hedge Agreements.
 
In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Guarantor hereby agrees as
follows:
 
1.           Joinder. The Joining Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Guaranty Agreement as a Guarantor and
agrees to be bound by all the terms, conditions, obligations, liabilities and
undertakings of each Guarantor or to which each Guarantor is subject thereunder,
including without limitation the joint and several, unconditional, absolute,
continuing and irrevocable guarantee to the Administrative Agent for the benefit
of the Secured Parties of the payment and performance in full of the Guaranteed
Liabilities whether now existing or hereafter arising, all with the same force
and effect as if the Joining Guarantor were a signatory to the Guaranty
Agreement.
 
2.           Affirmations.  The Joining Guarantor hereby acknowledges and
reaffirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Guarantor contained in the Guaranty Agreement.
 
3.           Severability.  If any provision of this Guaranty Joinder Agreement
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Guaranty Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
4.           Counterparts.  This Guaranty Joinder Agreement may be executed in
any number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Guarantor.  Without limiting the foregoing
provisions of this Section 4, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Guaranty Joinder Agreement.
 
5.           Delivery.  The Joining Guarantor hereby irrevocably waives notice
of acceptance of this Guaranty Joinder Agreement and acknowledges that the
Guaranteed Liabilities are and shall be deemed to be incurred, and credit
extensions under the Loan Documents, Secured Cash Management Agreements and
Secured Hedge Agreements made and maintained, in reliance on this Guaranty
Joinder Agreement and the Joining Guarantor’s joinder as a party to the Guaranty
Agreement as herein provided.
 
6.           Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The
provisions of Sections 26 and 27 of the Guaranty Agreement are hereby
incorporated by reference as if fully set forth herein.
 


 
[Signature page follows.]
 

F-
Form of Guaranty
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered this
Guaranty Joinder Agreement as of the day and year first written above.
 
JOINING GUARANTOR:
 
__________________________________________
 
By:_______________________________________
Name:           ____________________________________
Title:           ____________________________________
 
.
 

F-
Form of Guaranty
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF PLEDGE AGREEMENT
 
PLEDGE AGREEMENT


 
THIS PLEDGE AGREEMENT dated as of February 13, 2012 (this “Pledge Agreement”),
is being entered into among CABOT MICROELECTRONICS CORPORATION, a Delaware
corporation (the “Borrower”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF THE
BORROWER AND EACH OTHER PERSON THAT SHALL BECOME A PARTY HERETO BY EXECUTION OF
A PLEDGE JOINDER AGREEMENT (each a “Pledgor” and, together with the Borrower,
collectively, the “Pledgors”), and BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for each of the Secured
Parties (as defined in the Credit Agreement referenced below).
 
RECITALS:
 
A.           Pursuant to that certain Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Administrative Agent,
Bank of America, N.A., as  L/C Issuer, and the lenders now or hereafter party
thereto (the “Lenders”),  the Lenders have agreed to provide to the Borrower a
term loan facility and a revolving credit facility with letter of credit, swing
line and multicurrency sublimits.
 
B.           Certain additional extensions of credit may be made from time to
time for the benefit of the Pledgors pursuant to certain Secured Cash Management
Agreements and Secured Hedge Agreement (each as defined in the Credit
Agreement).
 
C.           It is a condition precedent to the Secured Parties’ obligations to
make and maintain such extensions of credit that the Pledgors shall have
executed and delivered this Pledge Agreement to the Administrative Agent.
 
In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the parties hereto agree as follows:
 
1.           Certain Definitions.  All capitalized terms used but not otherwise
defined herein shall have the meanings assigned thereto in the Credit
Agreement.  Terms used in this Pledge Agreement that are not otherwise expressly
defined herein or in the Credit Agreement, and for which meanings are provided
in the Uniform Commercial Code of the State of New York (the “UCC”), shall have
such meanings unless the context requires otherwise.  In addition, for purposes
of this Pledge Agreement, the following terms have the following definitions:
 
“Direct Foreign Subsidiary” means any Foreign Subsidiary if Equity Interests
representing more than 50% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Equity
Interests of such Person are owned by the Borrower, a Domestic Subsidiary or any
combination thereof.
 
“Voting Equity Interest” means, with respect to any Person, the Equity Interests
entitled to vote for members of the board of directors or equivalent governing
body of such Person.
 
2.           Pledge of Pledged Interests; Other Collateral.
 
(a)           Each Pledgor hereby grants as collateral security for the payment,
performance and satisfaction of the Secured Obligations to the Administrative
Agent for the benefit of the Secured Parties a security interest in all of the
following items of property in which such Pledgor now has or may at any time
hereafter acquire an interest or the power to transfer rights therein, and
wheresoever located:
 
(i)           all Equity Interests in all of its Subsidiaries (limited, in the
case of Foreign Subsidiaries, to Equity Interests that, when taken with all
other Equity Interests pledged hereunder, constitute no more than (A) 65% of the
Voting Equity Interests of each Direct Foreign Subsidiary and (B) 100% of the
other Equity Interests of such Pledgor in each Direct Foreign Subsidiary), in
each case, whether now existing or hereafter created or acquired (collectively,
the “Pledged Interests”), including without limitation the Pledged Interests
more particularly described on Schedule I hereto (as such schedule may be
amended, supplemented or otherwise updated from time to time) (such
Subsidiaries, together with all other Subsidiaries whose Equity Interests may be
required to be subject to this Pledge Agreement from time to time, are referred
to collectively as the “Pledged Subsidiaries”);
 
(ii)           all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (A) declared or distributed in respect of or in exchange
for or on conversion of any Pledged Interest, or (B) by its or their terms
exchangeable or exercisable for or convertible into any Pledged Interest;
 
 
(iii)           subject to clause (i) of this Section 2(a), all other property
of whatever character or description, including money, securities, security
entitlements and other investment property, and general intangibles hereafter
delivered to the Administrative Agent in substitution for or as an addition to
any of the foregoing;
 
(iv)           all securities accounts to which may at any time be credited any
or all of the foregoing or any proceeds thereof and all certificates and
instruments representing or evidencing any of the foregoing or any proceeds
thereof; and
 
(v)           all proceeds of any of the foregoing.
 
All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses (i)
through (v) of this Section 2 are herein collectively referred to as the
“Collateral.”  Notwithstanding anything to the contrary, no pledge or security
interest is created hereby in, and the Collateral shall not include, (i) any
property (including capital stock) that would be excluded pursuant to the
definition of Excluded Assets (as defined in the Security Agreement), (ii) any
property excluded from the definition of Pledged Interests, (iii) any assets
(including capital stock) to the extent that such grant of a security interest
is prohibited by any applicable law, treaty, rule or regulation, or (iv) any
interest in a joint venture or non-wholly owned Subsidiary to the extent and for
so long as the attachment of the security interest created hereby therein would
violate any joint venture agreement, organization document, shareholders
agreement or equivalent agreement relating to such joint venture or non-wholly
owned Subsidiary.
 
(b)           Subject to any other provision of this Pledge Agreement, each
Pledgor agrees to deliver all certificates, instruments or other documents
representing any Collateral to the Administrative Agent at such location as the
Administrative Agent shall from time to time designate by written notice
pursuant to Section 23 for its custody at all times until termination of this
Pledge Agreement, together with such instruments of assignment and transfer as
reasonably requested by the Administrative Agent.
 
(c)           Each Pledgor agrees to execute and deliver, or cause to be
executed and delivered by other Persons, at such Pledgor’s expense, all share
certificates, documents, instruments, agreements, financing statements (and
amendments thereto and continuations thereof), assignments, control agreements,
or other writings as the Administrative Agent may reasonably request from time
to time to carry out the terms of this Pledge Agreement or to protect or enforce
the Lien and security interest in the Collateral hereunder granted to the
Administrative Agent for the benefit of the Secured Parties and further agrees
to do and cause to be done upon the Administrative Agent’s reasonable request,
at such Pledgor’s expense, all things reasonably determined by the
Administrative Agent to be reasonably necessary or advisable to perfect and keep
in full force and effect the Lien in the Collateral hereunder granted to the
Administrative Agent for the benefit of the Secured Parties, including the
prompt payment of all out-of-pocket fees and expenses incurred in connection
with any filings made to perfect or continue the Lien and security interest in
the Collateral hereunder granted in favor of the Administrative Agent for the
benefit of the Secured Parties.
 
(d)           All filing fees, advances, charges, costs and expenses, including
all reasonable and documented fees and expenses of one firm of counsel
(collectively, “Attorneys’ Costs”) (and, in the case of an actual conflict of
interest where any of the Administrative Agent or any Lender, as applicable,
affected by such conflict informs the Borrower of such conflict and thereafter,
after receipt of the Borrower’s consent (such consent not to be unreasonably
withheld, delayed or conditioned), retains its own counsel, of another firm of
counsel for such affected Administrative Agent or Lender as applicable)),
incurred or paid by the Administrative Agent or any Lender in exercising any
right, power or remedy conferred by this Pledge Agreement, or in the enforcement
thereof, shall become a part of the Secured Obligations secured hereunder and
shall be paid to the Administrative Agent for the benefit of the Secured Parties
by the Pledgor in respect of which the same was incurred not later than ten (10)
Business Days following demand therefor, and any amounts not so paid on demand
(in addition to other rights and remedies resulting from such nonpayment) shall
bear interest from the eleventh day after the date of demand until paid in full
at the Default Rate.
 
(e)           Each Pledgor agrees to maintain on its own books and records, the
interest of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.           Status of Pledged Interests. Each Pledgor hereby represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:
 
(a)           All of the Pledged Interests are, as of the date of execution of
this Pledge Agreement or Pledge Joinder Agreement by each Pledgor pledging such
Pledged Interests (such date as applicable with respect to each Pledgor, its
“Applicable Date”), and shall at all times thereafter be validly issued and
outstanding, fully paid and non-assessable and constitute (i) 65% of the issued
and outstanding Voting Equity Interests (or if any Pledgor shall own less than
65% of such Voting Equity Interests, then 100% of the Voting Equity Interests
owned by such Pledgor) and 100% of the other issued and outstanding Equity
Interests of each Direct Foreign Subsidiary constituting a Pledged Subsidiary
and (ii) all of the issued and outstanding Equity Interests of all other
Domestic Subsidiaries constituting Pledged Subsidiaries, and are, as of the date
hereof, accurately described on Schedule I.
 
(b)           Each Pledgor is at its Applicable Date and shall at all times
thereafter (subject to Dispositions permitted under the Credit Agreement) be the
sole registered and record and beneficial owner of the Pledged Interests, free
and clear of all Liens, charges, equities, options, hypothecations, encumbrances
and restrictions on pledge or transfer, including transfer of voting rights
(other than the pledge hereunder, any Permitted Liens and applicable
restrictions pursuant to federal, state and applicable foreign securities laws).
 
(c)           At no time shall any Pledged Interests (i) be held or maintained
in the form of a security entitlement or credited to any securities account and
(ii) which constitute a “security” (or as to which the related Pledged
Subsidiary has elected to have treated as a “security”) under Article 8 of the
UCC (including, for the purposes of this Section, the Uniform Commercial Code of
any other applicable jurisdiction) be maintained in the form of uncertificated
securities.  With respect to Pledged Interests that are “securities” under the
UCC, or as to which the issuer has elected at any time to have such interests
treated as “securities” under the UCC, such Pledged Interests are, and shall at
all times be, represented by the share or membership certificates, if any,
listed on Schedule I hereto, which share or membership certificates, with stock
or membership powers, if any, duly executed in blank by the Pledgor, have been
delivered to the Administrative Agent or are being delivered to the
Administrative Agent simultaneously herewith or, in the case of Additional
Interests as defined in Section 22, shall be delivered pursuant to Section 22.
In addition, with respect to all Pledged Interests, including Pledged Interests
that are not “securities” under the UCC and as to which the applicable Pledged
Subsidiary has not elected to have such interests treated as “securities” under
the UCC, each Pledgor has at its Applicable Date authorized the Administrative
Agent (or has previously authorized the Administrative Agent or, in the case of
Additional Interests, shall authorize pursuant to Section 22) to file Uniform
Commercial Code financing statements (or appropriate amendments thereto) duly
authorized naming such Pledgor as “debtor” and naming the Administrative Agent
for the benefit of the Secured Parties as “secured party,” in form, substance
and number sufficient in the reasonable opinion of the Administrative Agent to
be filed in all UCC filing offices and in all jurisdictions in which filing is
necessary or advisable to perfect in favor of the Administrative Agent for the
benefit of the Secured Parties the Lien on such Pledged Interests, together with
all required filing fees.  Without limiting the foregoing provisions of this
Section 3(c), with respect to any Pledged Interests issued by any Direct Foreign
Subsidiary, each Pledgor shall, upon the reasonable request of the
Administrative Agent, deliver or cause to be delivered, (i) in addition to or in
substitution for all or any of the foregoing items, as the Administrative Agent
may elect, such other instruments, certificates, agreements, notices, filings,
and other documents, and take or cause to be taken such other action, as the
Administrative Agent may reasonably determine to be necessary or advisable under
the laws of the jurisdiction of formation of such Direct Foreign Subsidiary, to
grant, perfect and protect as a first priority lien in such Collateral in favor
of the Administrative Agent for the benefit of the Secured Parties, and (ii) an
opinion of counsel reasonably acceptable in form and substance to the
Administrative Agent issued by a law firm licensed to practice law in such
foreign jurisdiction, addressing with respect to such Pledged Interests the
opinions, assumptions and qualifications similar to those contained in the
opinions of counsel delivered pursuant to the Post-Closing Agreement or as
otherwise customary in the applicable jurisdiction.
 
(d)           It has full corporate, limited liability company or partnership
(as applicable) power, legal right and lawful authority to execute this Pledge
Agreement (and any Pledge Joinder Agreement applicable to it) and to pledge,
assign and transfer its Pledged Interests in the manner and form hereof.
 
(e)           The pledge, assignment and delivery of its Pledged Interests
(along with undated stock or membership powers executed in blank (in the case of
Pledged Interests that are certificated, if any), financing statements and other
agreements referred to in Section 3(c) hereof) to the Administrative Agent for
the benefit of the Secured Parties pursuant to this Pledge Agreement (or any
Pledge Joinder Agreement) creates or continues, as applicable, a valid and
perfected first priority security interest (subject to Permitted Liens) in such
Pledged Interests in favor of the Administrative Agent for the benefit of the
Secured Parties, securing the payment of the Secured Obligations, assuming, (i)
in the case of the Pledged Interests which constitute certificated “securities”
under the UCC (including, for the  purposes of this Section, the Uniform
Commercial Code of any other applicable jurisdiction), the Administrative Agent
has taken delivery of the certificates representing such Pledged Interests in
registered form, indorsed in blank by an effective indorsement or accompanied by
undated stock or membership powers executed in blank and has maintained
continuous and uninterrupted possession thereof and (ii) in the case of all
other Pledged Interests, the proper filing of financing statements.  Each
Pledgor will at its own cost and expense defend the Secured Parties’ right,
title and security interest in and to the Collateral against the claims and
demands of all Persons whomsoever.  Each Pledgor will at its own cost and
expense defend the Secured Parties’ right, title and security interest in and to
the Collateral against the claims and demands of all Persons whomsoever.
 
(f)           Except as permitted under the Credit Agreement, none of the
Pledged Interests (nor any right, title or interest therein or thereto) shall be
sold, transferred or assigned without the Administrative Agent’s prior written
consent, which may be withheld for any reason.
 
(g)           It shall at all times cause the Pledged Interests of such Pledgor
that constitute “securities” (or as to which the issuer elects to have treated
as “securities”) under the UCC to be represented by the certificates now and
hereafter delivered to the Administrative Agent in accordance with Sections 2, 3
and 22 hereof and that, except to the extent permitted by the Credit Agreement,
it shall cause each of the Pledged Subsidiaries as to which it is the Pledgor
not to issue any Equity Interests, or securities convertible into, or
exchangeable or exercisable for, Equity Interests, at any time during the term
of this Pledge Agreement unless the Pledged Interests of such Pledged Subsidiary
are issued solely to either (i) such Pledgor who shall promptly comply with
Sections 3 and 22 hereof with respect to such property or (ii) the Borrower or
another Loan Party (which such Loan Party shall, if applicable and as soon as
practicable, but in any event within thirty (30) days or such longer period as
the Administrative Agent may agree in its sole discretion, become a party hereto
in accordance with Section 24) who shall pledge such additional Equity Interests
to the Administrative Agent for the benefit of the Secured Parties pursuant to
Section 22 or Section 24 hereof, as applicable, on substantially identical terms
as are contained herein and deliver or cause to be delivered the appropriate
documents described in Section 3(c) hereof to the Administrative Agent and take
such further actions as the Administrative Agent may reasonably deem necessary
in order to perfect a first priority security interest (subject to Permitted
Liens) in such Equity Interests.
 
(h)           As of its Applicable Date, the exact legal name and address, type
of Person, jurisdiction of formation, jurisdiction of formation identification
number (if any), and location of the chief executive office of such Pledgor are
as specified on Schedule II (as such schedule may be amended, supplemented or
otherwise updated from time to time) attached hereto.  No Pledgor shall change
its name, jurisdiction of formation (whether by reincorporation, merger or
otherwise), or the location of its chief executive office, except upon giving
not less than ten days’ prior written notice to the Administrative Agent and
taking or causing to be taken all such action at such Pledgor’s expense as may
be reasonably requested by the Administrative Agent to perfect or maintain the
perfection of the Lien of the Administrative Agent in Collateral.
 
4.           Preservation and Protection of Collateral.
 
(a)           The Administrative Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, or
otherwise, beyond the use of reasonable care in the custody and preservation
thereof while in its possession.
 
(b)           Each Pledgor agrees to pay when due all obligations to the extent
required by the Credit Agreement.  Upon the failure of any Pledgor to so pay or
contest such taxes, charges, Liens or assessments, or upon the failure of any
Pledgor to pay any amount due pursuant to Section 2(c), the Administrative Agent
at its option may pay or contest any of them (the Administrative Agent having
the right in it reasonable discretion to determine the legality or validity and
the amount necessary to discharge such taxes, charges, Liens or assessments) but
shall not have any obligation to make any such payment or contest.  All sums so
disbursed by the Administrative Agent, including Attorneys’ Costs, court costs,
expenses and other charges related thereto, shall be payable on demand by the
applicable Pledgor to the Administrative Agent and shall be additional Secured
Obligations secured by the Collateral, and any amounts not so paid on demand (in
addition to other rights and remedies resulting from such nonpayment) shall bear
interest from the date of demand until paid in full at the Default Rate.
 
(c)           Each Pledgor hereby (i) irrevocably authorizes the Administrative
Agent to file (with, or to the extent permitted by applicable law, without the
signature of such Pledgor appearing thereon) financing statements (including
amendments thereto and continuations and copies thereof) showing such Pledgor as
“debtor” at such time or times and in all filing offices as the Administrative
Agent may from time to time determine to be necessary or advisable to perfect or
protect the rights of the Administrative Agent and the Secured Parties
hereunder, or otherwise to give effect to the transactions herein contemplated,
and (ii) irrevocably ratifies and acknowledges all such actions taken by or on
behalf of the Administrative Agent prior to the Applicable Date.
 
5.           Default.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent is given full power and authority,
upon giving the applicable Pledgors seven Business Days’ written notice, to
sell, assign, deliver or collect the whole or any part of the Collateral, or any
substitute therefor or any addition thereto, in one or more sales, with or
without any previous demands or demand of performance or, to the extent
permitted by law, notice or advertisement, in such order as the Administrative
Agent may elect; and any such sale may be made either at public or private sale
at the Administrative Agent’s place of business or elsewhere, either for cash or
upon credit or for future delivery, at such price or prices as the
Administrative Agent may reasonably deem fair; and the Administrative Agent or
any other Secured Party may be the purchaser of any or all Collateral so sold
and hold the same thereafter in its own right free from any claim of any Pledgor
or right of redemption.  Demands of performance, advertisements and presence of
property and sale and notice of sale are hereby waived to the extent permissible
by law.  Any sale hereunder may be conducted by an auctioneer or any officer or
agent of the Administrative Agent.  Each Pledgor recognizes that the
Administrative Agent may be unable to effect a public sale of the Collateral by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Securities Act”), and applicable state law, and may be otherwise
delayed or adversely affected in effecting any sale by reason of present or
future restrictions thereon imposed by governmental authorities, and that as a
consequence of such prohibitions and restrictions the Administrative Agent may
be compelled (i) to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof, or (ii) to seek regulatory approval of any
proposed sale or sales, or (iii) to limit the amount of Collateral sold to any
Person or group.  Each Pledgor agrees and acknowledges that private sales so
made may be at prices and upon terms less favorable to such Pledgor than if such
Collateral was sold either at public sales or at private sales not subject to
other regulatory restrictions, and that the Administrative Agent has no
obligation to delay the sale of any of the Collateral for the period of time
necessary to permit the Pledged Subsidiary to register or otherwise qualify the
Collateral, even if such Pledged Subsidiary would agree to register or otherwise
qualify such Collateral for public sale under the Securities Act or applicable
state law.  Each Pledgor further agrees, to the extent permitted by applicable
law, that the use of private sales made under the foregoing circumstances to
dispose of the Collateral shall be deemed to be dispositions in a commercially
reasonable manner.  Each Pledgor hereby acknowledges that a ready market may not
exist for the Pledged Interests if they are not traded on a national securities
exchange or quoted on an automated quotation system and agrees and acknowledges
that in such event the Pledged Interests may be sold for an amount less than a
pro rata share of the fair market value of the Pledged Subsidiary’s assets minus
its liabilities.  In addition to the foregoing, the Secured Parties may exercise
such other rights and remedies as may be available under the Loan Documents, at
law (including without limitation the UCC) or in equity.
 
6.           Proceeds of Sale.  The net cash proceeds resulting from the
collection, liquidation, sale, or other disposition of the Collateral shall be
applied first to the expenses (including all Attorneys’ Costs) of retaking,
holding, storing, processing and preparing for sale, selling, collecting,
liquidating and the like, and then to the satisfaction of all Secured
Obligations in accordance with the terms of Section 8.03 of the Credit
Agreement.  Each Pledgor shall be liable to the Administrative Agent, for the
benefit of the Secured Parties, and shall pay to the Administrative Agent, for
the benefit of the Secured Parties, on demand any deficiency which may remain
after such sale, disposition, collection or liquidation of the Collateral.
 
7.           Presentments, Demands and Notices.  The Administrative Agent shall
not be under any duty or obligation whatsoever to make or give any presentments,
demands for performances, notices of nonperformance, protests, notice of protest
or notice of dishonor in connection with any obligations or evidences of
indebtedness held thereby as collateral, or in connection with any obligations
or evidences of indebtedness which constitute in whole or in part the Secured
Obligations secured hereunder.
 
8.           Attorney-in-Fact.  Each Pledgor hereby appoints the Administrative
Agent as such Pledgor’s attorney-in-fact for the purposes of carrying out the
provisions of this Pledge Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.  Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right and power to receive,
endorse and collect all checks and other orders for the payment of money made
payable to any Pledgor representing any dividend, interest payment, principal
payment or other distribution payable or distributable in respect to the
Collateral or any part thereof and to give full discharge for the same.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
9.           Reinstatement.  The granting of a security interest in the
Collateral and the other provisions hereof shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Secured
Obligations is rescinded or must otherwise be returned by any Secured Party or
is repaid by any Secured Party in whole or in part in good faith settlement of a
pending or threatened avoidance claim, whether upon the insolvency, bankruptcy
or reorganization of any Pledgor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 9 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Pledge Agreement in any manner, including but not limited to
termination upon occurrence of the Facility Termination Date.
 
10.           Waiver by the Pledgors.  Until such time as this Pledge Agreement
shall terminate in accordance with Section 21 hereof, each Pledgor waives to the
extent permitted by applicable law (a) any right to require any Secured Party or
any other obligee of the Secured Obligations to (i) proceed against any Person
or entity, including without limitation any Loan Party, (ii) proceed against or
exhaust any Collateral or other collateral for the Secured Obligations, or (iii)
pursue any other remedy in its power, (b) any defense arising by reason of any
disability or other defense of any other Person, or by reason of the cessation
from any cause whatsoever of the liability of any other Person or entity, (c)
any right of subrogation, and (d) any right to enforce any remedy which any
Secured Party or any other obligee of the Secured Obligations now has or may
hereafter have against any other Person and any benefit of and any right to
participate in any collateral or security whatsoever now or hereafter held by
the Administrative Agent for the benefit of the Secured Parties.  Each Pledgor
authorizes each Secured Party and each other obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the Loan Documents from time to time
to take and hold security, other than the Collateral herein described, for the
payment of such Secured Obligations or any part thereof, and exchange, enforce,
waive and release the Collateral herein described or any part thereof or any
such other security.
 
The Administrative Agent may at any time deliver (without representation,
recourse or warranty) a Pledgor’s Collateral or any part thereof to such
Pledgor, and the receipt thereof by such Pledgor shall be a complete and full
acquittance for the Collateral so delivered, and the Administrative Agent shall
thereafter be discharged from any liability or responsibility therefor.
 
11.           Dividends and Voting Rights.
 
(a)           All dividends and other distributions with respect to any of the
Pledged Interests shall be subject to the pledge hereunder; provided, however,
that cash dividends and other distributions paid to a Pledgor as record owner of
any Pledged Interests, to the extent permitted by the Credit Agreement to be
declared and paid, may be retained by such Pledgor so long as no Event of
Default shall have occurred and be continuing, in each case free and clear from
any Liens hereunder.
 
(b)           So long as no Event of Default shall have occurred and be
continuing, the registration of the Collateral in the name of a Pledgor as
record and beneficial owner shall not be changed and such Pledgor shall be
entitled to exercise all voting, consent, approval and other rights and powers
pertaining to the Collateral for all purposes not inconsistent with the terms of
the Loan Documents.
 
(c)           Upon the occurrence and during the continuance of any Event of
Default, after the Administrative Agent shall have notified the Pledgors, all
rights of the Pledgors to receive and retain cash dividends and other
distributions upon the Collateral pursuant to subsection (a) above shall cease
and shall thereupon be vested in the Administrative Agent for the benefit of the
Secured Parties, and each Pledgor shall promptly deliver, or shall cause to be
promptly delivered, all such cash dividends and other distributions with respect
to the Pledged Interests to the Administrative Agent (together, if the
Administrative Agent shall request, with the documents described in Sections
2(c) and 3(c) hereof or other negotiable documents or instruments so
distributed) to be held by it hereunder or, at the option of the Administrative
Agent, to be applied to the Secured Obligations.  Pending delivery to the
Administrative Agent of such property, each Pledgor shall keep such property
segregated from its other property and shall be deemed to hold the same in trust
for the benefit of the Secured Parties.
 
(d)           Upon the occurrence and during the continuance of any Event of
Default, at the option of the Administrative Agent, after the Administrative
Agent shall have notified the Pledgors, all rights of each of the Pledgors to
exercise the voting, approval or consensual rights and powers which it is
authorized to exercise pursuant to subsection (b) above shall cease and the
Administrative Agent may thereupon (but shall not be obligated to) cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Secured Parties and/or exercise such
voting, approval or consensual rights and powers as appertain to ownership of
such Collateral, and to that end each Pledgor hereby appoints the Administrative
Agent as its proxy, with full power of substitution, to vote and exercise all
other rights as a shareholder with respect to such Pledged Interests hereunder
upon the occurrence and during the continuance of any Event of Default, which
proxy is coupled with an interest and is irrevocable until the Facility
Termination Date, and each Pledgor hereby agrees to provide such further proxies
as the Administrative Agent may request; provided, however, that the
Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.
 
12.           Continued Powers.  Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time, subject to the terms herein, irrespective of the fact
that any of the Secured Obligations or any part thereof may have become barred
by any statute of limitations or that any part of the liability of any Pledgor
may have ceased.
 
13.           Other Rights.  The rights, powers and remedies given to the
Administrative Agent for the benefit of the Secured Parties by this Pledge
Agreement shall be in addition to all rights, powers and remedies given to the
Administrative Agent or any Secured Party under any Loan Document or by virtue
of any statute or rule of law.  Any forbearance or failure or delay by the
Administrative Agent in exercising any right, power or remedy hereunder shall
not be deemed to be a waiver of such right, power or remedy, and any single or
partial exercise of any right, power or remedy hereunder shall not preclude the
further exercise thereof; and every right, power and remedy of the Secured
Parties shall continue in full force and effect until such right, power or
remedy is specifically waived in accordance with the terms of the Credit
Agreement or this Pledge Agreement, as applicable.
 
14.           Anti-Marshaling Provisions.  The right is hereby given by each
Pledgor to the Administrative Agent, for the benefit of the Secured Parties, to
make releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority of the
Liens and security interests in the remaining Collateral conferred hereunder,
nor release any Pledgor from personal liability for the Secured
Obligations.  Notwithstanding the existence of any other security interest in
the Collateral held by the Administrative Agent, for the benefit of the Secured
Parties, the Administrative Agent shall have the right to determine the order in
which any or all of the Collateral shall be subjected to the remedies provided
in this Pledge Agreement.  Each Pledgor hereby waives any and all right to
require the marshaling of assets in connection with the exercise of any of the
remedies permitted by applicable law or provided herein or in any Loan Document.
 
15.           Entire Agreement.  This Pledge Agreement and each Pledge Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitute and express the entire understanding between the parties hereto with
respect to the subject matter hereof, and supersede all prior negotiations,
agreements and understandings, inducements, commitments or conditions, express
or implied, oral or written, except as herein contained.  The express terms
hereof and of the Pledge Joinder Agreements control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof and
thereof.  Neither this Pledge Agreement nor any Pledge Joinder Agreement nor any
portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Credit Agreement.
 
16.           Further Assurances.  Each Pledgor agrees at its own expense to do
such further acts and things, and to execute and deliver, and cause to be
executed and delivered as may be necessary or advisable to give effect thereto,
such additional conveyances, assignments, financing statements, control
agreements, documents, certificates, stock powers, agreements and instruments,
as the Administrative Agent may at any time reasonably request in connection
with the administration or enforcement of this Pledge Agreement or any Pledge
Joinder Agreement or related to the Collateral or any part thereof or in order
better to assure and confirm unto the Administrative Agent its rights, powers
and remedies for the benefit of the Secured Parties hereunder or
thereunder.  Each Pledgor hereby consents and agrees that the Pledged
Subsidiaries and all other Persons shall be entitled to accept the provisions
hereof and of the Pledge Joinder Agreements as conclusive evidence of the right
of the Administrative Agent, on behalf of the Secured Parties, to exercise its
rights, privileges, and remedies hereunder and thereunder with respect to the
Collateral, notwithstanding any other notice or direction to the contrary
heretofore or hereafter given by any Pledgor or any other Person to any of such
Pledged Subsidiaries or other Persons.
 
17.           Binding Agreement; Assignment.  This Pledge Agreement and each
Pledge Joinder Agreement, and the terms, covenants and conditions hereof and
thereof, shall be binding upon and inure to the benefit of the parties hereto
and thereto, and to their respective successors and assigns, except that no
Pledgor shall be permitted to assign this Pledge Agreement, any Pledge Joinder
Agreement or any interest herein or therein or, except as expressly permitted
herein or in the Credit Agreement, in the Collateral, or any part thereof or
interest therein, or otherwise pledge, encumber or grant any option with respect
to the Collateral, or any part thereof, or any cash or property held by the
Administrative Agent as Collateral under this Pledge Agreement.  Without
limiting the generality of the foregoing sentence of this Section 17, any Lender
may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof (concerning
assignments and participations).  All references herein to the Administrative
Agent and to the Secured Parties shall include any successor thereof or
permitted assignee, and any other obligees from time to time of the Secured
Obligations.
 
18.           Secured Cash Management Agreements and Secured Hedging
Agreements.  No Secured Party (other than the Administrative Agent) that obtains
the benefit of this Pledge Agreement shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as Secured Party and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Pledge Agreement to the contrary, the Administrative
Agent shall only be required to verify the payment of, or that other
satisfactory arrangement have been made with respect to, the Secured Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements to
the extent the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as it may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.  Each
Secured Party not a party to the Credit Agreement that obtains the benefit of
this Pledge Agreement shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.
 
19.           Severability.  If any provision of this Pledge Agreement is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Pledge Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
20.           Counterparts.  This Pledge Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought.  Without limiting the foregoing provisions
of this Section 20, the provisions of Section 10.10 of the Credit Agreement
shall be applicable to this Pledge Agreement.
 
21.           Termination.  (a) Subject to the provisions of Section 9, this
Pledge Agreement and each Pledge Joinder Agreement, and all obligations of the
Pledgors hereunder (excluding those obligations and liabilities that expressly
survive such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date; and (b)
upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Pledgor, or,
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 10.01 of the
Credit Agreement, the security interest in the Collateral shall be automatically
released.  Upon such termination or release pursuant to clause (a) or (b) of
this Section, the Administrative Agent shall, at the sole expense of the
Pledgors, promptly deliver to the Pledgors the certificates, instruments and
other documents evidencing its Pledged Interests (and any other property
received as a dividend or distribution or otherwise in respect of such Pledged
Interests to the extent then held by the Administrative Agent as additional
Collateral hereunder), together with any cash then constituting the Collateral
not then sold or otherwise disposed of in accordance with the provisions hereof,
and take such further actions at the request of the Pledgors as may be necessary
to effect or evidence the same (including authorizing the Pledgors to file
appropriate financing statement terminations at that time).
 
22.           Additional Interests.  If any Pledgor shall at any time acquire or
hold any additional Pledged Interests, including any Pledged Interests issued by
any Subsidiary not listed on Schedule I hereto which are required to be subject
to a Lien pursuant to this Pledge Agreement by the terms hereof or of any
provision of the Credit Agreement, subject to the limitations set forth in
clause (i) of Section 2(a) hereof (any such Pledged Interests being referred to
herein as the “Additional Interests”), such Pledgor shall deliver to the
Administrative Agent for the benefit of the Secured Parties (a) a Pledge
Agreement Supplement in the form of Exhibit A hereto with respect to such
Additional Interests duly completed and executed by such Pledgor and (b) any
other document required in connection with such Additional Interests as
described in Section 3(c).  Each Pledgor shall comply with the requirements of
this Section 22 as soon as practicable following the acquisition of any such
Additional Interests or, in the case of Additional Interests to which Section
6.12 of the Credit Agreement applies, within the time period specified in such
Section or elsewhere in the Credit Agreement with respect to such Additional
Interests; provided, however, that the failure to comply with the provisions of
this Section 22 shall not impair the Lien on Additional Interests conferred
hereunder.
 
23.           Notices.  Any notice required or permitted hereunder shall be
given (a) with respect to the Borrower and each other Pledgor, at the address of
the Borrower indicated in Schedule 10.02 of the Credit Agreement and (b) with
respect to the Administrative Agent or a Lender, at the Administrative Agent’s
address indicated in Schedule 10.02 of the Credit Agreement.  All such addresses
may be modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.
 
24.           Joinder.  Each Person who shall at any time execute and deliver to
the Administrative Agent a Pledge Joinder Agreement substantially in the form
attached as Exhibit B hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Pledgor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned and pledged to the Administrative Agent for the
benefit of the Secured Parties all Pledged Interests which it has at its
Applicable Date or thereafter acquires any interest or the power to transfer,
and all references herein and in the other Loan Documents to the Pledgors or to
the parties to this Pledge Agreement shall be deemed to include such Person as a
Pledgor hereunder.  Each Pledge Joinder Agreement shall be accompanied by the
Supplemental Schedules (as defined in each such Pledge Joinder Agreement),
appropriately completed with information relating to the Pledgor executing such
Pledge Joinder Agreement and its property. Each of the applicable Schedules
attached hereto shall be deemed amended and supplemented without further action
by such information reflected on the Supplemental Schedules.
 
25.           Rules of Interpretation.  The rules of interpretation contained in
Article I of the Credit Agreement shall be applicable to this Pledge Agreement
and each Pledge Joinder Agreement and are hereby incorporated by reference.  All
representations and warranties contained herein shall survive the delivery of
documents and any Credit Extensions referred to herein or secured hereby.
 
26.           Governing Law; Waivers.
 
(a)           THIS PLEDGE AGREEMENT AND EACH PLEDGE JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT OR
ANY PLEDGE JOINDER AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH PLEDGOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT
AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH PLEDGOR HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
(d)           EACH PLEDGOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 23.  NOTHING IN THIS PLEDGE AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
 
(e)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
[Signature pages follow.]
 

G-
Form of Pledge Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Pledge Agreement on the
day and year first written above.
 
PLEDGORS:
 
CABOT MICROELECTRONICS CORPORATION, as a Pledgor
 
By:______________________________________
 
Name:____________________________________
 
Title:_____________________________________
 
CABOT MICROELECTRONICS GLOBAL CORPORATION, as a Pledgor
 
By:______________________________________
 
Name:____________________________________
 
Title:_____________________________________
 

G-
Form of Pledge Agreement
 
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:______________________________________
 
Name:           Denise J. Jones
 
Title:           Assistant Vice President
 

G-


 
Form of Pledge Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 


 
Name of Pledgor
Name, Jurisdiction of Formation and Type of Entity of Pledged Subsidiary
Class or Type of Pledged Interest
Total Amount of Class or Type of Pledged Interests Authorized
Total Amount of Class or Type Outstanding
Total Amount Pledged
Certificate Number(s) of Pledged Shares (if applicable)
                                                                               
                               


G-


 
Form of Pledge Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 


 
Name and Address of Pledgor
Type of Person
Jurisdiction of Formation
of Pledgor
Jurisdiction of Formation
Identification Number
Address of Chief
Executive Office
                   



 

G-


 
Form of Pledge Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
[FORM OF]
 
PLEDGE AGREEMENT SUPPLEMENT
 
THIS PLEDGE AGREEMENT SUPPLEMENT, dated as of _____________, 20__ (this “Pledge
Agreement Supplement”), is made by _______________________________, a
________________ (the “Pledgor”), in favor of BANK OF AMERICA, N.A., in its
capacity as Administrative Agent (the “Administrative Agent”) for the Secured
Parties (as defined in the Pledge Agreement referenced below; capitalized terms
used but not defined herein shall have the meanings given to such terms in such
Pledge Agreement or, if not defined therein, in the Credit Agreement referenced
below).
 
RECITALS:
 
A.           In connection with that certain Credit Agreement dated as of
February 13, 2012 (as amended, restated, supplemented or otherwise modified from
time to time,  the “Credit Agreement”), among Cabot Microelectronics
Corporation, a Delaware corporation (the “Borrower”), the Administrative Agent
and the lenders now or hereafter party thereto, the Pledgor is party to that
certain Pledge Agreement dated as of February 13, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
among the Borrower, the Pledgor, certain other Subsidiaries of the Borrower from
time to time party thereto and the Administrative Agent.
 
B.           The Pledgor has acquired rights in the Pledged Interests listed on
Annex A to this Supplement (the “Additional Interests”) and desires to pledge,
and evidence its prior pledge, to the Administrative Agent for the benefit of
the Secured Parties all of the Additional Interests in accordance with the terms
of the Credit Agreement and the Pledge Agreement.
 
In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Pledgor hereby agrees as follows:
 
1.           Affirmations.  The Pledgor hereby reaffirms and acknowledges the
pledge and collateral assignment to, and the grant of security interest in, the
Collateral contained in the Pledge Agreement and pledges and collaterally
assigns to the Administrative Agent for the benefit of the Secured Parties, and
grants to the Administrative Agent for the benefit of the Secured Parties a
first priority lien and security interest (subject to Permitted Liens) in, the
Additional Interests and all of the following:
 
(a)           all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (i) declared or distributed in respect of or in exchange
for or on conversion of any or all of the Additional Interests or (ii) by its or
their terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interest;
 
(b)           subject to clause (i) of Section 2(a) of the Pledge Agreement, all
other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing;
 
(c)           all securities accounts to which may at any time be credited any
or all of the foregoing or any proceeds thereof and all certificates and
instruments representing or evidencing any of the foregoing or any proceeds
thereof; and
 
(d)           all proceeds of any of the foregoing.
 
The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Pledge Agreement Supplement that the Additional Interests constitute “Pledged
Interests” under and are subject to the Pledge Agreement, and all such Pledged
Interests, certificates, instruments, cash, securities, interests, dividends,
rights and other property referred to in clauses (a) through (d) above (the
“Additional Collateral”) shall collectively constitute “Collateral” under and
are subject to the Pledge Agreement.  Each of the representations and warranties
with respect to Pledged Interests and Collateral contained in the Pledge
Agreement is hereby made by the Pledgor with respect to the Additional Interests
and the Additional Collateral, respectively.  The Pledgor further represents and
warrants that Annex A attached to this Pledge Agreement Supplement contains a
true, correct and complete description of the Additional Interests, and that all
other documents required to be furnished to the Administrative Agent pursuant to
Section 3(c) of the Pledge Agreement in connection with the Additional
Collateral have been delivered or are being delivered simultaneously herewith to
the Administrative Agent.  The Pledgor further acknowledges that Schedule I to
the Pledge Agreement shall be deemed, as to it, to be supplemented as of the
date hereof to include the Additional Interests as described on Annex A to this
Pledge Agreement Supplement.
 
2.           Governing Law; Waivers. The provisions of Section 26 of the Pledge
Agreement are hereby incorporated by reference as if fully set forth
herein.  The Pledgor irrevocably waives notice of acceptance of this Pledge
Agreement Supplement and acknowledges that the Secured Obligations are and shall
be deemed to be incurred, and Credit Extensions under the Loan Documents,
Secured Cash Management Agreements and Secured Hedge Agreements made and
maintained, in reliance on this Pledge Agreement Supplement.
 
[Signature page follows.]
 
IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement Supplement to
be duly executed by it’s authorized officer as of the day and year first above
written.
 
PLEDGOR:
 
________________________________________
 
By:_____________________________________
 
Name:___________________________________
 
Title:____________________________________
 

G-


 
Form of Pledge Agreement
 
 

--------------------------------------------------------------------------------

 



 
ANNEX A
 
(to Pledge Agreement Supplement of __________ dated __________)
 
Additional Interests
 


 
Name of Pledgor
Name, Jurisdiction of Formation and Type of Entity of Pledged Subsidiary
Class or Type of Additional Interest
Total Amount of Class or Type of Additional Interests Authorized
Total Amount of Class or Type Outstanding
Total Amount  Pledged
Certificate Number (if applicable)
Par Value (if applicable)
Name of Transfer Agent (if any)
                                                                       



 

G-


 
Form of Pledge Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
[FORM OF]
 
PLEDGE JOINDER AGREEMENT
 
THIS PLEDGE JOINDER AGREEMENT, dated as of _____________, 20__ (this “Pledge
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Pledgor”), in favor of BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (the “Administrative Agent”) for the
Secured Parties (as defined in the Pledge Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings given to
such terms in such Pledge Agreement or, if not defined therein, in the Credit
Agreement referenced below).
 
RECITALS:
 
A.           In connection with that certain Credit Agreement dated as of
February 13, 2012 (as amended, restated, supplemented or otherwise modified from
time to time,  the “Credit Agreement”), among Cabot Microelectronics
Corporation, a Delaware corporation (the “Borrower”), the Administrative Agent
and the lenders now or hereafter party thereto, the Borrower is party to that
certain Pledge Agreement dated as of February 13, 2012 (as amended, restated,
supplemented or otherwise modified from time to time,  the “Pledge Agreement”),
among the Borrower, certain of its Subsidiaries from time to time party thereto
and the Administrative Agent.
 
B.           The Joining Pledgor is a Subsidiary of the Borrower and is required
by the terms of the Credit Agreement to become a Guarantor and be joined as a
party to the Pledge Agreement as a Pledgor.
 
C.           The Joining Pledgor will materially benefit directly and indirectly
from the making and maintenance of the extensions of credit made from time to
time under the Credit Agreement, Secured Cash Management Agreements and Secured
Hedge Agreements.
 
In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Pledgor hereby agrees as
follows:
 
1.           Joinder. The Joining Pledgor hereby irrevocably, absolutely and
unconditionally becomes a party to the Pledge Agreement as a Pledgor and agrees
to be bound by all the terms, conditions, obligations, liabilities and
undertakings of each Pledgor or to which each Pledgor is subject thereunder,
including without limitation the grant pursuant to Section 2 of the Pledge
Agreement of a security interest to the Administrative Agent for the benefit of
the Secured Parties in, and collateral assignment and pledge to the
Administrative Agent of, the Pledged Interests and other property constituting
Collateral of such Joining Pledgor or in which such Joining Pledgor has or may
have or acquire an interest or the power to transfer rights therein, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located, as security for the payment and performance of the Secured Obligations,
all with the same force and effect as if the Joining Pledgor were a signatory to
the Pledge Agreement.
 
2.           Affirmations.  The Joining Pledgor hereby acknowledges and affirms
as of the date hereof with respect to itself, its properties and its affairs
each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Pledgor contained in the Pledge Agreement.
 
3.           Supplemental Schedules. Attached to this Pledge Joinder Agreement
are duly completed schedules (the “Supplemental Schedules”) supplementing as
thereon indicated the respective Schedules to the Pledge Agreement.  The Joining
Pledgor represents and warrants that the information contained on each of the
Supplemental Schedules with respect to such Joining Pledgor and its properties
and affairs is true, complete and accurate as of its Applicable Date.
 
4.           Severability.  If any provision of this Pledge Joinder Agreement is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Pledge Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
5.           Delivery.  The Joining Pledgor hereby irrevocably waives notice of
acceptance of this Pledge Joinder Agreement and acknowledges that the Secured
Obligations are and shall be deemed to be incurred, and Credit Extensions under
the Loan Documents, Secured Cash Management Agreements and Secured Hedge
Agreements made and maintained, in reliance on this Pledge Joinder Agreement and
the Joining Pledgor’s joinder as a party to the Pledge Agreement as herein
provided.
 
6.           Counterparts.  This Pledge Joinder Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this Pledge
Joinder Agreement to produce or account for more than one such counterpart
executed by the Joining Pledgor.  Delivery of an executed counterpart of a
signature page of this Pledge Joinder Agreement by facsimile or electronic
transmission (including .pdf file) shall be effective as delivery of a manually
executed counterpart hereof.
 
7.           Governing Law; Venue; Waiver of Jury Trial. The provisions of
Section 26 of the Pledge Agreement are hereby incorporated by reference as if
fully set forth herein.
 
[Signature page follows.]
 

G-


 
Form of Pledge Agreement
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Joining Pledgor has duly executed and delivered this
Pledge Joinder Agreement as of the day and year first written above.
 
JOINING PLEDGOR:
 
__________________________________________
 
By:_______________________________________
 
Name:           ____________________________________
 
Title:           ____________________________________
 

G-


 
Form of Pledge Agreement
 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL
 
SCHEDULE I
 


 
Name of Pledgor
Name, Jurisdiction of Formation and Type of Entity of Pledged Subsidiary
Class or Type of Pledged Interest
Total Amount of Class or Type of Pledged Interests Authorized
Total Amount of Class or Type Outstanding
Total Amount Pledged
Certificate Number (if applicable)
Par Value  (if applicable)
Name of Transfer Agent (if any)
                                                                               
         



 
Delivered Pursuant to Pledge Joinder Agreement of:
__________________________________
 
Applicable Date:  __________, 20__
 

G-
Form of Pledge Agreement
 
 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL
 
SCHEDULE II
 
Name and Address of Pledgor
Type of Person
Jurisdiction of Formation
of Pledgor
Jurisdiction of Formation
Identification Number
Address of Chief
Executive Office
                                                                               
                                                           



 
Delivered Pursuant to Pledge Joinder Agreement of:
__________________________________
 
Applicable Date:  __________, 20__
 

G-
Form of Pledge Agreement
 
 
 

--------------------------------------------------------------------------------

 



 


 
EXHIBIT H
 
FORM OF SECURITY AGREEMENT
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT dated as of February 13, 2012 (this “Security
Agreement”) is being entered into among CABOT MICROELECTRONICS CORPORATION, a
Delaware corporation (the “Borrower”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF
THE BORROWER AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION
OF A SECURITY JOINDER AGREEMENT (each a “Guarantor” and, together with the
Borrower, collectively, the “Grantors”), and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for each of
the Secured Parties (as defined in the Credit Agreement referenced) below.
 
RECITALS:
 
A.           Pursuant to that certain Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Administrative Agent,
Bank of America, N.A., as an L/C Issuer, and the lenders now or hereafter party
thereto (the “Lenders”), the Lenders have agreed to provide to the Borrower a
term loan facility and a revolving credit facility with letter of credit, swing
line and multicurrency sublimits.
 
B.           Certain additional extensions of credit may be made from time to
time for the benefit of the Grantors pursuant to certain Secured Cash Management
Agreements and Secured Hedge Agreements (each as defined in the Credit
Agreement).
 
C.           It is a condition precedent to the Secured Parties’ obligations to
make and maintain such extensions of credit that the Grantors shall have
executed and delivered this Security Agreement to the Administrative Agent.
 
In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the parties hereto agree as follows:
 
1.           Certain Definitions.  All capitalized terms used but not otherwise
defined herein shall have the meanings assigned thereto in the Credit
Agreement.  Terms used in this Security Agreement that are not otherwise
expressly defined herein or in the Credit Agreement, and for which meanings are
provided in the Uniform Commercial Code of the State of New York (the “UCC”),
shall have such meanings unless the context requires otherwise.
 
2.           Grant of Security Interest.  Each Grantor grants as collateral
security for the payment, performance and satisfaction of the Secured
Obligations, to the Administrative Agent for the benefit of the Secured Parties
a continuing security interest in and to, and collaterally assigns to the
Administrative Agent for the benefit of the Secured Parties, all of the
following assets (other than the Excluded Assets (as defined below)) of such
Grantor or in which such Grantor has or may have or acquire an interest or the
power to transfer rights therein, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located:
 
(a)           All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of or for services rendered or to be rendered by
such Grantor, and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering possession by proceedings including replevin and
reclamation (collectively referred to hereinafter as “Accounts”);
 
(b)           All inventory, including all goods manufactured or acquired for
sale or lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account (collectively referred to hereinafter as “Inventory”);
 
(c)           All goods, including all machinery, equipment, motor vehicles,
parts, supplies, apparatus, appliances, tools, patterns, molds, dies,
blueprints, fittings, furniture, furnishings, fixtures and articles of tangible
personal property of every description, and all computer programs embedded in
any of the foregoing and all supporting information relating to such computer
programs (collectively referred to hereinafter as “Equipment”);
 
(d)           All general intangibles, including all rights now or hereafter
accruing to such Grantor under contracts, leases, agreements or other
instruments, including all contracts or contract rights to perform or receive
services, to purchase or sell goods, or to hold or use land or facilities, and
to enforce all rights thereunder, all causes of action, corporate or business
records, inventions, patents and patent rights, rights in mask works, designs,
trade names and trademarks and all goodwill associated therewith, trade secrets,
trade processes, copyrights, licenses, permits, franchises, customer lists,
computer programs and software, all internet domain names and registration
rights thereto, all internet websites and the content thereof, all payment
intangibles, all rights to receive cash and cash investments (including, without
limitation, intercompany debt), all claims under guaranties, tax refund claims,
all rights and claims against carriers and shippers, leases, all claims under
insurance policies, all interests in general and limited partnerships, limited
liability companies, and other Persons not constituting Investment Property (as
defined below), all rights to indemnification and all other intangible personal
property and intellectual property of every kind and nature, and excluding
Collateral (as defined therein) subject to the IP Security Agreement
(collectively referred to hereinafter as “General Intangibles”);
 
(e)           All deposit accounts, including demand, time, savings, passbook,
or other similar accounts maintained with any bank by or for the benefit of such
Grantor, but excluding Excluded Deposit Accounts (as defined below)
(collectively referred to hereinafter as “Deposit Accounts”);
 
(f)           All chattel paper, including tangible chattel paper, electronic
chattel paper, or any hybrid thereof (collectively referred to hereinafter as
“Chattel Paper”);
 
(g)           All investment property, including all securities, security
entitlements, securities accounts, commodity contracts and commodity accounts of
or maintained for the benefit of such Grantor and excluding Pledged Interests
subject to the Pledge Agreement, but excluding Excluded Securities Accounts (as
defined below) (collectively referred to hereinafter as “Investment Property”);
 
(h)           All instruments, including all promissory notes (collectively
referred to hereinafter as “Instruments”);
 
(i)           All documents, including warehouse receipts, bills of lading and
other documents of title (collectively referred to hereinafter as “Documents”);
 
(j)           All books and records relating to any of the forgoing (including
customer data, credit files, ledgers, computer programs, printouts, and other
computer materials and records (and all media on which such data, files,
programs, materials and records are or may be stored)); and
 
(k)           All proceeds, products and replacements of, accessions to, and
substitutions for, any of the foregoing, including without limitation proceeds
of insurance policies insuring any of the foregoing.
 
All of the property and interests in property described in subsections (a)
through (k) are herein collectively referred to as the “Collateral.”
 
As used herein, “Excluded Assets” means the collective references to the
following (it being agreed that, notwithstanding anything to the contrary herein
or otherwise, (i) any asset or property that is an “Excluded Asset” under any of
clauses (a) through (i) below shall not cease to be an “Excluded Asset” pursuant
to or as a result of any other clause specified below in this definition, and
(ii) each such clause shall be of independent application):
 
(a)           any lease, license, contract, property right or agreement to which
any Grantor is a party or any of such Grantor’s rights or interests thereunder
if and only for so long as the grant of a security interest therein under any
Loan Document shall constitute or result in a breach, termination or default or
invalidity under such lease, license, contract, property right or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant
jurisdiction or any other applicable law); provided that such lease, license,
contract, property right or agreement shall be excluded hereunder only to the
extent and for so long as the consequences specified above shall exist and shall
cease to be excluded hereunder and shall become subject to the security interest
granted hereunder at such time as such consequences shall no longer exist;
 
(b)           any motor vehicles and any other assets subject to a certificate
of title (other than proceeds thereof), to the extent a security interest in
such motor vehicles or other assets can not be perfected solely by filing a UCC
financing statement;
 
(c)           any rights to payment or performance under letters of credit
(other than rights to proceeds of letters of credit), and all guaranties,
endorsements, Liens, other Guarantee obligations or supporting obligations of
any Person securing or supporting the payment, performance, value or liquidation
of any of the foregoing;
 
(d)           any commercial tort claim;
 
(e)           any (i) Deposit Account or securities account in which Investment
Property is credited or maintained (a “Securities Account”), in each case
established solely for the purpose of funding payroll, payroll taxes and other
compensation and benefits to employees or other employee wage and benefit
accounts (and the funds therein) and (ii) any Deposit Account and Securities
Account located in any jurisdiction other than the United States, any state
thereof or the District of Columbia (collectively, as the context may require,
“Excluded Deposit Accounts” and “Excluded Securities Accounts”);
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)           assets or property in circumstances where the Administrative Agent
and the Borrower mutually agree that the cost or burden of obtaining or
perfecting a security interest under this Security Agreement in such assets is
excessive in relation to the practical benefit to the Secured Parties afforded
thereby;
 
(g)           any interest in real property;
 
(h)           any asset if and for so long as the granting of security interests
in such assets would be prohibited by applicable laws or regulations (in each
case, after giving effect to the applicable anti-assignment provisions of the
UCC, other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC notwithstanding such provisions); and
 
(i)           any assets excluded from the Collateral (as defined in the Pledge
Agreement) pursuant to the terms of the Pledge Agreement.
 
3.           Perfection.  As of the date of execution of this Security Agreement
or Security Joinder Agreement by each Grantor, as applicable (with respect to
each Grantor, its “Applicable Date”), such Grantor shall have:
 
(a)           furnished the Administrative Agent with information required by
Article 9 of the UCC or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment in order
that upon the filing of such statement or such amendment, as applicable, the
Administrative Agent, for the benefit of the Secured Parties, shall have a duly
perfected security interest in all Collateral in which a security interest can
be perfected by the filing of financing statements;
 
(b)           to the extent expressly required by the terms hereof or of the
Credit Agreement, or otherwise upon the occurrence and during the continuance of
an Event of Default as the Administrative Agent may request in writing,
furnished the Administrative Agent with properly executed Qualifying Control
Agreements and evidence of the placement of a restrictive legend on tangible
chattel paper (and the tangible components of electronic Chattel Paper), and
taken appropriate action acceptable to the Administrative Agent sufficient to
establish the Administrative Agent’s control of electronic Chattel Paper (and
the electronic components of hybrid Chattel Paper), as appropriate, with respect
to Collateral in which either (i) a security interest can be perfected only by
control or such restrictive legending, or (ii) a security interest perfected by
control or accompanied by such restrictive legending shall have priority as
against a lien creditor, a purchaser of such Collateral from the applicable
Grantor, or a security interest perfected by Persons not having control or not
accompanied by such restrictive legending, in each case in form and substance
reasonably acceptable to the Administrative Agent and sufficient under
applicable law so that the Administrative Agent, for the benefit of the Secured
Parties, shall have a security interest in all such Collateral perfected by
control; and
 
(c)           to the extent expressly required by the terms hereof or of the
Credit Agreement, or otherwise upon the occurrence and during the continuance of
an Event of Default as the Administrative Agent may request in writing,
delivered to the Administrative Agent possession of all Collateral with respect
to which either a security interest can be perfected only by possession or a
security interest perfected by possession shall have priority as against Persons
not having possession, and including in the case of Instruments, Documents, and
Investment Property in the form of certificated securities, duly executed
endorsements or stock powers in blank, as the case may be, affixed thereto in
form and substance reasonably acceptable to the Administrative Agent and
sufficient under applicable law so that the Administrative Agent, for the
benefit of the Secured Parties, shall have a security interest in all such
Collateral perfected by possession;
 
with the effect that the Liens conferred in favor of the Administrative Agent
shall be and remain duly perfected and of first priority subject only, to the
extent applicable, to Permitted Liens.  All financing statements (including all
amendments thereto and continuations thereof), control agreements, certificates,
acknowledgments, stock powers and other documents, electronic identification,
restrictive legends, and instruments furnished in connection with the creation,
enforcement, protection, perfection or priority of the Administrative Agent’s
security interest in Collateral, including such items as are described above in
this Section 3, are sometimes referred to herein as “Perfection Documents”.  The
delivery of possession of items of or evidencing Collateral, causing other
Persons to execute and deliver Perfection Documents as appropriate, the filing
or recordation of Perfection Documents, the establishment of control over items
of Collateral, and the taking of such other actions as may be necessary or
advisable in the determination of the Administrative Agent to create, enforce,
protect, perfect, or establish or maintain the priority of, the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Collateral is sometimes referred to herein as “Perfection Action”.
 
Notwithstanding anything to the contrary herein, no Perfection Action will be
required with respect to any Collateral for which the cost of perfecting the
security interest in such Collateral exceeds the practical benefit to the
Secured Parties as reasonably determined in good faith by the Secured Parties.
 
4.           Maintenance of Security Interest; Further Assurances.
 
(a)           Each Grantor will from time to time at its own expense, deliver
specific assignments of Collateral or such other Perfection Documents, and take
such other or additional Perfection Action, as may be required by the terms of
the Loan Documents or as the Administrative Agent may reasonably request in
connection with the administration or enforcement of this Security Agreement or
related to the Collateral or any part thereof in order to carry out the terms of
this Security Agreement, to perfect, protect, maintain the priority of or
enforce the Administrative Agent’s security interest in the Collateral, subject
only to Permitted Liens, or otherwise to better assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder. Without limiting the foregoing, each Grantor hereby
irrevocably authorizes the Administrative Agent to file (with, or to the extent
permitted by applicable law, without the signature of the Grantor appearing
thereon) financing statements (including amendments thereto and initial
financing statements in lieu of continuation statements) or other Perfection
Documents (including copies thereof) showing such Grantor as “debtor” at such
time or times and in all filing offices as the Administrative Agent may from
time to time determine to be necessary or advisable to perfect or protect the
rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated, any of which
Perfection Documents, at the Administrative Agent’s election, may describe the
Collateral as or including all assets of the Grantor.  Each Grantor hereby
irrevocably ratifies and acknowledges the Administrative Agent’s authority to
have effected filings of Perfection Documents made by the Administrative Agent
prior to its Applicable Date.
 
(b)           With respect to any and all Collateral, each Grantor agrees to do
and cause to be done all things necessary to perfect, maintain the priority of
and keep in full force the security interest granted in favor of the
Administrative Agent for the benefit of the Secured Parties, including, but not
limited to, the prompt payment upon demand therefor by the Administrative Agent
of all reasonable and documented fees and expenses (including documentary stamp,
excise or intangibles taxes), but limited, in the case of attorneys’ fees to the
reasonable and documented fees and expenses of one primary counsel to the
Administrative Agent and one local counsel and applicable regulatory counsel in
each jurisdiction incurred in connection with the preparation, delivery, or
filing of any Perfection Document or the taking of any Perfection Action to
perfect, protect or enforce a security interest in Collateral in favor of the
Administrative Agent for the benefit of the Secured Parties, subject only to
Permitted Liens; provided, however, that no Grantor shall be required to take
any Perfection Action with respect to Collateral for which perfection is not
governed by the UCC.  All amounts not so paid when due shall constitute
additional Secured Obligations and (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.
 
(c)           Each Grantor agrees to maintain among its books and records
notations or evidence of, and to make or cause to be made disclosure upon its
financial statements of, the security interest granted hereunder to the
Administrative Agent for the benefit of the Secured Parties.
 
5.           Receipt of Payment.  In the event an Event of Default shall occur
and be continuing and a Grantor (or any of its Affiliates, subsidiaries,
stockholders, directors, officers, employees or agents) shall receive any
proceeds of Collateral, including without limitation monies, checks, notes,
drafts or any other items of payment, at the direction of the Administrative
Agent, each Grantor shall hold all such items of payment in trust for the
Administrative Agent for the benefit of the Secured Parties, and as the property
of the Administrative Agent for the benefit of the Secured Parties, separate
from the funds and other property of such Grantor, and no later than the first
Business Day following the receipt thereof, at the election of the
Administrative Agent, such Grantor shall cause such Collateral to be forwarded
to the Administrative Agent for its custody, possession and disposition on
behalf of the Secured Parties in accordance with the terms hereof and of the
other Loan Documents.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.           Preservation and Protection of Collateral.
 
(a)           The Administrative Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, or
otherwise, beyond the use of reasonable care in the custody and preservation
thereof while in its possession.  Each Grantor shall be responsible for the
safekeeping of its Collateral, and in no event shall the Administrative Agent
have any responsibility for (i) any loss or damage thereto or destruction
thereof occurring or arising in any manner or fashion from any cause, (ii) any
diminution in the value thereof, or (iii) any act or default of any carrier,
warehouseman, bailee or forwarding agency thereof or other agent or bailee
selected by the Administrative Agent in good faith.
 
(b)           Each Grantor shall keep and maintain its tangible personal
property Collateral to the extent required by the Credit Agreement.
 
(c)           Each Grantor agrees (i) to pay when due all obligations to the
extent required by the Credit Agreement, and (ii) to cause to be terminated and
released all Liens (other than Permitted Liens) on the Collateral.  Upon the
failure of any Grantor to so pay or contest such taxes, charges, or assessments,
or cause such Liens to be terminated, the Administrative Agent at its option may
pay or contest any of them or amounts relating thereto (the Administrative Agent
having the right in its reasonable discretion to determine the legality or
validity and the amount necessary to discharge such taxes, charges, Liens or
assessments) but shall not have any obligation to make any such payment or
contest.  All sums so disbursed by the Administrative Agent, including all fees
and expenses of one firm of counsel (collectively, “Attorneys’ Costs”) (and, in
the case of an actual conflict of interest where any of the Administrative Agent
or any Lender, as applicable, affected by such conflict informs the Borrower of
such conflict and thereafter, after receipt of the Borrower’s consent (such
consent not to be unreasonably withheld, delayed or conditioned), retains its
own counsel, of another firm of counsel for such affected Administrative Agent
or Lender as applicable)), court costs, expenses and other charges related
thereto, shall be payable not later than ten (10) Business Days following demand
therefor by the applicable Grantor to the Administrative Agent and shall be
additional Secured Obligations secured by the Collateral, and any amounts not so
paid on demand (in addition to other rights and remedies resulting from such
nonpayment), upon the request of the Required Lenders, shall bear interest from
the eleventh day after the date of demand until paid in full at the Default
Rate.
 
7.           Status of Grantors and Collateral Generally.  Each Grantor
represents and warrants to, and covenants with, the Administrative Agent for the
benefit of the Secured Parties, with respect to itself and the Collateral as to
which it has or acquires any interest, that:
 
(a)           It is at its Applicable Date (or as to Collateral acquired after
its Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) to the extent of their claims permitted under the Credit
Agreement at any time claiming the same or any interest therein adverse to the
Secured Parties. Upon the failure of any Grantor to so defend, the
Administrative Agent may do so at its option but shall not have any obligation
to do so.  All sums so disbursed by the Administrative Agent, including
reasonable Attorneys’ Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Grantor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment), upon the request of the Required
Lenders, shall bear interest from the date of demand until paid in full at the
Default Rate.
 
(b)           It shall not (i) sell, assign, transfer, lease, license or
otherwise dispose of any of, or grant any option with respect to, the
Collateral, except for Dispositions permitted under Section 7.05 of the Credit
Agreement, or (ii) create or suffer to exist any Lien upon or with respect to
any of the Collateral except for the security interests created by this Security
Agreement and Permitted Liens.
 
(c)           It has full power, legal right and lawful authority to enter into
this Security Agreement (and any Security Joinder Agreement applicable to it)
and to perform its terms, including the grant of the security interests in the
Collateral herein provided for.
 
(d)           No authorization, consent, approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person which
has not been given or obtained, as the case may be, is required either (i) for
the grant by such Grantor of the security interests granted hereby or for the
execution, delivery or performance of this Security Agreement (or any Security
Joinder Agreement) by such Grantor, or (ii) for the perfection of or the
exercise by the Administrative Agent, on behalf of the Secured Parties, of its
rights and remedies hereunder, except for action required by the UCC to perfect
and exercise remedies with respect to the security interest conferred hereunder.
 
(e)           No effective financing statement or other Perfection Document
similar in effect, nor any other Perfection Action, covering all or any part of
the Collateral purported to be granted or taken by or on behalf of such Grantor
(or by or on behalf of any other Person and which remains effective as against
all or any part of the Collateral) has been filed in any recording office,
delivered to another Person for filing (whether upon the occurrence of a
contingency or otherwise), or otherwise taken, as the case may be, except such
as pertain to Permitted Liens and such as may have been filed for the benefit
of, delivered to, or taken in favor of, the Administrative Agent for the benefit
of the Secured Parties in connection with the security interests conferred
hereunder.
 
(f)           Schedule 7(f) attached hereto contains as of the Closing Date and
as supplemented by any Security Joinder Agreement on any Applicable Date for a
Joining Grantor the following: (i) the exact legal name of each Grantor as it
appears in its Organization Documents as of its Applicable Date and at any time
during the five (5) year period ending as of its Applicable Date (the “Covered
Period”), (ii) the jurisdiction of formation and form of organization of each
Grantor, and the identification number of such Grantor in its jurisdiction of
formation (if any) as of its Applicable Date and at any time during the Covered
Period, and (iii) each address of the chief executive office of each Grantor as
of its Applicable Date and at any time during the Covered Period.  No Grantor
shall change its name, change its jurisdiction of formation (whether by
reincorporation, merger or otherwise) or change the location of its chief
executive office, except in each case upon giving not less than ten days’ prior
written notice to the Administrative Agent and taking or causing to be taken at
such Grantor’s expense all such Perfection Action, including the delivery of
such Perfection Documents, as may be reasonably requested by the Administrative
Agent to perfect or protect, or maintain the perfection and priority of, the
Lien of the Administrative Agent for the benefit of the Secured Parties in
Collateral contemplated hereunder.
 
8.           Inspection.  In accordance with the Credit Agreement, the
Administrative Agent (by any of its officers, independent contractors, employees
and agents), on behalf of the Secured Parties, shall have the right upon prior
notice (where necessary) to an executive officer of any Grantor, and at any
reasonable times during such Grantor’s usual business hours, to inspect the
Collateral, all records related thereto (and to make extracts or copies from
such records), and the premises upon which any of the Collateral is located.
 
9.           Specific Collateral.
 
(a)           Accounts.  With respect to its Accounts constituting Collateral
whether now existing or hereafter created or acquired and wheresoever located,
each Grantor represents, warrants and covenants to the Administrative Agent for
the benefit of the Secured Parties that all records of material Accounts and
material documents relating to the material Accounts of each Grantor are and
shall at all times be located only at such Grantor’s current chief executive
office as set forth on Schedule 7(f) attached hereto.
 
(b)           Inventory.  With respect to its Inventory whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that each Grantor shall keep accurate and complete records of
Inventory in the ordinary course of business, consistent with past practice.
 
(c)           Equipment.                      With respect to its Equipment
whether now existing or hereafter created or acquired and wheresoever located,
each Grantor represents, warrants and covenants to the Administrative Agent for
the benefit of the Secured Parties that the Grantors shall maintain accurate
records of Equipment in the ordinary course of business, consistent with past
practice.
 
(d)           Instruments.  With respect to its Instruments whether now existing
or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that each Grantor shall, upon the request of the
Administrative Agent from time to time following the occurrence and during the
continuance of any Event of Default, deliver to the Administrative Agent the
originals of all such Instruments of which such Grantor is the payee or holder
and having a face amount payable in excess of $500,000, together with duly
executed undated endorsements in blank affixed thereto and such other
documentation and information as may be necessary to enable the Administrative
Agent to realize upon the Instruments in accordance with their respective terms
or transfer the Instruments as may be permitted under the Loan Documents or by
applicable law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)           Investment Property.  With respect to its Investment Property
having a fair market value in excess of $500,000 whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:
 
(i)           Schedule 9(e) attached hereto contains as of the Closing Date and
as supplemented by any Security Joinder Agreement, as of any Applicable Date for
a Joining Grantor (x) the name and address of each securities intermediary with
which such Grantor maintains a securities account in which Investment Property
is or may at any time be credited or maintained (other than Excluded Securities
Accounts), and (y) a description of all other Investment Property of such
Grantor other than interests in Subsidiaries in which such Grantor has granted a
Lien to the Administrative Agent for the benefit of the Secured Parties pursuant
to the Pledge Agreement.
 
(ii)           Except with the express prior written consent of the
Administrative Agent in each instance and except with respect to Investment
Property held or located outside of the United States, all Investment Property
(other than (x) interests in Subsidiaries in which such Grantor has granted a
Lien to the Administrative Agent for the benefit of the Secured Parties pursuant
to the Pledge Agreement and (y) Investment Property having a book value of not
greater than $500,000) shall be maintained at all times in the form of (a)
certificated securities, which certificates shall have been delivered to the
Administrative Agent together with duly executed undated stock powers endorsed
in blank pertaining thereto, or (b) security entitlements credited to one or
more securities accounts as to each of which the Administrative Agent has
received (1) copies of the account agreement between the applicable securities
intermediary and the Grantor and the most recent statement of account pertaining
to such securities account (each certified to be true and correct by an officer
of the Grantor) and (2) a Qualifying Control Agreement from the applicable
securities intermediary which remains in full force and effect and as to which
the Administrative Agent has not received any notice of termination.  Without
limiting the generality of the foregoing, no Grantor shall cause, suffer or
permit any Investment Property to be credited to or maintained in any securities
account not listed on Schedule 9(e) attached hereto except in each case upon
giving not less than thirty (30) days’ prior written notice to the
Administrative Agent and taking or causing to be taken at such Grantor’s expense
all such Perfection Action, including the delivery of such Perfection Documents,
as may be reasonably requested by the Administrative Agent to perfect or
protect, or maintain the perfection and priority of, the Lien of the
Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder.  To the extent any Investment Property constituting
Collateral hereunder is a certificated security, physical possession of which is
required to be delivered to the Administrative Agent, any requirement herein to
deliver physical possession of such certificated securities to the
Administrative Agent shall be deemed satisfied if the Grantors deliver each such
certificate, together with stock powers endorsed in blank with respect thereto,
no later than the later to occur of (x) the Closing Date and (y) fifteen (15)
days after the date that such Investment Property becomes a certificated
security.
 
(iii)           All dividends and other distributions with respect to any of the
Investment Property constituting Collateral shall be subject to the security
interest conferred hereunder; provided, however, that cash dividends and
distributions paid to a Grantor as record owner of any Investment Property to
the extent permitted by the Credit Agreement to be declared and paid may be
disbursed to and retained by such Grantor, and distributed or otherwise
disbursed by such Grantor, in each case free and clear of any Lien under any
Loan Document.
 
(iv)           So long as Event of Default shall have occurred and be
continuing, the registration of Investment Property in the name of a Grantor as
record and beneficial owner shall not be changed and such Grantor shall be
entitled to exercise all voting and other rights and powers pertaining to
Investment Property for all purposes not inconsistent with the terms hereof or
of any Qualifying Control Agreement relating thereto.
 
(v)           Upon the occurrence and during the continuance of any Event of
Default and at the option of the Administrative Agent following written notice
thereof to the Grantors suspending such rights (the “Trigger Date”), all rights
of the Grantors to exercise the voting or consensual rights and powers which it
is authorized to exercise pursuant to clause (iv) immediately above shall cease
and the Administrative Agent may thereupon (but shall not be obligated to), at
its request, cause such Collateral to be registered in the name of the
Administrative Agent or its nominee or agent for the benefit of the Secured
Parties and/or exercise such voting or consensual rights and powers as appertain
to ownership of such Collateral, and to that end each Grantor hereby appoints
the Administrative Agent as its proxy, with full power of substitution, to vote
and exercise all other rights as a shareholder with respect to such Investment
Property upon the occurrence of a Trigger Date, and until the circumstances
giving rise thereto have been cured and waived, which proxy is coupled with an
interest and is irrevocable until the Facility Termination Date, and each
Grantor hereby agrees to provide such further proxies as the Administrative
Agent may request; provided, however, that the Administrative Agent in its
discretion may from time to time refrain from exercising, and shall not be
obligated to exercise, any such voting or consensual rights or such proxy.
 
(vi)           Upon the occurrence of a Trigger Date, and until the
circumstances giving rise thereto have been cured and waived, all rights of the
Grantors to receive and retain cash dividends and other distributions upon or in
respect to Investment Property pursuant to clause (iii) above shall cease and
shall thereupon be vested in the Administrative Agent for the benefit of the
Secured Parties, and each Grantor shall, or shall cause, all such cash dividends
and other distributions with respect to the Investment Property to be promptly
delivered to the Administrative Agent (together, if the Administrative Agent
shall request, with any documents related thereto) to be held, released or
disposed of by it hereunder or, at the option of the Administrative Agent, to be
applied to the Secured Obligations.
 
(f)           Deposit Accounts.  With respect to its Deposit Accounts whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that:
 
(i)           Schedule 9(f) attached hereto contains as of the Closing Date and
as supplemented by any Security Joinder Agreement on the Applicable Date for a
Joining Grantor the name and address of each depositary institution with which
such Grantor maintains a Deposit Account in which collected balances or deposits
in excess of $500,000 are or may at any time be credited or maintained.
 
(ii)           Except with the express prior written consent of the
Administrative Agent in each instance, all Deposit Accounts in which collected
balances or deposits in excess of $500,000 are or may at any time be credited or
maintained shall be maintained at all times with depositary institutions as to
which the Administrative Agent shall have received a Qualifying Control
Agreement, which Qualifying Control Agreement shall be delivered to the
Administrative Agent within 30 days (or such longer period as the Administrative
Agent in its sole discretion may determine).
 
(g)           Chattel Paper.  With respect to its Chattel Paper whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:
 
(i)           Each Grantor shall at all times retain sole physical possession of
the originals of all Chattel Paper evidencing an amount exceeding $500,000
(other than electronic Chattel Paper and the electronic components of hybrid
Chattel Paper); provided, however, that upon the request of the Administrative
Agent upon the occurrence and during the continuance of any Event of Default,
such Grantor shall promptly deliver physical possession of such Chattel Paper to
the Administrative Agent or its designee.
 
(ii)           All counterparts of all tangible Chattel Paper (and the tangible
components of hybrid Chattel Paper) shall immediately upon the creation or
acquisition thereof by any Grantor be conspicuously legended as follows: “A
FIRST PRIORITY SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN GRANTED TO BANK
OF AMERICA, N.A., FOR ITSELF AND AS ADMINISTRATIVE AGENT FOR CERTAIN SECURED
PARTIES PURSUANT TO A SECURITY AGREEMENT DATED AS OF FEBRUARY 13, 2012, AS
AMENDED FROM TIME TO TIME.  NO SECURITY INTEREST OR OTHER INTEREST IN FAVOR OF
ANY OTHER PERSON MAY BE CREATED BY THE TRANSFER OF PHYSICAL POSSESSION OF THIS
CHATTEL PAPER OR OF ANY COUNTERPART HEREOF EXCEPT BY OR WITH THE CONSENT OF THE
AFORESAID ADMINISTRATIVE AGENT AS PROVIDED IN SUCH SECURITY AGREEMENT.”  In the
case of electronic Chattel Paper (including the electronic components of hybrid
Chattel Paper), no Grantor shall create or acquire any such Chattel Paper
unless, prior to such acquisition or creation, it shall have taken such
Perfection Action as the Administrative Agent may require to perfect by control
the security interest of the Administrative Agent for the benefit of the Secured
Parties in such Collateral.
 
10.           Casualty and Liability Insurance Required.
 
(a)           Each Grantor will keep the Collateral insured to the extent
required by Section 6.07 of the Credit Agreement.
 
(b)           To the extent required under the Credit Agreement, each insurance
policy obtained in satisfaction of the requirements of Section 10(a) shall (i)
with respect to applicable property insurance policies, name the Administrative
Agent, for the benefit of the Secured Parties, as lenders loss payee and (ii)
with respect to applicable liability insurance policies, name the Administrative
Agent and Lenders as parties insured thereunder in respect of any claim for
payment, as applicable.
 
(c)           Within 30 days after the expiration of any such policy, such
Grantor shall furnish the Administrative Agent with evidence satisfactory to the
Administrative Agent that the policy or certificate has been renewed or replaced
or is no longer required by this Security Agreement.
 
(d)           Each Grantor hereby makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent in good faith), for the benefit of the Secured Parties, as
such Grantor’s true and lawful attorney (and agent-in-fact) for the purpose of
making, settling and adjusting claims under such policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
or payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect to such policies of insurance, which
appointment is coupled with an interest and is irrevocable prior to the Facility
Termination Date (whereupon it shall automatically terminate without any action
by any Person); provided, however, that the powers pursuant to such appointment
shall be exercisable only upon the occurrence and during the continuation of an
Event of Default.
 
(e)           In the event such Grantor shall fail to maintain, or fail to cause
to be maintained, the full insurance coverage required by Section 6.07 of the
Credit Agreement, the Administrative Agent may (but shall be under no obligation
to), without waiving or releasing any Secured Obligation or Default or Event of
Default by such Grantor hereunder, contract for the required policies of
insurance and pay the premiums on the same or make any required repairs,
renewals and replacements; and all reasonable and documented out-of-pocket sums
so disbursed by the Administrative Agent, including Attorneys’ Costs, court
costs, expenses and other charges related thereto, shall be payable by such
Grantor to the Administrative Agent within ten (10) days following written
demand therefore, shall be additional Secured Obligations secured by the
Collateral, and (in addition to other rights and remedies resulting from such
nonpayment) shall bear interest from the date of demand until paid in full at
the Default Rate.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
11.           Rights and Remedies Upon Event of Default.  Upon and during the
continuance of an Event of Default, the Administrative Agent shall have the
following rights and remedies on behalf of the Secured Parties in addition to
any rights and remedies set forth elsewhere in this Security Agreement or the
other Loan Documents, all of which may be exercised with or, if allowed by law,
without notice to a Grantor:
 
(a)           All of the rights and remedies of a secured party under the UCC or
under other applicable law, all of which rights and remedies shall be
cumulative, and none of which shall be exclusive, to the extent permitted by
law, in addition to any other rights and remedies contained in this Security
Agreement or any other Loan Document;
 
(b)           The right to foreclose the Liens and security interests created
under this Security Agreement by any available judicial procedure or without
judicial process;
 
(c)           The right to (i) enter upon the premises of a Grantor through
self-help and without judicial process, without first obtaining a final judgment
or giving such Grantor notice or opportunity for a hearing on the validity of
the Administrative Agent’s claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Administrative Agent
or any agent of the Administrative Agent, for such time as the Administrative
Agent may desire, in order effectively to collect or liquidate the Collateral,
(ii) require such Grantor or any bailee or other agent of such Grantor to
assemble the Collateral and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties, and (iii) notify any or all Persons party to a Qualifying
Control Agreement or who otherwise have possession of or control over any
Collateral of the occurrence of an Event of Default and other appropriate
circumstances, and exercise control over and take possession or custody of any
or all Collateral in the possession, custody or control of such other Persons;
 
(d)           The right to (i) exercise all of a Grantor’s rights and remedies
with respect to the collection of Accounts, Chattel Paper, Instruments and
General Intangibles (collectively, “Payment Collateral”), including the right to
demand payment thereof and enforce payment, by legal proceedings or otherwise;
(ii) settle, adjust, compromise, extend or renew all or any Payment Collateral
or any legal proceedings pertaining thereto; (iii) discharge and release all or
any Payment Collateral; (iv) take control, in any manner, of any item of payment
or proceeds referred to in Section 5 above; (v) prepare, file and sign a
Grantor’s name on any Proof of Claim in bankruptcy, notice of Lien, assignment
or satisfaction of Lien or similar document in any action or proceeding adverse
to any obligor under any Payment Collateral or otherwise in connection with any
Payment Collateral; (vi) endorse the name of a Grantor upon any chattel paper,
document, instrument, invoice, freight bill, bill of lading or similar document
or agreement relating to any Collateral; (vii) use the information recorded on
or contained on a Grantor’s internet website or otherwise in any data processing
equipment and computer hardware and software relating to any Collateral to which
a Grantor has access; (viii) open such Grantor’s mail and collect any and all
amounts due to such Grantor from any Account Debtors or other obligor in respect
of Payment Collateral; (ix) take over such Grantor’s post office boxes or make
other arrangements as the Administrative Agent, on behalf of the Secured
Parties, deems necessary to receive such Grantor’s mail, including notifying the
post office authorities to change the address for delivery of such Grantor’s
mail to such address as the Administrative Agent, on behalf of the Secured
Parties, may designate; (x) notify any or all Account Debtors or other obligor
on any Payment Collateral that such Payment Collateral has been assigned to the
Administrative Agent for the benefit of the Secured Parties and that
Administrative Agent has a security interest therein for the benefit of the
Secured Parties (provided that the Administrative Agent may at any time give
such notice to an Account Debtor that is a department, agency or authority of
the United States government); each Grantor hereby agrees that any such notice,
in the Administrative Agent’s sole discretion, may (but need not) be sent on
such Grantor’s stationery, in which event such Grantor shall co-sign such notice
with the Administrative Agent if requested to do so by the Administrative Agent;
and (xi) do all acts and things and execute all documents necessary, in
Administrative Agent’s reasonable discretion, to collect the Payment Collateral;
and
 
(e)           The right to sell all or any Collateral in its then existing
condition, or after any further manufacturing or processing thereof, at such
time or times, at public or private sale or sales, with such notice as may be
required by law, in lots or in bulk, for cash or on credit, with or without
representations and warranties, all as the Administrative Agent, in its sole
discretion, may deem advisable.  The Administrative Agent shall have the right
to conduct such sales on a Grantor’s premises or elsewhere and shall have the
right to use a Grantor’s premises without charge for such sales for such time or
times as the Administrative Agent may see fit.  The Administrative Agent may, if
it deems it reasonable, postpone or adjourn any sale of the Collateral from time
to time by an announcement at the time and place of such postponed or adjourned
sale, and such sale may, without further notice, be made at the time and place
to which it was so adjourned.  Each Grantor agrees that the Administrative Agent
has no obligation to preserve rights to the Collateral against prior parties or
to marshal any Collateral for the benefit of any Person.  The Administrative
Agent for the benefit of the Secured Parties is hereby granted an irrevocable
fully paid license or other right (including each Grantor’s rights under any
license or any franchise agreement), each of which shall remain in full force
and effect until the Facility Termination Date, to use, without charge, each of
the labels, patents, copyrights, names, trade secrets, trade names, trademarks
and advertising matter, or any property of a similar nature owned or licensed by
any Grantor, as it pertains to the Collateral, in completing production of,
advertising for sale and selling any Collateral.  If any of the Collateral shall
require repairs, maintenance, preparation or the like, or is in process or other
unfinished state, the Administrative Agent shall have the right, but shall not
be obligated, to perform such repairs, maintenance, preparation, processing or
completion of manufacturing for the purpose of putting the same in such saleable
form as the Administrative Agent shall deem appropriate, but the Administrative
Agent shall have the right to sell or dispose of the Collateral without such
processing and no Grantor shall have any claim against the Administrative Agent
for the value that may have been added to such Collateral with such
processing.  In addition, each Grantor agrees that in the event notice is
necessary under applicable law, written notice mailed to such Grantor in the
manner specified herein ten (10) days prior to the date of public sale of any of
the Collateral or prior to the date after which any private sale or other
disposition of the Collateral will be made shall constitute commercially
reasonable notice to such Grantor.  All notice is hereby waived with respect to
any of the Collateral which threatens to decline speedily in value or is of a
type customarily sold on a recognized market.  The Administrative Agent may
purchase all or any part of the Collateral at public or, if permitted by law,
private sale, free from any right of redemption which is hereby expressly waived
by such Grantor and, in lieu of actual payment of such purchase price, may set
off the amount of such price against the Secured Obligations.
 
The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorneys’ Costs) of retaking, holding, storing, processing and preparing
for sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in accordance with the terms of Section
8.03 of the Credit Agreement.  Each Grantor shall be liable to the
Administrative Agent, for the benefit of the Secured Parties, and shall pay to
the Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.
 
12.           Attorney-in-Fact.  Each Grantor hereby appoints the Administrative
Agent as the Grantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Security Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.  Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right and power
 
(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
 
(b)           to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;
 
(c)           to endorse such Grantor’s name on any checks, notes, drafts or any
other payment relating to or constituting proceeds of the Collateral which comes
into the Administrative Agent’s possession or the Administrative Agent’s
control, and deposit the same to the account of the Administrative Agent, for
the benefit of the Secured Parties, on account and for payment of the Secured
Obligations;
 
(d)           to file any claims or take any action or institute any proceedings
that the Administrative Agent may deem necessary or desirable for the collection
of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent, for the benefit of the Secured Parties, with respect to
any of the Collateral; and
 
(e)           to execute, in connection with any sale or other disposition of
Collateral provided for herein, any endorsement, assignments, or other
instruments of conveyance or transfer with respect thereto.
 
13.           Reinstatement.  The granting of a security interest in the
Collateral and the other provisions hereof shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Secured
Obligations is rescinded or must otherwise be returned by any Secured Party or
is repaid by any Secured Party in whole or in part in good faith settlement of a
pending or threatened avoidance claim, whether upon the insolvency, bankruptcy
or reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment  had not been made. The provisions of this Section 13 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Security Agreement in any manner, including but not limited
to termination upon occurrence of the Facility Termination Date.
 
14.           Certain Waivers by the Grantors.  Each Grantor waives to the
extent permitted by applicable law (a) any right to require any Secured Party or
any other obligee of the Secured Obligations to (i) proceed against any Person
or entity, including without limitation any Loan Party, (ii) proceed against or
exhaust any Collateral or other collateral for the Secured Obligations, or (iii)
pursue any other remedy in its power; (b) any defense arising by reason of any
disability or other defense of any other Person, or by reason of the cessation
from any cause whatsoever of the liability of any other Person or entity, (c)
any right of subrogation, and (d) any right to enforce any remedy which any
Secured Party or any other obligee of the Secured Obligations now has or may
hereafter have against any other Person and any benefit of and any right to
participate in any collateral or security whatsoever now or hereafter held by
the Administrative Agent for the benefit of the Secured Parties.  Each Grantor
authorizes each Secured Party and each other obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the Loan Documents from time to time
to: (x) take and hold security, other than the Collateral herein described, for
the payment of such Secured Obligations or any part thereof, and exchange,
enforce, waive and release the Collateral herein described or any part thereof
or any such other security; and (y) apply such Collateral or other security and
direct the order or manner of sale thereof as such Secured Party or obligee in
its discretion may determine.
 
The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.
 
15.           Continued Powers.  Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
16.           Other Rights.  The rights, powers and remedies given to the
Administrative Agent for the benefit of the Secured Parties by this Security
Agreement shall be in addition to all rights, powers and remedies given to the
Administrative Agent or any Secured Party under any other Loan Document or by
virtue of any statute or rule of law.  Any forbearance or failure or delay by
the Administrative Agent in exercising any right, power or remedy hereunder
shall not be deemed to be a waiver of such right, power or remedy, and any
single or partial exercise of any right, power or remedy hereunder shall not
preclude the further exercise thereof; and every right, power and remedy of the
Secured Parties shall continue in full force and effect until such right, power
or remedy is specifically waived in accordance with the terms of the Credit
Agreement or this Security Agreement, as applicable.
 
17.           Anti-Marshaling Provisions.  The right is hereby given by each
Grantor to the Administrative Agent, for the benefit of the Secured Parties, to
make releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority of the
Liens and security interests in the remaining Collateral conferred hereunder,
nor release any Grantor from personal liability for the Secured
Obligations.  Notwithstanding the existence of any other security interest in
the Collateral held by the Administrative Agent, for the benefit of the Secured
Parties, the Administrative Agent shall have the right to determine the order in
which any or all of the Collateral shall be subjected to the remedies provided
in this Security Agreement.  Each Grantor hereby waives any and all right to
require the marshaling of assets in connection with the exercise of any of the
remedies permitted by applicable law or provided herein or in any other Loan
Document.
 
18.           Entire Agreement.  This Security Agreement and each Security
Joinder Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as contained in the Loan
Documents.  The express terms hereof and of the Security Joinder Agreements
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof or thereof.  Neither this Security
Agreement nor any Security Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Credit Agreement.
 
19.           Third Party Reliance.  Each Grantor hereby consents and agrees
that all issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Security Joinder Agreements as conclusive evidence
of the right of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.
 
20.           Binding Agreement; Assignment.  This Security Agreement and each
Security Joinder Agreement, and the terms, covenants and conditions hereof and
thereof, shall be binding upon and inure to the benefit of the parties hereto,
and to their respective successors and assigns, except that no Grantor shall be
permitted to assign this Security Agreement, any Security Joinder Agreement or
any interest herein or therein or, except as expressly permitted herein or in
the Credit Agreement, in the Collateral or any part thereof or interest
therein.  Without limiting the generality of the foregoing sentence of this
Section 20, any Lender may assign to one or more Persons, or grant to one or
more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement, including
Article IX thereof (concerning the Administrative Agent) and Section 10.06
thereof (concerning assignments and participations).  All references herein to
the Administrative Agent and to the Secured Parties shall include any successor
thereof or permitted assignee, and any other obligees from time to time of the
Secured Obligations.
 
21.           Secured Cash Management Agreements and Secured Hedging Agreements.
No Secured Party (other than the Administrative Agent) that obtains the benefit
of this Security Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Security Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangement have
been made with respect to, the Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.  Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Security
Agreement shall be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.
 
22.           Severability.  If any provision hereof shall for any reason be
held invalid or unenforceable, (a) the legality, validity and enforceability of
the remaining provisions of this Pledge Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
23.           Counterparts.  This Security Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Security Agreement to produce or account for more than one such counterpart
executed by the Grantor against whom enforcement is sought.  Without limiting
the foregoing provisions of this Section 23, the provisions of Section 10.10 of
the Credit Agreement shall be applicable to this Security Agreement.
 
24.           Termination.  (a) Subject to the provisions of Section 13, this
Security Agreement and each Security Joinder Agreement, and all obligations of
the Grantors hereunder (excluding those obligations and liabilities that
expressly survive such termination) shall terminate without delivery of any
instrument or performance of any act by any party on the Facility Termination
Date; and (b) upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement to any Person that is not a
Grantor, or, upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 10.01 of
the Credit Agreement, the security interest in the Collateral shall be
automatically released.  Upon such termination or release pursuant to clauses
(a) or (b) of this Section, the Administrative Agent shall, at the request and
sole expense of the Grantors, promptly deliver to the Grantors such termination
statements and take such further actions as the Grantors may reasonably request
to terminate of record, or otherwise to give appropriate notice of the
termination of, any Lien conferred hereunder.
 
25.           Notices.  Any notice required or permitted hereunder shall be
given (a) with respect to the Borrower, at the address for the giving of notice
then in effect under the Credit Agreement, (b) with respect to any Grantor, at
the address then in effect for the giving of notices to such Grantor under the
Guaranty to which it is a party, and (c) with respect to the Administrative
Agent or a Lender, at the Administrative Agent’s address indicated in Schedule
10.02 of the Credit Agreement.  All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Schedule 10.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.
 
26.           Joinder. Each Person that shall at any time execute and deliver to
the Administrative Agent a Security Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Grantor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned to the Administrative Agent for the benefit of the
Secured Parties all Collateral in which it has at its Applicable Date or
thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the Grantors or to the parties to this
Security Agreement shall be deemed to include such Person as a Grantor
hereunder.  Each Security Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Grantor executing such Security Joinder Agreement
and its property. Each of the applicable Schedules attached hereto shall be
deemed amended and supplemented without further action by such information
reflected on the Supplemental Schedules.
 
27.           Rules of Interpretation.  The rules of interpretation contained in
Article I of the Credit Agreement shall be applicable to this Security Agreement
and each Security Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any Credit Extensions referred to herein or
secured hereby.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
28.           Governing Law; Jurisdiction; Waivers, Etc.
 
(a)           THIS SECURITY AGREEMENT AND EACH SECURITY JOINDER AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE;
PROVIDED THAT (i) WITH RESPECT TO THOSE INSTANCES IN WHICH THE APPLICABLE CHOICE
OF LAWS RULES OF SUCH STATE, INCLUDING SECTION 9-301 OF THE UCC, REQUIRE THAT
THE MANNER OF CREATION OF A SECURITY INTEREST IN SPECIFIC COLLATERAL OR THE
MANNER OR EFFECT OF PERFECTION OR NONPERFECTION OR THE RULES GOVERNING PRIORITY
OF SECURITY INTERESTS ARE TO BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION,
THEN THE LAWS OF SUCH OTHER JURISDICTION SHALL GOVERN SUCH MATTERS, (ii) EACH
CONTROL AGREEMENT (INCLUDING EACH QUALIFYING CONTROL AGREEMENT) APPLICABLE TO
ANY SECURITIES ACCOUNT OR DEPOSIT ACCOUNT SHALL BE GOVERNED BY THE LAWS OF THE
JURISDICTION SPECIFIED IN SUCH CONTROL AGREEMENT, OR OTHERWISE BY THE LAWS OF
THE JURISDICTION THAT GOVERN THE SECURITIES ACCOUNT OR DEPOSIT ACCOUNT TO WHICH
SUCH CONTROL AGREEMENT RELATES, AND (iii) IN THOSE INSTANCES IN WHICH THE LAWS
OF THE JURISDICTION IN WHICH COLLATERAL IS LOCATED GOVERN MATTERS PERTAINING TO
THE METHODS AND EFFECT OF REALIZING ON COLLATERAL, SUCH LAWS SHALL BE GIVEN
EFFECT WITH RESPECT TO SUCH MATTERS.
 
(b)           EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR ANY SECURITY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREIN OR THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA AND, BY THE
EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT OR A SECURITY JOINDER
AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO
THE LAYING OF THE VENUE OR TO THE JURISDICTION OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.
 
(c)           EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY
PERSONAL SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL
(POSTAGE PREPAID) TO THE ADDRESS OF SUCH PARTY PROVIDED IN SECTION 25 OR BY ANY
OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE
STATE OF NEW YORK.
 
(d)           NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE
THE ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT
OR THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY OTHER PARTY OR
ANY OF SUCH PARTY’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GRANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, THE JURISDICTION OF ANY OTHER
COURT OR COURTS WHICH NOW OR HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE
DOMICILE, OR OTHERWISE, MAY BE AVAILABLE UNDER APPLICABLE LAW.
 
(e)           IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER
AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT
MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY
HEREBY AGREES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY
EXPRESSLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH
PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.
 
(f)           EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE
THAT ANY COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS
HEREOF IS AN INCONVENIENT FORUM.
 
[Signature pages follow.]
 

H-
Form of Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.
 
GRANTOR:
 
CABOT MICROELECTRONICS CORPORATION, as a Grantor
 
By:                                                                      
Name:                                                                      
Title:                                                                      
 
CABOT MICROELECTRONICS GLOBAL CORPORATION, as a Grantor
 
By:                                                                      
Name:                                                                      
Title:                                                                      
 
CABOT MICROELECTRONICS POLISHING CORPORATION, as a Grantor
 
By:                                                                      
Name:                                                                      
Title:                                                                      
 
QED TECHNOLOGIES INTERNATIONAL, INC., as a Grantor
 
By:                                                                      
Name:                                                                      
Title:                                                                      
 


 

H-
Form of Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:                                                                           
 
Name:           Denise J. Jones
 
Title:           Assistant Vice President
 

H-
Form of Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7(f)
 
Grantor Information
 


 
I.
II.
III.
Name
Jurisdiction of
Formation/
Form of Equity/I.D. Number
Address of Chief
Executive Office
                       



 

H-
Form of Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9(e)
 
Investment Property
 
Grantor: Cabot Microelectronics Corporation
 
Accounts
Name and Address of
Securities Intermediary
Account
Number
Investment Fund or Property (as of 1/31/12)
Certificate Number/CUSIP
Balance (as of 1/31/12)
                                                                               
         



 

H-
Form of Security Agreement
 
 
 

--------------------------------------------------------------------------------

 



 
Intercompany Loans
Lender
Borrower
Loan Agreement Date
Promissory Note Date
Promissory Note Principal Amount
Principal Outstanding as of  January 31, 2012
                                                                       



 



H-
Form of Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9(f)
 
Deposit Accounts
 
Grantor
Name and Address of
Depository Institution
Account No.
Certificate of Deposit No.
(if applicable)
                                                                               


H-
Form of Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
[FORM OF]
 
SECURITY JOINDER AGREEMENT
 
THIS SECURITY JOINDER AGREEMENT dated as of _____________, 20__ (this “Security
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Grantor”), in favor of BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (the “Administrative Agent”) for the
Secured Parties (as defined in the Security Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings given to
such terms in such Security Agreement).
 
RECITALS:
 
A.           Cabot Microelectronics Corporation, a Delaware corporation (the
“Borrower”), certain of its Subsidiaries and the Administrative Agent, are party
to a Security Agreement dated as of February 13, 2012 (as in effect on the date
hereof, the “Security Agreement”).
 
B.           The Joining Grantor is a Subsidiary of the Borrower and is required
by the terms of the Credit Agreement to become a Guarantor and be joined as a
party to the Security Agreement as a Grantor.
 
C.           The Joining Grantor will materially benefit directly and indirectly
from the making and maintenance of the extensions of credit made from time to
time under the Credit Agreement, Secured Cash Management Agreements and Secured
Hedge Agreements.
 
In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Grantor hereby agrees as
follows:
 
1.           Joinder. The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a Grantor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Grantor or to which each Grantor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Security Agreement of a
security interest to the Administrative Agent for the benefit of the Secured
Parties in the property and property rights constituting Collateral (as defined
in Section 2 of the Security Agreement) of such Joining Grantor or in which such
Joining Grantor has or may have or acquire an interest or the power to transfer
rights therein, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located, as security for the payment and performance of
the Secured Obligations (as defined in the Security Agreement), all with the
same force and effect as if the Joining Grantor were a signatory to the Security
Agreement.
 
2.           Affirmations.  The Joining Grantor hereby acknowledges and
reaffirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Grantor contained in the Security Agreement.
 
3.           Supplemental Schedules. Attached to this Security Joinder Agreement
are duly completed schedules (the “Supplemental Schedules”) supplementing as
thereon indicated the respective Schedules to the Security Agreement.  The
Joining Grantor represents and warrants that the information contained on each
of the Supplemental Schedules with respect to such Joining Grantor and its
properties and affairs is true, complete and accurate as of the date hereof.
 
4.           Severability.  The provisions of this Security Joinder Agreement
are independent of and separable from each other.  If any provision hereof shall
for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision hereof, but this Security Joinder Agreement shall be construed as if
such invalid or unenforceable provision had never been contained herein.
 
5.           Counterparts.  This Security Joinder Agreement may be executed in
any number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Security Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Grantor.  Without limiting the foregoing
provisions of this Section 5, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Security Joinder Agreement.
 
6.           Delivery.  The Joining Grantor hereby irrevocably waives notice of
acceptance of this Security Joinder Agreement and acknowledges that the Secured
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents, Secured Cash Management Agreement and Secured Hedge
Agreements made and maintained, in reliance on this Security Joinder Agreement
and the Grantor’s joinder as a party to the Security Agreement as herein
provided.
 
7.           Governing Law; Venue; Waiver of Jury Trial. The provisions of
Section 28 of the Security Agreement are hereby incorporated by reference as if
fully set forth herein.
 
[Signature page follows.]
 


 

H-
Form of Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Joining Grantor has duly executed and delivered this
Security Joinder Agreement as of the day and year first written above.
 
JOINING GRANTOR:
 
__________________________________________
 
By:_______________________________________
 
Name:           ____________________________________
 
Title:           ____________________________________
 


 


 

H-
Form of Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL
 
SCHEDULE 7(f)
 
Grantor Information
 


 
I.
II.
III.
Name
Jurisdiction of
Formation/
Form of Equity/I.D. Number
Address of Chief
Executive Office
                       



 
Delivered pursuant to Security Joinder Agreement of
_______________________________.
 
Applicable Date:  __________, 20__
 

H-
Form of Security Agreement
 
 
 

--------------------------------------------------------------------------------

 



 
SUPPLEMENTAL
 
SCHEDULE 9(e)
 
Investment Property
 
Grantor: [__________]
 
Securities Accounts
 
Other Investment Property
Name and Address of
Securities Intermediary
Account
Number
Name and Type
of Issuer
Quantity of Shares
or Other Interest
Certificate
Number(s)
                                                 



 
Delivered pursuant to Security Joinder Agreement of
_______________________________.
 
Applicable Date:  __________, 20__
 

H-
Form of Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL
 
SCHEDULE 9(f)
 
Deposit Accounts
 
Grantor
Name and Address of
Depository Institution
Account No.
Certificate of Deposit No.
(if applicable)
                                                                               
                                                       



 
Delivered pursuant to Security Joinder Agreement of
_______________________________.
 
Applicable Date:  __________, 20__
 

H-
Form of Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
FORM OF IP SECURITY AGREEMENT
 
INTELLECTUAL PROPERTY
SECURITY AGREEMENT
 
THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”) dated as of
February 13, 2012 is made by CABOT MICROELECTRONICS CORPORATION, a Delaware
corporation (the “Borrower” and a “Grantor”), EACH OF THE UNDERSIGNED
SUBSIDIARIES OF THE BORROWER AND EACH OTHER PERSON WHO SHALL BECOME A PARTY
HERETO BY EXECUTION OF AN INTELLECTUAL PROPERTY SECURITY JOINDER AGREEMENT (each
a “Guarantor” and, together with the Borrower, collectively, the “Grantors” and
each a “Grantor”) in favor of BANK OF AMERICA, N.A., as administrative agent
(the “Administrative Agent”) for each of the Secured Parties (as defined in the
Credit Agreement referenced below).  All capitalized terms used but not
otherwise defined herein shall have the respective meanings assigned thereto in
the Credit Agreement.
 
RECITALS:
 
A.           Pursuant to that certain Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Administrative Agent,
Bank of America, N.A., as an L/C Issuer, and the lenders now or hereafter party
thereto (the “Lenders”), the Lenders have agreed to provide to the Borrower a
term loan facility and a revolving credit facility with letter of credit, swing
line and multicurrency sublimits.
 
B.           Certain additional extensions of credit may be made from time to
time for the benefit of the Grantors pursuant to certain Secured Cash Management
Agreements and Secured Hedge Agreements (each as defined in the Credit
Agreement).
 
C.           It is a condition precedent to the Secured Parties’ obligations to
make and maintain such extensions of credit that the Grantors shall have
executed and delivered this Agreement to the Administrative Agent.
 
In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the parties hereto agree as follows:
 
1.           Definitions.  All terms used herein unless otherwise defined herein
or in the Credit Agreement shall be defined in accordance with the appropriate
definitions appearing in the UCC, and such definitions are hereby incorporated
herein by reference and made a part hereof.
 
2.           Incorporation of the Security Agreement.  The Security Agreement
dated as of the date hereof among the Grantors and the Administrative Agent and
the terms of Sections 12 (except that with respect to the power of attorney with
respect to matters set forth in the second paragraph of Section 3 hereof,
Section 3 hereof shall control), 13, 14, 20, 22, 24 and 27 thereof are hereby
incorporated hereby in their entirety by this reference, mutatis mutandis.
 
3.           Grant of Security. Each Grantor grants as collateral security for
the payment, performance and satisfaction of the Secured Obligations, to the
Administrative Agent for the benefit of the Secured Parties, all of the
following (collectively, the “Collateral”):
 
(a)           all of such Grantor’s right, title and interest, whether now owned
or hereafter acquired, in and to all United States and foreign patents and
patent applications (including without limitation the patents and patent
applications identified on Schedule I attached hereto and incorporated herein by
reference) and including the right to recover for all past, present and future
infringements thereof and all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof, all
improvements thereon, and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto (collectively, the “Patents”);
 
(b)           all of such Grantor’s right, title and interest, whether now owned
or hereafter acquired, in and to all United States and foreign trademarks, trade
names, trade dress, service marks, trademark and service mark registrations, and
applications for trademark or service mark registration and any renewals thereof
(including without limitation each trademark, trade name, trade dress,
registration and application identified in Schedule II attached hereto and
incorporated herein by reference) and including all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto
(including without limitation damages for past or future infringements thereof),
the right to sue or otherwise recover for all past, present and future
infringements thereof, all rights corresponding thereto throughout the world
(but only such rights as now exist or may come to exist under applicable local
law) and all other rights of any kind whatsoever of each Grantor accruing
thereunder or pertaining thereto, together in each case with the goodwill of the
business connected with the use of, and symbolized by, each such trademark and
service mark (collectively, the “Trademarks”);
 
(c)           all of such Grantor’s right, title and interest, whether now owned
or hereafter acquired, in and to all United States and foreign copyrights and
copyright applications (including without limitation the copyrights and
copyright applications identified on Schedule III attached hereto and
incorporated herein by reference) and including the right to recover for all
past, present and future infringements thereof and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto (collectively, the
“Copyrights”);
 
(d)           all of such Grantor’s right, title and interest, whether now owned
or hereafter acquired, in and to all license agreements other than those entered
into by such Grantor pursuant to sales, purchase, development or settlement
agreements in the ordinary course of business regarding Patents, Trademarks or
Copyrights with any other party, whether such Grantor is a licensor or licensee
under any such license agreement (including without limitation the licenses
listed on Schedule IV attached hereto and incorporated herein by reference,
which shall include material licenses other than those entered into by such
Grantor pursuant to sales, purchase, development or settlement agreements in the
ordinary course of business), and the right to prepare for sale, sell and
advertise for sale, all Inventory (as defined in the Security Agreement) now or
hereafter owned by such Grantor and now or hereafter covered by such licenses
(collectively, the “Licenses”)); and
 
(e)           all of such Grantor’s right, title and interest, whether now owned
or hereafter acquired, in and to all proceeds of any of the foregoing.
 
In addition, at the direction of the Administrative Agent following the
occurrence and during the continuation of an Event of Default, each Grantor
shall execute in blank and deliver to the Administrative Agent an assignment of
licenses and federally registered patents, trademarks and copyrights (the “IP
Assignment”) owned by it in the form of Exhibit A hereto.  Each Grantor hereby
authorizes the Administrative Agent to complete as Assignee and record with the
United States Patent and Trademark Office (the “Patent and Trademark Office”)
and the United States Copyright Office (the “Copyright Office”) each IP
Assignment upon the occurrence of an Event of Default that is continuing at the
time of filing. In addition, each Grantor hereby appoints the Administrative
Agent and McGuireWoods LLP, as counsel to the Administrative Agent, jointly,
(such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, at any time at the direction of the Administrative
Agent following the occurrence and during the continuation of an Event of
Default pursuant to the Credit Agreement, to execute the IP Assignment (it being
understood that the execution of the IP Assignment pursuant to the power of
attorney granted pursuant to this sentence shall only be effective if both the
Administrative Agent and McGuireWoods LLP execute the IP Assignment and shall
not be effective if only one of them executes such document).
 
Notwithstanding the foregoing, the Collateral shall not include (and no
representation, warranty or covenant contained herein shall apply to) any
Excluded Assets (as defined in the Security Agreement) or any general intangible
which by its terms or under applicable law, and in any event after giving effect
to Section 9-408 of the UCC or a comparable provision of other applicable laws,
the assignment of which by the applicable Grantor would give rise to an
enforceable right in any counterparty to such document, instrument or agreement
to effectively exercise rights to terminate or obtain remedies for breach or
default.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.           Security for Secured Obligations.  The security interests granted
under this Agreement (the “Security Interests”) by each Grantor secure the
payment of all Secured Obligations.
 
The Security Interests granted by this Agreement are granted in conjunction with
the security interests granted to the Administrative Agent, for the benefit of
the Secured Parties, in other assets of each Grantor pursuant to the other Loan
Documents.
 
5.           Collateral Assignment.  In addition to, and not in limitation of,
the grant of the Security Interests in the Patents, Trademarks, Copyrights and
Licenses in Section 3 above, each Grantor hereby grants, assigns, transfers,
conveys and sets over to the Administrative Agent, for the benefit of the
Secured Parties, the Grantor’s entire right, title and interest in and to the
Patents, Trademarks, Copyrights and Licenses; provided, that such grant,
assignment, transfer and conveyance shall become effective only at the election
of the Administrative Agent after the occurrence of an Event of Default that is
continuing at the time of such election. Each Grantor hereby agrees that upon
such election each grant, assignment, transfer and conveyance may be recorded by
the Administrative Agent with the United States Patent and Trademark Office (the
“Patent and Trademark Office”) and the United States Copyright Office (the
“Copyright Office”) and with other applicable state and federal agencies and
authorities.  Each Grantor hereby agrees that after the effectiveness of such
grant, assignment, transfer and conveyance of any of the Patents, Trademarks,
Copyrights and License, the use by the Administrative Agent of any of such
Patents, Trademarks, Copyrights and Licenses shall be without any liability for
royalties or other related charges from the Administrative Agent to any Grantor.
 
6.           Further Assurances.
 
(a)           Each Grantor agrees that from time to time, at the expense of such
Grantor, such Grantor will promptly execute and deliver all further instruments
and documents and take all further action that may be reasonably necessary or
desirable in the Administrative Agent’s determination, or that the
Administrative Agent may reasonably request, in order to (i) continue, perfect
and protect any Security Interest granted or purported to be granted hereby,
(ii) perfect the Administrative Agent’s (for the benefit of the Secured Parties)
Security Interest in and assign to the Administrative Agent, for the benefit of
the Secured Parties, as security for the repayment and satisfaction of the
Secured Obligations, all Collateral located in any foreign jurisdiction, and
(iii) enable the Administrative Agent, for the benefit of the Lenders, to
exercise and enforce its rights and remedies hereunder with respect to any part
of the Collateral.  Without limiting the generality of the foregoing, each
Grantor will execute and file (with the appropriate governmental offices,
authorities, agencies and regulatory bodies in the United States and any
applicable foreign jurisdiction) such supplements to this Agreement and such
Uniform Commercial Code financing or continuation statements, or amendments
thereto, and such other instruments or notices (other than executed IP
Assignments, which are addressed in Section 3 hereof) as may be necessary or
desirable, or as the Administrative Agent, on behalf of the Secured Parties, may
reasonably request, in order to perfect and preserve the Security Interests
granted hereby.
 
(b)           Each Grantor hereby authorizes the Administrative Agent, on behalf
of the Secured Parties, upon the occurrence and during the continuation of an
Event of Default, to file, where permitted by law, one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of such Grantor.  A carbon, photographic or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.
 
(c)           Each Grantor agrees that, should it have or obtain an ownership
interest in any United States or foreign patent or patent application that is
not now identified on Schedule I, any trademark or trademark application that is
not now identified on Schedule II or any copyright or copyright application that
is not now identified on Schedule III or any material license agreement in
respect of any patent, trademark or copyright that is not now identified on
Schedule IV (other than those that have been entered into pursuant to sales,
purchase, development or settlement agreements entered into by such Grantor in
the ordinary course of business):  (i) the provisions of this Agreement shall
automatically apply to such item, and such item shall automatically become part
of the Collateral; (ii) such Grantor shall, no later than concurrently with its
next delivery, pursuant to Section 6.01(a) of the Credit Agreement, of its
annual financial statements relating to the fiscal year in which such assets
were acquired, (A) with respect to Trademarks and Patents, cause such Trademarks
and Patents to be properly registered with the Patent and Trademark Office, (B)
with respect to Copyrights, cause such Copyrights to be registered with the
Copyright Office and (C) with respect to Patents, Trademarks, Copyrights and
Licenses, prepare, execute and file in the Patent and Trademark Office and
Copyright Office all documents and instruments, including without limitation
Uniform Commercial Code financing statements (other than executed IP
Assignments, which are addressed in Section 3 hereof), that are known by such
Grantor to be necessary or that the Administrative Agent, on behalf of the
Secured Parties, reasonably requests in order to perfect the Security Interest
of the Administrative Agent, on behalf of the Secured Parties, therein.  Each
Grantor authorizes the Administrative Agent, on behalf of the Secured Parties,
to execute and file such a document (other than executed IP Assignments, which
are addressed in Section 3 hereof) in the name of such Grantor if such Grantor
fails to do so.
 
7.           Patent Representations and Warranties.  Each Grantor represents and
warrants as follows:
 
(a)           It is the sole legal and beneficial owner of the Patents set forth
opposite its name on Schedule I hereto, free and clear of any Lien, security
interest, option, charge, pledge, assignment (whether conditional or not), or
any other encumbrance except for the security interests created or permitted by
this Agreement or the Credit Agreement and certain Licenses and registered user
agreements described on Schedule IV and immaterial licenses and those which have
been entered into pursuant to sales, purchase, development or settlement
agreements in the ordinary course of business and no financing statement or
other instrument similar in effect covering all or any part of such Collateral
is on file in any recording office, except such as may have been filed in favor
of the Administrative Agent, for the benefit of the Secured Parties.
 
(b)           Other than such Patents which, whether considered individually or
collectively, are not material to the business of the Loan Parties, taken as a
whole, Schedule I includes a list of substantially all of the filed patent
applications and issued patents owned by such Grantor necessary for the conduct
of its business as currently conducted, if any, or utilized in such Grantor’s
operations or used in the selling or marketing of such Grantor’s products.
 
(c)           Other than such Patents which, whether considered individually or
collectively, are not material to the business of the Loan Parties, taken as a
whole, each issued patent of such Grantor identified on Schedule I hereto is
subsisting and has not been adjudged unpatentable, invalid or unenforceable, in
whole or in part, and to the knowledge of such Grantor is patentable, valid and
enforceable, and each of such Patent applications identified on Schedule I has
been filed in conformity with applicable rules and procedures of the Patent and
Trademark Office and of the equivalent agencies in each applicable foreign
jurisdiction and will be diligently prosecuted in conformity therewith so as not
to become improperly abandoned.
 
8.           Trademark Representations and Warranties.  Each Grantor represents
and warrants as follows:
 
(a)           It is the sole, legal and beneficial owner of the entire right,
title and interest in and to the Trademarks purported to be granted by it
hereunder, free and clear of any Lien, security interest, option, charge,
pledge, registered user agreement, assignment (whether conditional or not), or
covenant, or any other encumbrance, except for the Security Interests created or
permitted by this Agreement or the Credit Agreement and certain Licenses and
registered user agreements described on Schedule IV and immaterial licenses and
those which have been entered into pursuant to sales, purchase, development or
settlement agreements in the ordinary course of business.  No financing
statement or other instrument similar in effect covering all or any part of the
Trademarks purported to be granted by such Grantor hereunder is on file in any
recording office, including, without limitation, the Patent and Trademark Office
and the equivalent offices in any foreign jurisdiction, except such as may have
been filed in favor of the Administrative Agent, for the benefit of the Secured
Parties.
 
(b)           Other than such Trademarks which, whether considered individually
or collectively, are not material to the business of the Loan Parties, taken as
a whole, Schedule II includes a list of substantially all of the applications
for registration of trademarks and registered trademarks owned by such Grantor
necessary for the conduct of its business as currently conducted, if any, or
utilized and material in such Grantor’s operations or used in the selling or
marketing of such Grantor’s products.
 
(c)           Other than such Trademarks which, whether considered individually
or collectively, are not material to the business of the Loan Parties, taken as
a whole, each registered Trademark of such Grantor identified on Schedule II is
validly subsisting and has not been abandoned or adjudged invalid, unregistrable
or unenforceable, in whole or in part, and is, to such Grantor’s knowledge,
valid, registrable and enforceable.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
9.           Copyright Representations and Warranties.  Each Grantor represents
and warrants as follows:
 
(a)           It is the sole, legal and beneficial owner of the entire right,
title and interest in and to the Copyrights purported to be granted by it
hereunder, free and clear of any Lien, security interest, option, charge,
pledge, registered user agreement, assignment (whether conditional or not), or
covenant, or any other encumbrance, except for the Security Interests created or
permitted by this Agreement or the Credit Agreement and certain Licenses and
registered user agreements described on Schedule IV and immaterial licenses and
those which have been entered into pursuant to sales, purchase, development or
settlement agreements in the ordinary course of business.  No effective
financing statement or other instrument similar in effect covering all or any
part of the Copyrights purported to be granted by such Grantor hereunder is on
file in any recording office, including, without limitation, the Copyright
Office and the equivalent offices in any foreign jurisdiction, except such as
may have been filed in favor of the Administrative Agent, for the benefit of the
Secured Parties.
 
(b)           Other than such Copyrights which, whether considered individually
or collectively, are not material to the business of the Loan Parties, taken as
a whole, Schedule III includes, among other things, a list of all of the
Copyrights owned by such Grantor necessary for the conduct of its business as
currently conducted or utilized and material in such Grantor’s operations or
materially used in the selling or marketing of such Grantor’s products.
 
(c)           Other than such Copyrights which, whether considered individually
or collectively, are not material to the business of the Loan Parties, taken as
a whole, each Copyright of such Grantor identified on Schedule III is validly
subsisting and has not been abandoned or adjudged invalid, unregistrable or
unenforceable, in whole or in part, and is, to such Grantor’s knowledge, valid,
registrable and enforceable.
 
10.           Transfers and Other Liens.  No Grantor shall:
 
(a)           sell, assign (by operation of law or otherwise) or otherwise
dispose of any of, or grant any option with respect to, the Collateral, other
than as permitted by the Credit Agreement, except that any Grantor may license
the Collateral (i) in the ordinary course of such Grantor’s business, provided
that such license is necessary or desirable in the conduct of such Grantor’s
business, or (ii) in connection with a sale of assets in compliance with the
Credit Agreement, provided that such license shall be on terms reasonably
expected to maximize the gain to such Grantor resulting from the granting of
such license; or
 
(b)           create or suffer to exist any Lien, security interest or other
charge or encumbrance upon or with respect to any of the Collateral except for
the Security Interests created by this Agreement or Permitted Liens.
 
11.           Additional Collateral.  If any Grantor shall acquire or hold any
additional Patents, Trademarks, Copyrights or material Licenses (other than
Licenses which have been entered into pursuant to sales, purchase, development
or settlement agreements in the ordinary course of business) not listed on
Schedules I, II, III or IV hereto (any such Patents, Trademarks, Copyrights or
Licenses being referred to herein as the “Additional Collateral”), such Grantor
shall concurrently with its next delivery pursuant to Section 6.01(a) of the
Credit Agreement, of its annual financial statements relating to the fiscal year
in which such assets were acquired, deliver to the Administrative Agent for the
benefit of the Secured Parties (i) a revised Schedule I, II, III or IV hereto,
as applicable, reflecting the ownership and pledge of such Additional Collateral
and (ii) an Intellectual Property Security Agreement Supplement in the form of
Exhibit B hereto with respect to such Additional Collateral duly completed and
signed by such Grantor.
 
12.           Secured Cash Management Agreements and Secured Hedge
Agreements.  No Secured Party that obtains the benefit of this Agreement shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as the
Administrative Agent, the L/C Issuer or a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Agreement to the contrary, the Administrative Agent shall only
be required to verify the payment of, or that other satisfactory arrangement
have been made with respect to, the Secured Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Secured Obligations,
together with such supporting documentation as it may request, from the
applicable Secured Cash Management Bank or Secured Hedge Bank, as the case may
be.  Each Secured Party not a party to the Credit Agreement that obtains the
benefit of this Agreement shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.
 
13.           Counterparts.  This Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart executed by the Grantor
against whom enforcement is sought.  Without limiting the foregoing provisions
of this Section 13, the provisions of Section 10.10 of the Credit Agreement
shall be applicable to this Agreement.
 
14.           Notices.  Any notice required or permitted hereunder shall be
given (a) with respect to any Grantor, at the Borrower’s address indicated in
Schedule 10.02 of the Credit Agreement and (b) with respect to the
Administrative Agent or a Lender, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Credit Agreement.  All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.
 
15.           Joinder. Each Person who shall at any time execute and deliver to
the Administrative Agent an Intellectual Property Security Joinder Agreement
substantially in the form attached as Exhibit C hereto shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder as a Grantor and shall have thereupon pursuant to Section 3 hereof
granted a security interest in and collaterally assigned to the Administrative
Agent for the benefit of the Secured Parties all Collateral in which it has at
its Applicable Date or thereafter acquires any interest or the power to
transfer, and all references herein and in the other Loan Documents to the
Grantors or to the parties to this Agreement shall be deemed to include such
Person as a Grantor hereunder.  Each Intellectual Property Security Joinder
Agreement shall be accompanied by the Supplemental Schedules referred to
therein, appropriately completed with information relating to the Grantor
executing such Intellectual Property Security Joinder Agreement and its
property. Each of the applicable Schedules attached hereto shall be deemed
amended and supplemented without further action by such information reflected on
the Supplemental Schedules.
 
16.           Governing Law; Jurisdiction; Waivers, Etc.
 
(a)           THIS AGREEMENT AND EACH INTELLECTUAL PROPERTY SECURITY JOINDER
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
 
(b)           EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY INTELLECTUAL PROPERTY SECURITY JOINDER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA
AND, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR AN INTELLECTUAL PROPERTY
SECURITY JOINDER AGREEMENT, EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY HAVE NOW
OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE JURISDICTION OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.
 
(c)           EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY
PERSONAL SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL
(POSTAGE PREPAID) TO THE ADDRESS OF SUCH PARTY PROVIDED IN SECTION 14 OR BY ANY
OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE
STATE OF NEW YORK.
 
(d)           NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE
THE ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY INTELLECTUAL PROPERTY SECURITY
JOINDER AGREEMENT OR THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE
ANY OTHER PARTY OR ANY OF SUCH PARTY’S PROPERTY OR ASSETS MAY BE FOUND OR
LOCATED.  TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH
JURISDICTION, EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR
PROCEEDING, THE JURISDICTION OF ANY OTHER COURT OR COURTS WHICH NOW OR
HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY BE
AVAILABLE UNDER APPLICABLE LAW.
 
(e)           IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO THIS AGREEMENT OR ANY INTELLECTUAL PROPERTY JOINDER
AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT
MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY
HEREBY AGREES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY
EXPRESSLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH
PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.
 
(f)           EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE
THAT ANY COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS
HEREOF IS AN INCONVENIENT FORUM.
 
[Signature pages follow.]
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Intellectual Property
Security Agreement on the day and year first written above.
 
GRANTOR:
 
CABOT MICROELECTRONICS CORPORATION, as a Grantor
 
By:                                                                      
 
Name:                                                                      
 
Title:                                                                      
 
CABOT MICROELECTRONICS GLOBAL CORPORATION, as a Grantor
 


 
By:                                                                      
 
Name:                                                                      
 
Title:                                                                      
 
CABOT MICROELECTRONICS POLISHING CORPORATION, as a Grantor
 


 
By:                                                                      
 
Name:                                                                      
 
Title:                                                                      
 
QED TECHNOLOGIES INTERNATIONAL, INC., as a Grantor
 


 
By:                                                                      
 
Name:                                                                      
 
Title:                                                                      
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:                                                                           
 
Name:           Denise Jones
 
Title:           Assistant Vice President
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
Patents and Patent Applications
 


 
TITLE
REFERENCE #
FILED
SERIAL#
ISSUED
PATENT#
STATUS
COUNTRY
             



 

I-
Form of IP Security Agreement
 


 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
Trademarks and Trademark Applications
 


 
United States Trademarks
Grantor: ____________
Trademark Name
Class
Serial No.
Reg No.
Filing Date
Pending Status
Reg Date
             



 


 
Foreign Trademarks
Grantor: ____________________
Trademark Name
Country
Reg No.
Reg Date
       



 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
 
Copyrights
 


 
US Copyright Registrations
Grantor: _________________
Title
Registration No.
Date
     



 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV
 
License Agreements
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ASSIGNMENT OF PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
 
THIS ASSIGNMENT OF PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES (this
“Agreement”) is made as of ____________, 20__ by EACH OF THE UNDERSIGNED (each a
“Grantor” and collectively the “Grantors”) in favor of BANK OF AMERICA, N.A., a
national banking association organized and existing under the laws of the United
States, as Agent (as administrative agent (the “Administrative Agent”) for each
of the Secured Parties (as defined in the Credit Agreement referenced
below).  All capitalized terms used but not otherwise defined herein shall have
the respective meanings assigned thereto in the Credit Agreement.
 
RECITALS:
 
A.           Cabot Microelectronics Corporation, a Delaware corporation (the
“Borrower”) and the Administrative Agent, are party to a Credit Agreement dated
as of February 13, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Administrative Agent, Bank of America, N.A., as an L/C Issuer, and the lenders
now or hereafter party thereto (the “Lenders”).
 
B.           Each Grantor is the Borrower or a Subsidiary of the Borrower and
will materially benefit directly and indirectly from the making and maintenance
of the extensions of credit made from time to time under the Credit Agreement,
Secured Cash Management Agreements and Secured Hedge Agreements.
 
C.           Each Grantor has entered into that certain Intellectual Property
Security Agreement (the “Intellectual Property Security Agreement”) dated as of
February 13, 2012 pursuant to which each Grantor has granted to the
Administrative Agent for the benefit of the Secured Parties a security interest
in the Trademarks, Copyrights, Licenses and Patents defined below in order to
secure the Secured Obligations (as defined in the Credit Agreement).
 
D.           Each Grantor (a) has adopted and used and is using the trademarks
and service marks (the “Trademarks”) identified on Annex I hereto, and is the
owner of the registrations of and pending registration applications for such
Trademarks in the United States Patent and Trademark Office identified on Annex
I hereto, (b) is the owner of and uses the copyrights, copyright registrations
and pending registration applications set forth on Annex II hereto (the
“Copyrights”), (c) is a party to and has rights under the licenses and license
agreements listed on Annex III hereto (the “Licenses”) and (d) is the owner of
and uses the patents, patent registrations and pending registration applications
set forth on Annex IV hereto (the “Patents” and together with the Trademarks,
the Copyrights and the Licenses, the “Collateral”).
 
E.           The Administrative Agent for the benefit of the Secured Parties
desires to acquire the Trademarks, the Copyrights, the Licenses and the Patents
and the registrations thereof and registration applications therefor, as
applicable, in connection with the exercise of its remedies after the occurrence
of an Event of Default under the Credit Agreement.
 


 
Each Grantor hereby agrees as follows with the Administrative Agent, for the
benefit of the Secured Parties:
 
1.           Assignment. Upon the occurrence and continuance of an Event of
Default pursuant to the Credit Agreement, each Grantor does hereby assign, sell
and transfer unto the Administrative Agent all right, title and interest in and
to the Trademarks, Copyrights, Licenses and Patents, together with (a) the
registrations of and registration applications therefor, as applicable, (b) the
goodwill of the business symbolized by and associated with the Trademarks and
the registrations thereof, (c) the right to sue and recover for, and the right
to profits or damages due or accrued arising out of or in connection with, any
and all past, present or future infringements or dilution of or damage or injury
to the Trademarks, Copyrights, Patents or the registrations thereof or such
associated goodwill, and (d) all rights of each Grantor to enforce all Licenses.
 
2.           Grant.  Each Grantor hereby grants to the Administrative Agent, for
the benefit of the Secured Parties, and notice is hereby given that each Grantor
has granted to the Administrative Agent, for the benefit of the Secured Parties
and the Administrative Agent, a security interest in the Collateral to secure
the payment and performance in full by the Borrower of all Secured Obligations
(as defined in the Credit Agreement).
 
3.           Effectiveness. This Assignment is intended to and shall take effect
as a sealed instrument at such time as the Administrative Agent shall complete
this instrument by signing its acceptance of this Assignment below.  Each
Grantor hereby authorizes the Administrative Agent to record with the United
States Patent and Trademark Office and the United States Copyright Office this
Agreement only upon the occurrence of an Event of Default that is continuing at
the time of filing.
 
[Signature page follows]
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Assignment of Patents,
Trademarks, Copyrights and Licenses on the day and year first written above.
 
GRANTORS:
 


 
[Name of Grantor]
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 


 
[Name of Grantor]
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 


 
[Name of Grantor]
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 


 
[Name of Grantor]
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 
The foregoing assignment of the Patents, Trademarks, Copyrights and Licenses and
the registrations thereof and registration applications therefor by the Grantors
is hereby accepted as of the ___ day of ____________, 20__.
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent for the Secured Parties
 
By:                                                      
 
Name:                                                      
 
Title:                                                      
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

STATE OF
_________________                                                                           )
 
) ss.
 
COUNTY OF
_______________                                                                           )
 
Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this __ day of _________, _____, personally appeared
______________________________________ to me known personally, and who, being by
me duly sworn, deposes and says that he is the _______________________________
of ________________________, and that the foregoing instrument was signed and
sealed on behalf of said corporation by authority of its Board of Directors, and
said _______________________________ acknowledged said instrument to be the free
act and deed of said corporation.
 


 
Notary Public
 
My commission expires:
 
STATE OF
___________________                                                                                     )
 
) ss.
 
COUNTY OF
_________________                                                                                     )
 
Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this __ day of _______, ____, personally appeared
__________________________________________ to me known personally, and who,
being by me duly sworn, deposes and says that s/he is the
__________________________________ of Bank of America, N.A., a national banking
association, and that foregoing instrument was signed and sealed on behalf of
said national banking association by authority of its Board of Directors, and
said _______________________________ acknowledged said instrument to be the free
act and deed of said national banking association.
 


 
Notary Public
 
My commission expires:
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

ANNEX I
 
Registrations
 
United States Patent and Trademark Office
 
Trademark
 
or
 
Service Mark                                                      Registration
No.                                                      Registration Date
 
[List chronologically in ascending numerical order]
 
Pending Applications
 
United States Patent and Trademark Office
 
Trademark
 
or
 
Service Mark                                                      Serial
No.                                                      Filing Date
 
[List chronologically in ascending numerical order]
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

ANNEX II
 
Part I
 
Copyrights Registered with U.S. Copyright Office
 
Copyright
Registration
 
Title           [Author(s)]                                Number                                Date
 


 


 
Part II
 
COPYRIGHTS NOT REGISTERED
 
Title                                           [Author(s)]
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

ANNEX III
 
Licenses
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

ANNEX IV
 
Registrations
 
United States Patent and Trademark Office
 
Patent                      Registration
No.                                           Registration Date
 
[List chronologically in ascending numerical order]
 
Pending Applications
 
United States Patent and Trademark Office
 
Patent                                Serial
No.                                Filing Date
 
[List chronologically in ascending numerical order]
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
[FORM OF]
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT
 
THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT  dated as of
______________ ___, 20__ (this “Intellectual Property Security Agreement
Supplement”), is made by ____________, a __________ (the “Grantor”) in favor of
BANK OF AMERICA, N.A., in its capacity as administrative agent (the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement referenced below; all capitalized terms used but not defined herein
shall have the meanings given to such terms in such Credit Agreement).
 
RECITALS:
 
A.           Cabot Microelectronics Corporation, a Delaware corporation (the
“Borrower”), certain of its Subsidiaries and the Administrative Agent, are party
to an Intellectual Property Security Agreement dated as of February 13, 2012 (as
in effect on the date hereof, the “Intellectual Property Security Agreement”).
 
B.           The Grantor is required under the terms of the Credit Agreement and
the Intellectual Property Security Agreement to cause certain intellectual
property owned by it and listed on Schedules I, II, III and IV to this
Intellectual Property Security Agreement Supplement (the “Additional
Collateral”) to become subject to the Intellectual Property Security Agreement.
 
C.           The Grantor will materially benefit directly and indirectly from
the making and maintenance of the extensions of credit made from time to time
under the Credit Agreement, Secured Cash Management Agreements and Secured Hedge
Agreements.
 
In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Grantor hereby agrees as follows:
 
1.           Grant of Security.  The Grantor hereby affirms and acknowledges the
grant of security interest in the Additional Collateral contained in the
Intellectual Property Security Agreement and hereby grants to the Administrative
Agent for the benefit of the Secured Parties a first priority lien and security
interest in the Additional Collateral listed on Schedules I, II, III and IV and
all proceeds thereof.
 
2.           Acknowledgment.  The Grantor hereby acknowledges, agrees and
confirms that, by its execution of this Intellectual Property Security Agreement
Supplement, the Additional Collateral constitute “Collateral” under and is
subject to the Intellectual Property Security Agreement.  Each of the
representations and warranties with respect to Collateral contained in the
Intellectual Property Security Agreement is hereby made by the Grantor with
respect to the Additional Collateral.  Revised Schedules I, II, III and IV to
the Intellectual Property Security Agreement reflecting the Additional
Collateral are being delivered herewith to the Administrative Agent.
 



I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has caused this Intellectual Property Security
Agreement Supplement to be duly executed by its authorized officer as of the day
and year first above written.
 


 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 
Acknowledged and accepted:
 
BANK OF AMERICA, N.A.,
 
as Agent for the Secured Parties
 
By:                                                      
 
Name:                                                      
 
Title:                                                      
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
Patents and Patent Applications
 



I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
Trademarks and Trademark Applications
 



I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
 
Copyrights
 



I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV
 
License Agreements
 



I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
[FORM OF]
 
INTELLECTUAL PROPERTY SECURITY JOINDER AGREEMENT
 
THIS INTELLECTUAL PROPERTY SECURITY JOINDER AGREEMENT dated as of _____________,
20__ (this “Intellectual Property Security Joinder Agreement”), is made by
_______________________________, a ________________ (the “Joining Grantor”), in
favor of BANK OF AMERICA, N.A., in its capacity as administrative agent (the
“Administrative Agent”) for the Secured Parties (as defined in the Credit
Agreement referenced below unless otherwise indicated; all capitalized terms
used but not defined herein shall have the meanings given to such terms in such
Credit Agreement).
 
WITNESSETH:
 
A.           Cabot Microelectronics Corporation, a Delaware corporation (the
“Borrower”), certain of its Subsidiaries and the Administrative Agent, are party
to an Intellectual Property Security Agreement dated as of February 13, 2012 (as
in effect on the date hereof, the “Intellectual Property Security Agreement”).
 
B.           The Joining Grantor is a Subsidiary of the Borrower and is required
by the terms of the Credit Agreement to become a Guarantor and be joined as a
party to the Intellectual Property Security Agreement as a Grantor (as defined
in the Intellectual Property Security Agreement).
 
C.           The Joining Grantor will materially benefit directly and indirectly
from the making and maintenance of the extensions of credit made from time to
time under the Credit Agreement, Secured Cash Management Agreements and Secured
Hedge Agreements.
 
In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Grantor hereby agrees as
follows:
 
1.           Joinder.  The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Intellectual Property Security Agreement
as a Grantor and bound by all the terms, conditions, obligations, liabilities
and undertakings of each Grantor or to which each Grantor is subject thereunder,
including without limitation the grant pursuant to Section 3 of the Intellectual
Property Security Agreement of a security interest to the Administrative Agent
for the benefit of the Secured Parties in, and collateral assignment to the
Administrative Agent for the benefit of the Secured Parties of, the Collateral
(as defined in the Intellectual Property Security Agreement) of such Grantor or
in which such Grantor has or may have or acquire an interest or the power to
transfer rights therein, whether now owned or existing or hereafter created,
acquired or arising and wheresoever located, as security for the payment and
performance of the Secured Obligations (as defined in the Intellectual Property
Security Agreement), all with the same force and effect as if the Joining
Grantor were a signatory to the Intellectual Property Security Agreement.
 
2.           Affirmations.  The Joining Grantor hereby acknowledges and affirms
as of the date hereof with respect to itself, its properties and its affairs
each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Grantor contained in the Intellectual Property
Security Agreement.
 
3.           Supplemental Schedules.  Attached to this Intellectual Property
Security Joinder Agreement are duly completed schedules (the “Supplemental
Schedules”) supplementing as thereon indicated the respective Schedules to the
Intellectual Property Security Agreement.  The Joining Grantor represents and
warrants that the information contained on each of the Supplemental Schedules
with respect to such Joining Grantor and its properties and affairs is true,
complete and accurate as of the date hereof.
 
4.           Severability.  If any provision of this Intellectual Property
Security Joinder Agreement is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Intellectual Property Security Joinder Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
5.           Counterparts.  This Intellectual Property Security Joinder
Agreement may be executed in any number of counterparts each of which when so
executed and delivered shall be deemed an original, and it shall not be
necessary in making proof of this Intellectual Property Security Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Grantor.  Without limiting the foregoing provisions of this Section
5, the provisions of Section 10.10 of the Credit Agreement shall be applicable
to this Intellectual Property Security Joinder Agreement.
 
6.           Delivery.  The Joining Grantor hereby irrevocably waives notice of
acceptance of this Intellectual Property Security Joinder Agreement and
acknowledges that the Secured Obligations are and shall be deemed to be
incurred, and credit extensions under the Loan Documents, Secured Cash
Management Agreements and Secured Hedge Agreements made and maintained, in
reliance on this Intellectual Property Security Joinder Agreement and the
Grantor’s joinder as a party to the Intellectual Property Security Agreement as
herein provided.
 
7.           Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The
provisions of Section 16 of the Intellectual Property Security Agreement are
hereby incorporated by reference as if fully set forth herein.
 
[Signature page follows.]
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Joining Grantor has duly executed and delivered this
Intellectual Property Security Joinder Agreement as of the day and year first
written above.
 
JOINING GRANTOR:
 
__________________________________________
 
By:_______________________________________
 
Name:           ____________________________________
 
Title:           ____________________________________
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL SCHEDULE I
 
Patents and Patent Applications
 


 
TITLE
REFERENCE #
FILED
SERIAL#
ISSUED
PATENT#
STATUS
COUNTRY
                           



 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL SCHEDULE II
 
Trademarks and Trademark Applications
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL SCHEDULE III
 
Copyrights
 
(
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

US Copyright Registrations
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL SCHEDULE IV
 
License Agreements
 

I-
Form of IP Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT J-1
 
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
·           Reference is hereby made to the Credit Agreement, dated as of
February 13, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Cabot Microelectronics
Corporation, a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.
 
·           Pursuant to the provisions of Section 3.01(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
·           The undersigned has furnished the Administrative Agent and the
Borrower with a certificate of its non-U.S. Person status on IRS Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
·           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
 
· [NAME OF LENDER]
 
· By:  _______________________
 
· 
 
· Name:  ________________________
 
· 
 
· Title:  ________________________
 

·           Date: ________ __, 20[  ]
 

J-1-
U.S. Tax Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT J-2
 
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
·           Reference is hereby made to the Credit Agreement, dated as of
February 13, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Cabot Microelectronics
Corporation, a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.
 
·           Pursuant to the provisions of Section 3.01(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
 
·           The undersigned has furnished its participating Lender with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
·           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
 
· [NAME OF PARTICIPANT]
 
· By:  _______________________
 
· 
 
· Name:  ________________________
 
· 
 
· Title:  ________________________
 

·           Date: ________ __, 20[  ]
 

J-2-
U.S. Tax Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT J-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
·           Reference is hereby made to the Credit Agreement, dated as of
February 13, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Cabot Microelectronics
Corporation, a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.
 
·           Pursuant to the provisions of Section 3.01(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
·           The undersigned has furnished its participating Lender with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
·           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
 
· [NAME OF PARTICIPANT]
 
· By:  _______________________
 
· 
 
· Name:  ________________________
 
· 
 
· Title:  ________________________
 

·           Date: ________ __, 20[  ]
 

J-3-
U.S. Tax Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT J-4
 
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
·           Reference is hereby made to the Credit Agreement, dated as of
February 13, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Cabot Microelectronics
Corporation, a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.
 
·           Pursuant to the provisions of Section 3.01(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
 
·           The undersigned has furnished the Administrative Agent and the
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
·           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
 

J-4-
 
U.S. Tax Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 

·
 
· [NAME OF LENDER]
 
· By:  _______________________
 
· 
 
· Name:  ________________________
 
· 
 
· Title:  ________________________
 

·           Date: ________ __, 20[  ]
 

J-4-2
U.S. Tax Compliance Certificate
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT K
 
FORM OF LETTERS OF CREDIT REPORT
 
To:
Bank of America, N.A., as Administrative Agent

 
 
Ladies and Gentlemen:

 
Reference is made to that certain Credit Agreement, dated as of February 13,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Cabot Microelectronics Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.  All capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.
 
This report is being delivered pursuant to Section 2.03(k) of the
Agreement.  Set forth in the table below is a description of each Letter of
Credit issued by the undersigned and outstanding on the date hereof.
 


 
L/C No.
Maximum Face Amount
Current Face Amount
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
                                                                       



 
 
[APPLICABLE L/C ISSUER]
 
By:                                                                           
Name:                                                                           
Title:                                                                           
 


 


 